 
Exhibit 10.67
 
 
ACQUISITION AND PROJECT LOAN
AGREEMENT
 
among
 
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
as Lead Borrower
 
and
 
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
FORDHAM PLACE OFFICE, LLC
a Delaware limited liability company
as Borrower,
 
and
 
The LENDERS Party Hereto,
as Lenders
 
and
 
EUROHYPO AG, NEW YORK BRANCH
as Administrative Agent
 
Date:  As of October 5, 2007
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

  Page    
ARTICLE 1 CERTAIN DEFINITIONS
2
   
Section 1.1
Certain Definitions
2
     
ARTICLE 2 LOAN TERMS
29
   
Section 2.1
The Commitments, Loans and Notes.
29
Section 2.2
Conversions or Continuations of Loans
30
Section 2.3
Interest Rate; Late Charge.
31
Section 2.4
Terms of Payment
32
Section 2.5
Extension of Maturity Date.
34
Section 2.6
Pro Rata Treatment of Payments; Etc.
38
Section 2.7
Yield Protection; Etc.
41
Section 2.8
Agency Fee
46
Section 2.9
Exit Fee
46
     
ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS
46
   
Section 3.1
Insurance.
46
Section 3.2
Condemnation Awards
51
Section 3.3
Use and Application of Insurance Proceeds
52
Section 3.4
Disbursement of Proceeds.
52
     
ARTICLE 4 DISBURSEMENTS OF THE LOANS
54
   
Section 4.1
General Conditions.
54
Section 4.2
Procedure for Making Disbursements of Loan Proceeds.
55
Section 4.3
Loan Balancing.
55
Section 4.4
Budget Contingencies
57
Section 4.5
Budget Line Items
58
Section 4.6
Interest; Fees; and Expenses.
58
Section 4.7
Reserved.
59
Section 4.8
Tenant Improvement Allowances.
59
Section 4.9
Direct Loan Advances by Administrative Agent
61
Section 4.10
No Waiver or Approval by Reason of Loan Advances
61
Section 4.11
Authorization to Make Loan Advances to Cure Borrower’s Defaults
61
Section 4.12
Designation of Lead Borrower as Agent for Borrower.
61
Section 4.13
Administrative Agent’s Right to Make Loan Advances in Compliance with the
Guaranty of Completion
62
Section 4.14
No Third-Party Benefit
62
     
ARTICLE 5 ENVIRONMENTAL MATTERS
63
   
Section 5.1
Certain Definitions
63
Section 5.2
Representations and Warranties on Environmental Matters
64
Section 5.3
Covenants on Environmental Matters.
64
Section 5.4
Allocation of Risks and Indemnity
65
Section 5.5
No Waiver
66

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 6 LEASING MATTERS
66
   
Section 6.1
Representations and Warranties on Leases
66
Section 6.2
Standard Lease Form; Approval Rights
67
Section 6.3
Covenants
67
Section 6.4
Tenant Estoppels
68
     
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
68
   
Section 7.1
Organization and Power
68
Section 7.2
Validity of Loan Documents
68
Section 7.3
Liabilities; Litigation.
68
Section 7.4
Taxes and Assessments
69
Section 7.5
Other Agreements; Defaults
69
Section 7.6
Compliance with Law; Government Approvals.
69
Section 7.7
Location of Borrower
70
Section 7.8
ERISA
70
Section 7.9
Margin Stock
70
Section 7.10
Tax Filings
70
Section 7.11
Solvency
70
Section 7.12
Full and Accurate Disclosure
71
Section 7.13
Single Purpose Entity
71
Section 7.14
Property Management Agreement; Construction Management Agreement; Development
Agreement.
71
Section 7.15
No Conflicts.
71
Section 7.16
Title
72
Section 7.17
Use of Project
72
Section 7.18
Flood Zone
72
Section 7.19
Insurance
72
Section 7.20
Condemnation
72
Section 7.21
Utilities; Access
72
Section 7.22
Boundaries
73
Section 7.23
Separate Lots
73
Section 7.24
Filing and Recording Taxes
73
Section 7.25
Investment Company Act
73
Section 7.26
Foreign Assets Control Regulations, Etc.
73
Section 7.27
Organizational Structure.
73
Section 7.28
Project Documents
74
Section 7.29
Budget
74
Section 7.30
Interim Disbursements
74
Section 7.31
Reserved.
74
Section 7.32
Tenant Improvement Allowances
74
Section 7.33
Reserved.
74
     
ARTICLE 8 FINANCIAL REPORTING
74
   
Section 8.1
Financial Statements.
74
Section 8.2
Accounting Principles
76
Section 8.3
Other Information
76
Section 8.4
Audits
76

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE 9 COVENANTS
76
   
Section 9.1
Due on Sale and Encumbrance; Transfers of Interests
76
Section 9.2
Maintenance of the Project; Alterations.
77
Section 9.3
Real Estate Taxes; Charges
77
Section 9.4
Development; Management.
78
Section 9.5
Compliance with Laws; Inspection.
79
Section 9.6
Legal Existence; Name, Etc.
81
Section 9.7
Affiliate Transactions
81
Section 9.8
Limitation on Other Debt.
81
Section 9.9
Further Assurances
82
Section 9.10
Loan Certificates
82
Section 9.11
Notice of Certain Events
82
Section 9.12
Indemnification
82
Section 9.13
Covenants Regarding the Condominium Declaration
83
Section 9.14
Collateral Letters of Credit
84
Section 9.15
Hedge Agreements.
86
Section 9.16
Reserves
87
Section 9.17
Handicapped Access.
88
Section 9.18
Zoning
89
Section 9.19
ERISA
89
Section 9.20
Books and Records
89
Section 9.21
Foreign Assets Control Regulations.
90
Section 9.22
Performance of Project Documents and Easements.
90
Section 9.23
Operating Plan and Budget.
91
Section 9.24
Proceedings to Enjoin or Prevent Construction
91
Section 9.25
Industrial and Commercial Incentive Program
92
Section 9.26
Reserved.
92
Section 9.27
Reserved.
92
Section 9.28
Reimbursement of Expenses
92
     
ARTICLE 10 EVENTS OF DEFAULT
93
   
Section 10.1
Payments
93
Section 10.2
Insurance
93
Section 10.3
Single Purpose Entity
93
Section 10.4
Real Estate Taxes
93
Section 10.5
Sale, Encumbrance, Etc.
93
Section 10.6
Representations and Warranties
94
Section 10.7
Other Encumbrances
94
Section 10.8
Various Covenants
94
Section 10.9
Reserved.
94
Section 10.10
Financial Covenants
94
Section 10.11
Involuntary Bankruptcy or Other Proceeding
94
Section 10.12
Voluntary Petitions, Etc.
94
Section 10.13
Debt
94

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 10.14
Dissolution
95
Section 10.15
Judgments
95
Section 10.16
Security
95
Section 10.17
Guarantor Documents
95
Section 10.18
Reserves
95
Section 10.19
Co-Borrower Documents
95
Section 10.20
Covenants
95
Section 10.21
Deficiency Deposits
96
Section 10.22
Reserved.
96
Section 10.23
Reserved.
96
Section 10.24
Building Loan Agreement Default
96
     
ARTICLE 11 REMEDIES
96
   
Section 11.1
Remedies – Insolvency Events
96
Section 11.2
Remedies – Other Events
96
Section 11.3
Administrative Agent’s Right to Perform the Obligations
96
Section 11.4
Administrative Agent’s Right to Complete Construction
97
Section 11.5
Administrative Agent’s Rights under the Guaranty of Completion
98
Section 11.6
NO OBLIGATION WITH RESPECT TO COMPLETION OF THE IMPROVEMENTS
98
     
ARTICLE 12 MISCELLANEOUS
98
   
Section 12.1
Notices
98
Section 12.2
Amendments, Waivers, Etc.
99
Section 12.3
Compliance with Usury Laws
99
Section 12.4
Invalid Provisions
99
Section 12.5
Approvals; Third Parties; Conditions
100
Section 12.6
Lenders and Administrative Agent Not in Control; No Partnership
100
Section 12.7
Time of the Essence
100
Section 12.8
Successors and Assigns
101
Section 12.9
Renewal, Extension or Rearrangement
101
Section 12.10
Waivers
101
Section 12.11
Cumulative Rights
101
Section 12.12
Singular and Plural
101
Section 12.13
Phrases
101
Section 12.14
Exhibits and Schedules
101
Section 12.15
Titles of Articles, Sections and Subsections
101
Section 12.16
Promotional Material
101
Section 12.17
Survival
102
Section 12.18
WAIVER OF JURY TRIAL
102
Section 12.19
Remedies of Borrower
102
Section 12.20
Governing Law
103
Section 12.21
Entire Agreement
104
Section 12.22
Counterparts
104
Section 12.23
Assignments and Participations.
104
Section 12.24
Brokers
106
Section 12.25
Right of Set-off.
106

 
 
iv

--------------------------------------------------------------------------------

 
 
Section 12.26
Limitation on Liability of Administrative Agent’s and the Lenders’ Officers,
Employees, etc.
107
Section 12.27
Cooperation with Syndication
107
Section 12.28
Severance of Loan.
108
Section 12.29
Confidentiality
110
     
ARTICLE 13 RECOURSE LIABILITY
110
   
Section 13.1
Recourse Liability
110
Section 13.2
No Waiver of Certain Rights
112
     
ARTICLE 14 ADMINISTRATIVE AGENT
112
   
Section 14.1
Appointment, Powers and Immunities
112
Section 14.2
Reliance by Administrative Agent
113
Section 14.3
Defaults.
113
Section 14.4
Rights as a Lender
116
Section 14.5
Standard of Care; Indemnification
116
Section 14.6
Non Reliance on Administrative Agent and Other Lenders
117
Section 14.7
Failure to Act
117
Section 14.8
Resignation of Administrative Agent
117
Section 14.9
Consents under Loan Documents
118
Section 14.10
Authorization
119
Section 14.11
Agency Fee
119
Section 14.12
Defaulting Lenders.
119
Section 14.13
Liability of Administrative Agent
122
Section 14.14
Transfer of Agency Function
122
     
ARTICLE 15 CASH MANAGEMENT
122
   
Section 15.1
Cash Management.
122
Section 15.2
Security Accounts Generally.
122
     
ARTICLE 16 CONTROLLED ACCOUNTS
124
   
Section 16.1
Controlled Accounts
124
     
ARTICLE 17 CONDOMINIUM PROVISIONS
125
   
Section 17.1
Establishment; Covenants
125
Section 17.2
Subordination of Lien to Project Condominium Declarations
126
Section 17.3
Transfer of Collateral
127

 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Legal Description
Exhibit B
Budget
Exhibit C-1
Form of Project Loan Note
Exhibit C-2
Form of Building Loan Note
Exhibit C-3
Form of Acquisition Loan Note
Exhibit D
Form of Assignment and Assumption
Exhibit E
Notices for Conversion and Continuations

 
 
v

--------------------------------------------------------------------------------

 
 
Exhibit F-1
Form of Request for Loan Advance (Project Loans)
Exhibit F-2
Form of Request for Loan Advance (Building Loans)
Exhibit F-3
Intentionally Omitted
Exhibit G
Controlled Account Agreement
Schedule 1
Commitments
Schedule 1.1(130)
Leasing Guidelines
Schedule 1.1(193)
Proportionate Share
Schedule 2.4(1)
Wire Instructions
Schedule 3.1(1)(J)
Insurance Requirements for Construction Managers, Major Contractors, Architects
and Design Professionals
Schedule 4
Advance Conditions
Schedule 7.6
Permitting Schedules
Schedule 7.27
Organizational Chart
Schedule 7.32
Tenant Improvement Allowances

 
 
vi

--------------------------------------------------------------------------------

 
ACQUISITION AND PROJECT LOAN AGREEMENT
 
ACQUISITION AND PROJECT LOAN AGREEMENT is entered into as of October 5, 2007
among ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“Lead
Borrower”), FORDHAM PLACE OFFICE, LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“Fordham
Office“, hereinafter, jointly and severally with Lead Borrower, and singly and
collectively, “Borrower”); each of the lenders that is a signatory hereto
identified under the caption “LENDERS” on the signature pages hereof and each
lender that becomes a “Lender” after the date hereof pursuant to Section
12.23(1) (individually, a “Lender” and, collectively, the “Lenders”); and
EUROHYPO AG, NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
 
R E C I T A L S
 
A.           Lead Borrower is the fee owner of that certain tract of land
located in the County of Bronx, State of New York and being more fully described
in Exhibit A attached hereto (the “Land”) and the improvements currently located
thereon.
 
B.           Borrower proposes to renovate, alter, improve, install and
construct the Improvements (as hereinafter defined) on the Land and, in
connection therewith has requested and applied to the Lenders for a loan in the
amount of $75,339,243.00 (the “Total Building Loan Commitment”) for the purposes
of paying certain of the Cost of Improvement pertaining to the Project (as
hereinafter defined) including certain costs with respect to the construction
and equipping of the Improvements.  The Lenders have agreed to make such loan
pursuant to the Building Loan Agreement, of even date herewith, entered into by
Borrower, the Lenders and Administrative Agent (as the same may be modified,
amended and/or supplemented and in effect from time to time, the “Building Loan
Agreement”)
 
C.           Borrower has also requested and applied to the Lenders for a loan
in the amount of $1,930,757.00 (the “Total Project Loan Commitment”) for the
purpose of paying certain costs pertaining to the Project, which costs do not
constitute a Cost of Improvement.  The Lenders are willing to make such loan on
and subject to the terms and conditions hereinafter set forth.
 
D.           Borrower has also requested and applied to the Lenders for a loan
in the amount of $18,000,000.00 (the “Total Acquisition Loan Commitment”) for
the purpose of re-financing Borrower’s acquisition of the Land and the
improvements located thereon.  The Lenders are willing to make such loan on and
subject to the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE 1

 
CERTAIN DEFINITIONS
 
Section 1.1Certain Definitions»
 
.  As used herein, the following terms have the meanings indicated:
 
(1)           “Access Laws” has the meaning assigned to such term in Section
9.17(1).
 
(2)           “Acquisition Loan” and “Acquisition Loans” have the respective
meanings assigned in Section 2.1(1)(b).
 
(3)           “Acquisition Loan Commitment” means, as to each Lender, the
obligation of such Lender to make Acquisition Loans in a principal amount up to
but not exceeding the amount set opposite the name of such Lender on Schedule 1
under the caption “Acquisition Loan Commitment” or, in the case of a Person that
becomes a Lender pursuant to an assignment permitted under Section 12.23(1), as
specified in the respective instrument of assignment pursuant to which such
assignment is effected.
 
(4)           “Acquisition Loan Mortgage” shall mean the Acquisition Loan
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
in the amount of the Total Acquisition Loan Commitment and executed, dated and
delivered by Borrower to Administrative Agent (on behalf of the Lenders) on the
Closing Date, securing the Acquisition Loan Notes, as the same may be modified,
amended and/or supplemented and in effect from time to time.
 
(5)           “Acquisition Loan Notes” shall mean, collectively, the promissory
note given to each of the Lenders, each note in principal amount equal to such
Lender’s Acquisition Loan Commitment and substantially in the form of Exhibit
C-3 attached hereto, to be executed, dated and delivered by Borrower to each of
the Lenders as of the Closing Date, secured by the Acquisition Loan Mortgage, as
the same may be modified, amended and/or supplemented and in effect from time to
time.
 
(6)           “Additional Interest” means any and all amounts which may become
due and payable by Borrower in accordance with the terms and provisions of any
Hedge Agreement provided by a Eurohypo Counterparty which is secured by the
Mortgages in accordance with Section 9.15, which amounts shall be evidenced by
and payable pursuant to the Notes in favor of Eurohypo and/or such Affiliate;
provided, however, that Additional Interest shall not include any amounts which
may become due and payable pursuant to any Hedge Agreement which is not secured
by the Mortgages.
 
(7)           “Adjusted Libor Rate” means, for any Interest Period for any
LIBOR-based Loan, a rate per annum (rounded upwards, if necessary, to the
nearest 1/32 of 1%) determined by Administrative Agent to be equal to (a) the
Libor Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
 
(8)           “Administrative Agent” has the meaning assigned to such term in
the Preamble.
 
 
2

--------------------------------------------------------------------------------

 
(9)           “Advance Date” has the meaning assigned to such term in Section
2.6(5).
 
(10)         “Advanced Amount” has the meaning assigned to such term in Section
14.12(2).
 
(11)         “Affiliate” means with respect to any Person, another Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person and, if such Person is an individual, any member of
the immediate family (including parents, spouse, children and siblings) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust.  As used in this definition, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person that owns directly or indirectly securities
having 10% or more of the voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership, membership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.  Notwithstanding the foregoing, no individual shall be an Affiliate of a
Person solely by reason of his or her being a director, officer, trustee or
employee of such Person or one of its Affiliates.
 
(12)          “Agency Fee” means the agency fee agreed to by Borrower and
Administrative Agent pursuant to the Fee Letter.
 
(13)          “Agreement” means this Acquisition and Project Loan Agreement, as
the same may be modified, amended and/or supplemented and in effect from time to
time.
 
(14)          “Annual Budget” has the meaning assigned to such term in Section
9.23(1).
 
(15)          “Applicable Law” means any statute, law (including Environmental
Laws), regulation, ordinance, rule, judgment, rule of common law, order, decree,
Government Approval, approval, concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement, or other governmental restriction or
any similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority, whether
now or hereinafter in effect and, in each case, as amended (including any
thereof pertaining to land use, zoning and building ordinances and codes).
 
(16)          “Applicable Lending Office” means, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan on the respective signature pages
hereof or such other office of such Lender (or of an Affiliate of such Lender)
as such Lender may from time to time specify to Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and
maintained.
 
(17)          “Applicable Margin” shall mean, for LIBOR-based Loans, 1.75% per
annum.
 
 
3

--------------------------------------------------------------------------------

 
(18)          “Appraisal” means an appraisal of the Project prepared by an MAI
appraiser satisfactory to Administrative Agent, which appraisal must also (a)
satisfy the requirements of Title XI of the Federal Institution Reform, Recovery
and Enforcement Act of 1989 and the regulations promulgated thereunder
(including the appraiser with respect thereto) and (b) be otherwise in form and
substance satisfactory to Administrative Agent.
 
(19)          “Appraised Value” means that certain appraised value of the
Project as determined by the Appraisal.
 
(20)          “Approved Annual Budget” shall have the meaning assigned in
Section 9.23(1).
 
(21)          “Approved Fund” shall mean any Person (other than a natural
person), including, without limitation, any collateralized debt obligation, that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender, (c) an
entity or an Affiliate of an entity that administers or manages a Lender, or (d)
an Eligible Assignee.
 
(22)          “Approved Lease” means (a) each lease with each Existing Tenant
and (b) each lease entered into after the Closing Date in accordance with the
terms and conditions contained in Section 6.2 as such leases and related
documents may be modified or amended pursuant to the terms of this Agreement.
 
(23)          “Approved Mezzanine Lender” means Eurohypo or its subsidiary.
 
(24)          “Approved Mezzanine Loan” means a loan (i) from the Approved
Mezzanine Lender to the Mezzanine Borrower and secured solely by a pledge of the
direct or indirect ownership interests in the Borrower, (ii) which is evidenced
and secured by the Approved Mezzanine Loan Documents, (iii) which has a term
expiring on or after the Maturity Date, and (iv) which is the subject of an
intercreditor agreement between Administrative Agent and Approved Mezzanine
Lender, which shall be in form and content acceptable to Administrative Agent.
 
(25)          “Approved Mezzanine Loan Documents” means the documents which will
evidence or secure the Approved Mezzanine Loan which shall be subject to the
approval of Administrative Agent.
 
(26)          “Approved Mezzanine Loan Liens” means liens in favor of Approved
Mezzanine Lender created pursuant to the Approved Mezzanine Loan Documents as
security for the Approved Mezzanine Loan and approved by Administrative Agent
pursuant to the terms of the subordination and intercreditor agreement to be
entered into between Administrative Agent and Approved Mezzanine Lender.
 
(27)          “Assignment and Assumption” means an Assignment and Assumption
duly executed by the parties thereto, in substantially the form of Exhibit D
hereto and consented to by Administrative Agent in accordance with Section
12.23(1).
 
 
4

--------------------------------------------------------------------------------

 
(28)          “Authorized Officer” means with respect to Borrower, the President
or Senior Vice President of Borrower whose names appear on a certificate of
incumbency executed by the Secretary of the Borrower and delivered concurrently
with the execution of this Agreement, as such certificate of incumbency may be
amended from time to time to identify the names of the individuals then holding
such offices and certified by the Secretary of the Borrower.
 
(29)          “Base Rate” means, for any day, a rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus 1/2 of 1% or (b) the
Prime Rate for such day.  Each change in any interest rate provided for herein
based upon the Base Rate resulting from a change in the Base Rate shall take
effect at the time of such change in the Base Rate.
 
(30)         “Base Rate Loans” means Loans that bear interest at rates based
upon the Base Rate.
 
(31)          “Best Buy Lease” means that certain Lease, dated June 29, 2007,
between Borrower and Best Buy Stores, L.P., a Viriginia limited partnership.
 
(32)          “Bifurcation” has the meaning assigned to such term in Section
12.28.
 
(33)          “Bond” has the meaning assigned to such term in Section 1.1 of the
Building Loan Agreement.
 
(34)          “Borrower” has the meaning assigned to such term in the
Preamble.  With respect to the definition of “Borrower”, except where the
context otherwise provides, (i) any representations contained herein of Borrower
shall be applicable to each Borrower, (ii) any affirmative covenants contained
herein shall be deemed to be covenants of each Borrower and shall require
performance by all Borrowers, (iii) any negative covenants contained herein
shall be deemed to be covenants of each Borrower, and shall be breached if any
Borrower fails to comply therewith, (iv) the occurrence of any Event of Default
with respect to any Borrower shall be deemed to be an Event of Default
hereunder, and (v) any Indebtedness and/or obligations of Borrower shall be
deemed to include any Indebtedness and/or obligations of the Borrowers, or any
Indebtedness and/or obligations of any one of them.
 
(35)          “Borrower Party” means Borrower, any Guarantor or Managing Member.
 
(36)          “Borrower’s Architect” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(37)          “Borrower’s Architect’s Agreement” has the meaning assigned to
such term in Section 1.1 of the Building Loan Agreement.
 
(38)          “Borrower’s Project Interest” means, from and after the
establishment of the Condominium, collectively, Borrower’s right, title and
interest in and to: (a) all Units; (b) the Improvements; (c) the Project
Amenities; (d) Borrower’s rights, powers, privileges and obligations (including,
without limitation, maintenance obligations and rights to reimbursement with
respect to the Units and Project Amenities), whether as the Declarant or
otherwise, under the Condominium Declaration; and (e) all other right, title and
interest of Borrower in and to the Project, together with rights and
appurtenances to the interests described in clause (a) through (d) above.
 
 
5

--------------------------------------------------------------------------------

 
(39)           “Budget” means the budget attached as Exhibit B hereto as the
same may be modified from time to time in accordance with the provisions of this
Agreement.
 
(40)           “Budget Line Items” has the meaning assigned to such term in
Section 4.5.
 
(41)           “Building Loan” and “Building Loans” has the meaning assigned to
such term in Section 1.1 of the Building Loan Agreement.
 
(42)           “Building Loan Agreement” has the meaning assigned to such term
in the Recitals.
 
(43)           “Building Loan Commitment” has the meaning assigned to such term
in Section 1.1 of the Building Loan Agreement.
 
(44)           “Building Loan Mortgage” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(45)           “Building Loan Notes” shall mean, collectively, the promissory
note given to each of the Lenders, each note in principal amount equal to such
Lender’s Building Loan Commitment and substantially in the form of Exhibit C-2
attached hereto, to be executed, dated and delivered by Borrower to each of the
Lenders as of the Closing Date, secured by the Building Loan Mortgage, as the
same may be modified, amended and/or supplemented and in effect from time to
time.
 
(46)           “Business Day” means (a) any day other than a Saturday, a Sunday,
or other day on which commercial banks located in New York City are authorized
or required by law to remain closed and (b) in connection with a borrowing of, a
payment or prepayment of principal of or interest on, a Conversion of or into,
or an Interest Period for, a LIBOR-based Loan or a notice by Lead Borrower with
respect to any such borrowing, payment, prepayment or Conversion, the term
“Business Day” shall also exclude a day on which banks are not open for dealings
in Dollar deposits in the London interbank market.
 
(47)           “Cash Management Agreement” means that certain Cash Management
and Security Agreement which may be executed and delivered by Borrower,
Administrative Agent (on behalf of the Lenders) and the Depository Bank in
accordance with the terms and provisions of Section 15.1, as the same may be
modified, amended and/or supplemented and in effect from time to time.
 
(48)           “Change in Law” means, to the extent that the Administrative
Agent, the Lenders, the Borrower or the Project is subject thereto or required
to comply therewith, the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
 
6

--------------------------------------------------------------------------------

 
(49)           “Change of Control” shall mean any transaction, transfer,
admission, redemption, withdrawal, change in organizational documents or
structure, or otherwise, whether directly or indirectly, as a result of which
(a)(i) Sponsor, whether directly or indirectly, owns less than 18% of the
membership interests in and rights to distributions from Borrower, or (ii) any
Person other than Managing Member has the responsibility for managing and
administering the day-to day business and affairs of Borrower or (iii) in any
other respects, any Person other than Sponsor directly or indirectly Control
Borrower, (b) (i) Sponsor no longer directly or indirectly owns at least 18% of
the membership interests in and rights to distributions from the Managing
Member, or (ii) Sponsor no longer directly or indirectly has responsibility for
managing and administering the day-to day business and affairs of the Managing
Member or (iii) in any other respects, any Person other than Sponsor directly or
indirectly Controls the Managing Member,  (c)(i) anyone other than Acadia Realty
Trust, whether directly or indirectly, owns less than 75% of the partnership
interests in Sponsor, or (ii) any Person other than Acadia Realty Trust has the
responsibility for managing and administering the day-to day business and
affairs of Sponsor or (iii) in any other respects, any Person other than Acadia
Realty Trust directly or indirectly Controls Sponsor, or (d) a change in the
management control of Acadia Realty Trust such that Kenneth F. Bernstein is no
longer the Chief Executive Officer of Acadia Realty Trust or Kenneth F.
Bernstein fails to devote a substantial amount of his business time and
attention in any consecutive six (6) month period to the affairs of Acadia
Realty Trust; provided, however, such occurrence shall not be an Event of
Default if within sixty (60) days of the occurrence thereof the Administrative
Agent approves, in the exercise of its reasonable judgment, the replacement or
successor management of Acadia Realty Trust.  As used in this definition,
“Control” of one Person (the “controlled Person”) by another Person (the
“controlling Person”) shall mean the possession, directly or indirectly, by the
controlling Person of the power or ability to direct or cause the direction of
the management or policies of the controlled Person, whether through the ability
to exercise voting power, by contract or otherwise (“Controlled” and
“Controlling” each have the meanings correlative thereto).
 
(50)           “Change Order” has the meaning assigned to such term in Section
1.1 of the Building Loan Agreement.
 
(51)           “Closing Date” means the date of this Agreement.
 
(52)           “Co-Borrower Documents” means collectively, the Contribution
Agreement, the Co-Borrower Guaranty (Acquisitions) and the Co-Borrower Guaranty
(Office).
 
(53)           “Co-Borrower Guaranty (Acquisitions)” means the Co-Borrower
Guaranty by Lead Borrower in favor of Administrative Agent on the Closing Date,
as the same may be modified, supplemented or amended from time to time.
 
(54)           “Co-Borrower Guaranty (Office)” means the Co-Borrower Guaranty by
Fordham Office in favor of Administrative Agent on the Closing Date, as the same
may be modified, supplemented or amended from time to time.
 
 
7

--------------------------------------------------------------------------------

 
(55)           “Collateral Letter of Credit” means a clean, irrevocable and
unconditional standby letter of credit that is (a) issued for the account of an
applicant other than Borrower, (b) issued in favor of Administrative Agent (on
behalf of the Lenders), (c) issued by an issuer having a paying office in the
City of New York and having a rating with respect thereto of “A” or better by
S&P and an equivalent rating from Moody’s, or such other issuer as shall be
approved by the Administrative Agent in its sole and absolute discretion, (d)
drawable, in whole or in part, from time to time, by Administrative Agent upon
the presentment to the issuer of a clean sight-draft demanding such payment, (e)
an “evergreen” letter of credit that initially has an expiration date of at
least one (1) year from the date of deposit and is automatically renewed from
year to year or one which does not expire until at least thirty (30) Business
Days after the Maturity Date, and (f) freely assignable upon presentation of
customary documents by Administrative Agent at no cost and expense to
Administrative Agent.
 
(56)           “Commitment” means, as to each Lender, the aggregate Acquisition
Loan Commitment, Project Loan Commitment and Building Loan Commitment.
 
(57)           “Completion Date” means the earlier of (a) twenty (20) months
after the Closing Date, as such date may be extended due to Unavoidable Delays;
provided, however, that in no event shall the Completion Date extend beyond the
date which is twenty-four (24) months after the Closing Date, or (b) the
effective date of any cancellation or termination right under any Major Lease
due to the failure to complete any portion of the Project Completion Work,
unless such cancellation or termination date is extended or waived by Tenant.
 
(58)           “Condominium” means that certain condominium established pursuant
to the Condominium Declaration.
 
(59)           “Condominium Act” means Article 9-B of the Real Property Law of
the State of New York (§ 339-d et seq.), and all amendments, modifications or
replacements thereof or regulations with respect thereto, now or hereafter
enacted or promulgated.
 
(60)           “Condominium Declaration” means that certain Condominium
Declaration filed with the Attorney General’s Office of the State of New York
and approved by Administrative Agent after the Closing Date for the purpose of
creating the Condominium.
 
(61)           “Condominium Documents” means the Condominium Declaration, the
by-laws of any owner’s association to be established pursuant to the Condominium
Declaration to govern the affairs of the Condominium, and any other document,
instrument or agreement creating, governing or affecting the Condominium.
 
(62)           “Consent and Agreement” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(63)           “Construction Consultant” has the meaning assigned to such term
in Section 1.1 of the Building Loan Agreement.
 
(64)           “Construction, Cost and Plan Review” means a report of the
Construction Consultant, dated October 3, 2007 and in form and substance
reasonably satisfactory to Administrative Agent, as to the Budget, the Plans and
Specifications, the construction plan, the Construction Schedule, and as to such
other matters as Administrative Agent may reasonably request, including, without
limitation, a detailed plan and cost review.
 
 
8

--------------------------------------------------------------------------------

 
(65)           “Construction Management Agreement” has the meaning assigned to
such term in Section 1.1 of the Building Loan Agreement.
 
(66)           “Construction Manager” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(67)           “Construction Schedule” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(68)           “Construction Work” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(69)           “Consumer Price Index” means the consumer price index for the New
York City area for all Urban Consumers-All Items, published monthly by the
Bureau of Labor Statistics of the United States Department of Labor.
 
(70)           “Contingency Fund” has the meaning assigned to such term in
Section 4.4.
 
(71)           “Continue” “Continuation” and “Continued” refer to the
continuation pursuant to Section 2.2 of (a) a LIBOR-based Loan from one Interest
Period to the next Interest Period or (b) a Base Rate Loan at the Base Rate.
 
(72)           “Contribution Agreement” means the Indemnity, Subrogation and
Contribution Agreement among Lead Borrower, Fordham Office and Administrative
Agent on the Closing Date, as the same may be modified, supplemented or amended
from time to time.
 
(73)           “Controlled Account” means one or more deposit accounts
established by Administrative Agent (for the benefit of the Lenders) at a
Depository Bank that is acceptable to Administrative Agent, and which is
established and maintained in accordance with the terms and provisions hereof.
 
(74)           “Controlled Account Agreement” shall have the meaning assigned to
such term in Section 16.1(1)(a).
 
(75)           “Controlled Account Collateral” shall have the meaning assigned
to such term in Section 16.1(3)(a).
 
(76)           “Convert” “Conversion” and “Converted” refer to a conversion
pursuant to the terms of this Agreement of one Type of Loans into another Type
of Loans, which may be accompanied by the transfer by a Lender (at its sole
discretion) of a Loan from one Applicable Lending Office to another.
 
(77)           “Cost of Improvement” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
 
9

--------------------------------------------------------------------------------

 
(78)           “Date Down Endorsement” means any date down endorsement to the
Title Policies or other evidence of date down of title acceptable to
Administrative Agent in its reasonable discretion covering (a) disbursements of
loan proceeds made or to be made subsequent to the date of the Title Policies
and (b) the period subsequent to the date of the Title Policies.
 
(79)           “Debt” means, for any Person, without duplication:  (a) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (b) all unfunded amounts under a loan agreement, letter
of credit, or other credit facility for which such Person would be liable, if
such amounts were advanced under the credit facility, (c) all amounts required
to be paid by such Person as a guaranteed payment to partners, members (or other
equity holders) or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person is liable, and (f) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.
 
(80)           “Declarant” means Acadia-PA East Fordham Acquisitions, LLC in its
capacity as the declarant named in the Condominium Declaration.
 
(81)           “Default Rate” means the rate per annum from time to time
applicable to Base Rate Loans plus 5%; provided, however, that in no event shall
the Default Rate exceed the maximum rate allowed by Applicable Law.
 
(82)           “Defaulting Lender” has the meaning assigned in Section 14.12(1).
 
(83)           “Deficiency Deposit Account” has the meaning assigned to such
term in Section 4.3(1)(b).
 
(84)           “Deficiency Deposit” has the meaning assigned in Section
4.3(1)(b).
 
(85)           “Depository Bank” means at any time any depository bank which is
party to a Controlled Account Agreement.
 
(86)           “Design Professional” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(87)           “Dollars” and “$” means lawful money of the United States of
America.
 
(88)           “Eligible Assignee” means any of (i) a commercial bank organized
under the Laws of the United States, or any State thereof, and having (x) total
assets in excess of $1,000,000,000 and (y) a combined capital and surplus of at
least $250,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization of Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, and having
(x) total assets in excess of $1,000,000,000 and (y) a combined capital and
surplus of at least $250,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of OECD; (iii) a life insurance company organized
under the Laws of any State of the United States, or organized under the Laws of
any country and licensed as a life insurer by any State within the United States
and having admitted assets of at least $1,000,000,000; (iv) a nationally
recognized investment banking company or other financial institution in the
business of making loans, or an Affiliate thereof (other than any Person which
is directly or indirectly a Borrower Party or directly or indirectly an
Affiliate of any Borrower Party) organized under the Laws of any State of the
United States, and licensed or qualified to conduct such business under the Laws
of any such State and having (1) total assets of at least $1,000,000,000 and (2)
a net worth of at least $250,000,000; (v) an Approved Fund; (vi) any Affiliate
of Eurohypo, any other Person into which, or with which, Eurohypo is merged,
consolidated or reorganized, or which is otherwise a successor to Eurohypo by
operation of law, or which acquires all or substantially all of the assets of
Eurohypo, any other Person which is a successor to the business operations of
Eurohypo and engages in substantially the same activities, or any Affiliate of
any of the foregoing; or (vii) any other Person reasonably acceptable to
Borrower (to the extent Borrower’s consent to an assignment is required for an
assignment to a Person other than those identified in clauses (i) through (vi)
above, pursuant to Section 12.23(1), and provided that all other applicable
conditions to such assignment set forth in Section 12.23(1) have been satisfied,
including any applicable consent thereto to be delivered by Administrative
Agent.
 
 
10

--------------------------------------------------------------------------------

 
(89)           “Environmental Indemnity” means that certain Environmental
Indemnity Agreement by Borrower and Guarantor in favor of Administrative Agent
and each of the Lenders, to be executed, dated and delivered to Administrative
Agent (on behalf of the Lenders) on the Closing Date, as the same may be
modified, amended and/or supplemented and in effect from time to time.
 
(90)           “Equity Balancing Contribution” has the meaning assigned in
Section 4.3.
 
(91)           “Eurohypo” means Eurohypo AG, New York Branch.
 
(92)           “Eurohypo Counterparty” means Eurohypo and or (a) any Affiliate
of Eurohypo, (b) any other Person into which, or with which, Eurohypo is merged,
consolidated or reorganized, or which is otherwise a successor to Eurohypo by
operation of law, or which acquires all or substantially all of the assets of
Eurohypo, (c) any other Person which is a successor to the business operations
of Eurohypo and engages in substantially the same activities, or (d) any
Affiliate of any of the Persons described in clauses (b) and (c) of this
definition.
 
(93)           “Event of Default” has the meaning assigned in Article 10.
 
(94)           “Excluded Taxes” means, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 2.7(7),any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Applicable Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.7(6)(e) except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Applicable Lending Office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.7(6)(a).
 
 
11

--------------------------------------------------------------------------------

 
(95)           “Exculpated Party” has the meaning assigned to such term in
Section 13.1.
 
(96)           “Existing Tenant” means (i) Sears, Roebuck and Co., a New York
corporation (ii) Best Buy Stores, L.P., a Virginia limited partnership, (iii)
Walgreen Eastern Co., Inc., a New York corporation and (iv) 24 Hour Fitness USA,
Inc., a California corporation.
 
(97)           “Exit Fee” has the meaning assigned to such term in Section 2.9.
 
(98)           “Extension Period” means the First Extension Period, the Second
Extension Period and/or the Third Extension Period, as applicable.
 
(99)           “Federal Bankruptcy Code” shall mean Title 11 of the United
States Code entitled “Bankruptcy” as amended from time to time, and any
successor statutes and rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditor’s rights.
 
(100)         “Federal Funds Rate” means, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, provided that (a) if such day is not a Business Day, the Federal Funds Rate
for the immediately preceding Business Day shall be applicable, as determined by
Administrative Agent, or such other commercial bank as selected by
Administrative Agent.
 
(101)         “Fee Letter” means the letter agreement, dated the date hereof,
between Borrower and Administrative Agent with respect to certain fees payable
by Borrower in connection with the Loans, as the same may be modified or amended
from time to time.
 
(102)         “First Extension Period” has the meaning assigned to such term in
Section 2.5(1).
 
(103)         “First Extension Notice” has the meaning assigned to such term in
Section 2.5(1)(a).
 
 
12

--------------------------------------------------------------------------------

 
(104)           “Flood Insurance Acts” has the meaning assigned to such term in
Section 3.1(1)(g).
 
(105)           “Foreign Lender” means any Lender that is organized under the
laws of a jurisdiction other than that in which Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
(106)           “GAAP” means accounting principles generally accepted in the
United States of America.
 
(107)           “General Assignment” means the Assignment of Contracts,
Government Approvals and Other Project Documents, executed by Borrower in favor
of Administrative Agent (on behalf of the Lenders), as the same may be modified,
supplemented and/or amended from time to time.
 
(108)           “Government Approval” means any action, authorization, consent,
approval, license, lease, ruling, permit, tariff, certification, exemption,
filing or registration by or with any Governmental Authority, including all
licenses, permits, allocations, authorizations, approvals and certificates
obtained by or in the name of, or assigned to, Borrower and used in connection
with the ownership, construction, operation, use or occupancy of the Project,
including building permits, zoning and planning approvals, business licenses,
licenses to conduct business, certificates of occupancy and all such other
permits, licenses and rights.
 
(109)           “Governmental Authority” means any governmental department,
commission, board, bureau, agency, regulatory authority, instrumentality,
judicial or administrative body, federal, state, local, or foreign having
jurisdiction over the matter or matters in question.
 
(110)           “Guaranty of Completion” means the Completion Guaranty executed
by Guarantor to Administrative Agent (on behalf of the Lenders) on the Closing
Date, as the same may be modified, supplemented or amended from time to time.
 
(111)           “Guarantor” means Acadia Strategic Opportunity Fund II, LLC.
 
(112)           “Guarantor Documents” means collectively, the Guaranty of
Completion, the Recourse Guaranty, and the Environmental Indemnity.
 
(113)           “Hard Costs” has the meaning assigned to such term in Section
1.1 of the Building Loan Agreement.
 
(114)           “Hazardous Materials” has the meaning assigned in Section
5.1(5).
 
(115)           “Hedge Agreement” means any interest rate hedge agreement
between Borrower and Eurohypo or one or more financial institutions providing
for the transfer or mitigation of interest risks either generally or under
specific contingencies, as the same may be modified, amended and/or supplemented
and in effect from time to time.
 
 
13

--------------------------------------------------------------------------------

 
(116)           “Hedge Pledge” means that certain Pledge and Security Agreement,
to be executed, dated and delivered by Borrower to Administrative Agent at any
time Borrower elects to enter into a Hedge Agreement, as the same may be
modified, amended and/or supplemented and in effect from time to time.
 
(117)           “Improvements” means, an approximately 285,000 square foot
mixed-use retail/office building to be comprised, following completion of the
Construction Work, of (a) approximately 125,000 square feet of retail space (the
“Retail Component”), (b) an approximately 160,000 square foot, 14-story, Class A
office tower (the “Office Component”),  (c) all storage space contained therein,
all signage improvements and all of the other improvements to be constructed on
the Land, as more particularly described in the Plans and Specifications, and
(d) the Tenant Improvement Work, to the extent required pursuant to Approved
Leases.
 
(118)           “In Balance” has the meaning assigned to such term in Section
4.3.
 
(119)           “Indebtedness” has the meaning assigned to such term in the
Mortgages.
 
(120)           “Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
(121)           “Independent Manager” means, in the case of a corporation,
limited liability company or limited partnership, a director, member or manager
that is a natural person who has no affiliation with any Borrower Party and who
is approved by Administrative Agent.
 
(122)           “Initial Equity Contribution” means the amount of unreimbursed
equity contributed by Borrower as a cash contribution to the Project including,
without limitation, acquisition cost and development costs, prior to the initial
funding of the Loans and as a condition thereto, which amount (subject to
Schedule 4 – Part A, paragraph 30) shall be not less than $24,479,400.00 as
verified by Administrative Agent pursuant to Schedule 4 – Part A.
 
(123)           “Insurance Premiums” has the meaning assigned in Section 4.4.
 
(124)           “Insurance Proceeds Deficiency” has the meaning assigned to such
term in Section 3.4(5).
 
(125)           “Interest Period” means, with respect to any LIBOR-based Loan,
each period commencing on the date such LIBOR-based Loan is made or Converted
from a Base Rate Loan or (in the event of a Continuation) the last day of the
immediately preceding Interest Period for such Loan and ending on the
numerically corresponding day in the first, second, third, sixth or twelfth (if
available from all Lenders) calendar month thereafter, as Lead Borrower may
select as provided in Section 2.6(4); provided that (i) each Interest Period
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the appropriate subsequent
calendar month; (ii) each Interest Period that would otherwise end on a day that
is not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
immediately preceding Business Day); (iii) no Interest Period shall have a
duration of less than one month and, if the Interest Period for any LIBOR-based
Loan would otherwise be a shorter period, such Loan shall bear interest at the
Base Rate for Base Rate Loans; (iv) in no event shall any Interest Period extend
beyond the Maturity Date; and (v) there may be no more than four (4) separate
Interest Periods in respect of LIBOR-based Loans outstanding at any one time
 
 
14

--------------------------------------------------------------------------------

 
(126)           “Interest Rate Hedge Period” has the meaning assigned to such
term in Section 9.15(1)
 
(127)           “Interest Reserve” has the meaning assigned to such term in
Section 4.3.
 
(128)           “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended.
 
(129)           “Land” has the meaning assigned in the Recitals.
 
(130)           “Leasing Guidelines” means the Leasing Guidelines described in
Schedule 1.1(130) attached hereto.
 
(131)           “Lender” and “Lenders” have the respective meanings assigned to
such terms in the Preamble.
 
(132)           “Libor Rate” means, for any Interest Period for any LIBOR-based
Loan, the rate per annum appearing on Page 3750 of the Dow Jones (Telerate)
Service (or on any successor or substitute page, or any successor to or
substitute for such Service, as determined by Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) at approximately 11:00 a.m. London time
on the date two (2) Business Days prior to the first day of such Interest Period
as the rate for the offering of Dollar deposits having a term comparable to such
Interest Period, provided that if such rate does not appear on such page, or if
such page shall cease to be publicly available, or if the information contained
on such page, in the reasonable judgment of Administrative Agent shall cease
accurately to reflect the rate offered by leading banks in the London interbank
market as reported by any publicly available source of similar market data
selected by Administrative Agent, the Libor Rate for such Interest Period shall
be determined from such substitute financial reporting service as Administrative
Agent in its reasonable discretion shall determine.
 
(133)           “LIBOR-based Loans” means Loans that bear interest at rates
based on rates referred to in the definition of “Libor Rate.”
 
(134)           “Lien” means any interest, or claim thereof, in the Project
securing an obligation owed to, or a claim by, any Person other than the owner
of the Project, whether such interest is based on common law, statute or
contract, including the lien or security interest arising from a deed of trust,
mortgage, assignment, encumbrance, pledge, security agreement, conditional sale
or trust receipt or a lease, consignment or bailment for security purposes.  The
term “Lien” shall include reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting the Project.
 
 
15

--------------------------------------------------------------------------------

 
(135)           “Lien Law” means the Lien Law of the State of New York, as
amended from time to time.
 
(136)           “Loans” means the loans to be made by the Lenders to Borrower
under this Agreement and all other amounts evidenced or secured by the Loan
Documents.
 
(137)           “Loan Documents” means:  (a) this Agreement, (b) the Building
Loan Agreement, (c) the Notes, (d) the Guarantor Documents, (e) the Security
Documents, (f) the Co-Borrower Documents, (g) each Consent and Agreement, (h)
any letter of credit provided to Administrative Agent in connection with the
Loan (i) the Environmental Indemnity, (j) the Fee Letter, (k) the Subordination
of Property Management Agreement, (l) such assignments of management agreements,
contracts and other rights as may be required by Administrative Agent, (m) all
other documents evidencing, securing, governing or otherwise pertaining to the
Loans, and (n) all modifications, amendments,  supplements or replacements of
any of the foregoing.
 
(138)           “Loan Transactions” has the meaning assigned to such term in
Section 2.6(3).
 
(139)           “Major Contract” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(140)           “Major Contractor” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(141)           “Major Lease” means any lease with an Existing Tenant and any
other lease that (a) accounts for five percent (5%) or more of the total gross
rental revenue of the Project and/or (b) is for 10,000 rentable square feet or
more.
 
(142)           “Majority Lenders” means Lenders holding at least 66⅔% of the
aggregate outstanding principal amount of the Loans or, if the Loans shall not
have been made, at least 66⅔% of the Commitments.
 
(143)           “Managing Member” means Acadia-P/A Holding Company, LLC, a
Delaware limited liability company, as sole member under the organizational
documents of Borrower and its successors as permitted under the Loan Documents.
 
(144)           “Material Adverse Effect” means a material adverse effect, as
determined by Administrative Agent, in its reasonable judgment and discretion,
on (a) the Project or the business, operations, financial condition, liabilities
or capitalization of Borrower, (b) the ability of Borrower to perform its
obligations under any of the Loan Documents to which it is a party, including
the timely payment of the principal or interest on the Loans or other amounts
payable in connection therewith, (c) the ability of any Borrower Party to
perform its obligations under any of the Loan Documents to which it is a party,
(d) the validity or enforceability of any of the Loan Documents or (e) the
rights and remedies of the Lenders and Administrative Agent under any of the
Loan Documents.
 
 
16

--------------------------------------------------------------------------------

 
(145)           “Maturity Date” means the earlier of (a) October 5, 2009, as
such date may extended pursuant to Section 2.5, or (b) any earlier date on which
all of the Loans are required to be paid in full, by acceleration or otherwise,
under this Agreement or any of the other Loan Documents.
 
(146)           “Mezzanine Borrower(s)” has the meaning assigned in Section
12.28.
 
(147)           “Mezzanine Option” has the meaning assigned in Section 12.28.
 
(148)           “Minor Contract” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(149)           “Minor Contractor” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(150)           “Mold” has the meaning assigned to such term in Section 5.1(6).
 
(151)           “Moody’s” means Moody’s Investor Services, Inc.
 
(152)           “Mortgages” means, collectively, the (a) Project Loan Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, (b) the
Building Loan Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing and (c) the Acquisition Loan Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, each executed by Borrower in favor
of Administrative Agent (on behalf of the Lenders), covering the Project, as the
same may be modified, amended and/or supplemented and in effect from time to
time.
 
(153)           “Mortgage Borrower” has the meaning assigned in Section
12.28(2).
 
(154)           “Mortgage Loan” has the meaning assigned in Section 12.28(2).
 
(155)           “Net Operating Income” means the amount by which Operating
Revenues exceed Operating Expenses.
 
(156)           “Notes” means, collectively, the Acquisition Loan Notes, the
Project Loan Notes and the Building Loan Notes.
 
(157)           “Notice of Default” has the meaning assigned in Section 14.3(1).
 
(158)           “Occupancy” or “Occupy” means (a) with respect to any tenant
(other than tenants and licensees covered by clause (b) below), such tenant
shall have (i) accepted (or been deemed to have accepted in accordance with the
terms of its lease) the delivery of all or substantially all of the space to be
demised under the terms of its respective lease, including any Tenant
Improvement Work to be performed by Borrower, subject in each case to Punch List
Items, and (ii) commenced paying rent in accordance with the terms and
conditions of its lease, and (b) with respect to any licensee of the signage or
antenna tenants or licensees at the Project, such licensee or tenant, as
applicable, shall have accepted the delivery of all of its respective premises,
including any Tenant Improvement Work to be performed by Borrower.
 
 
17

--------------------------------------------------------------------------------

 
(159)           “OECD” has the meaning assigned to such term in the definition
of “Eligible Assignee” herein.
 
(160)           “Office Component” has the meaning assigned to such term in the
definition of “Improvements” herein.
 
(161)           “Operating Expenses” means all reasonable and necessary expenses
of operating the Project in the ordinary course of business which are paid in
cash by Borrower and which are directly associated with and fairly allocable to
the Project for the applicable period, including ad valorem real estate taxes
and assessments, insurance premiums, regularly scheduled tax impounds paid to
Administrative Agent, maintenance costs (including, without limitation, costs
required to be incurred pursuant to the Condominium Declaration), property
management fees and costs not to exceed four percent (4%) of Operating Revenues,
accounting, legal, and other professional fees, and other expenses incurred by
Administrative Agent and reimbursed by Borrower under this Agreement and the
other Loan Documents, deposits to any capital reserves required by
Administrative Agent, wages, salaries, personnel expenses, but excluding debt
service, capital expenditures, any of the foregoing expenses which are paid from
deposits to cash reserves previously included as Operating Expenses, any payment
or expense for which Borrower was or is to be reimbursed from proceeds of the
Loans or insurance or by any third party, and any non-cash charges such as
depreciation and amortization.  Any management fee or other expense payable to
Borrower or to an Affiliate of Borrower shall be included as an Operating
Expense only with Administrative Agent’s prior approval.  Operating Expenses
shall not include federal, state or local income taxes or legal and other
professional fees unrelated to the operation of the Project.
 
(162)           “Operating Revenues” means all cash receipts of Borrower from
operation of the Project or otherwise arising in respect of the Project after
the date hereof which are properly allocable to the Project for the applicable
period, including receipts from leases and parking agreements, concession fees
and charges and other miscellaneous operating revenues, proceeds from rental or
business interruption insurance, proceeds of any loans (other than the Loans and
any refinancing of the Loans) obtained by Borrower after the date hereof which
are secured by the Project (less reasonable and customary expenses incurred in
procuring and closing such loan and actually paid in cash to individuals or
entities other than Borrower or any Affiliate of Borrower and without implying
any consent of Administrative Agent or any Lender to the granting of any
security for any such loans), withdrawals from cash reserves (except to the
extent any operating expenses paid therewith are excluded from Operating
Expenses), in all cases, determined in accordance with GAAP, but excluding (a)
security deposits and earnest money deposits until they are forfeited by the
depositor, (b) advance rentals (i.e. more than thirty (30) days in advance)
until they are earned, (c) lump sum lease buy-out payments made by tenants in
connection with any surrender, cancellation or termination of their lease,
except to the extent equitably spread over the remaining months of the term of
such lease, and (d) proceeds from a sale or other disposition.
 
(163)           “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
 
 
18

--------------------------------------------------------------------------------

 
(164)           “Participant” has the meaning assigned to such term in Section
12.23(3).
 
(165)           “Payment Date” means the first Business Day of each calendar
month.
 
(166)           “Patriot Act” means the USA PATRIOT Act of 2001, Pub. L. No. 107
56.
 
(167)           “Payor” has the meaning assigned to such term in Section 2.6(5).
 
(168)           “Permitted Encumbrances” means with respect to the Project,
those exceptions to title set forth in the Title Policies issued to
Administrative Agent pursuant to Schedule 4.
 
(169)           “Permitted Transfer” shall mean any of the following transfers,
provided there is no Change of Control as a result of such transfer:
 
(a)           a transfer by devise or descent or by operation of law upon the
death of a member, partner or shareholder of Borrower or any Affiliate of
Borrower, so long as Lead Borrower delivers notice to Administrative Agent as
soon as practicable thereafter and that Borrower or such Affiliate is promptly
reconstituted, if applicable, following the death of such member partner or
shareholder;
 
(b)           transfers for estate planning purposes of an individual’s interest
in Borrower or any Affiliate of Borrower to the spouse or any lineal descendant
of such individual, or to a trust for the benefit of any one or more of such
individual, spouse or lineal descendant, so long as Borrower or such Affiliate
is reconstituted, if required, following such transfer;
 
(c)           the sale or pledge, in one or a series of transactions, of the
stock, limited partnership interests or non-managing membership interests (as
the case may be) in Borrower or an Affiliate of Borrower; provided, however,
that no such transfers shall result in any sale, transfer, conveyance, mortgage,
pledge, or assignment of the legal or beneficial ownership of the Project, and
as a condition to each such transfer, Administrative Agent shall receive no less
than thirty (30) days prior written notice of such proposed transfer;
 
(d)           a transfer by P/A Associates, LLC (“P/A Associates”) of 100% of
its member interest in Managing Member to Acadia Strategic Opportunity Fund II,
LLC (“Fund II”) or an Affiliate of Fund II;
 
(e)           the sale, transfer, or issuance of stock in Acadia Realty Trust
(the “Trust”), in the ordinary course of business, provided such stock is listed
on the NYSE or other nationally recognized stock exchange; and
 
(f)           a transfer made pursuant to Section 17.3.
 
(170)           “Permitting Schedule” has the meaning assigned to such term in
Section 7.6.
 
 
19

--------------------------------------------------------------------------------

 
(171)           “Person” means any individual, corporation, partnership, joint
venture, association, joint stock company, trust, trustee, estate, limited
liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of
entity.
 
(172)           “Plans and Specifications” has the meaning assigned to such term
in Section 1.1 of the Building Loan Agreement.
 
(173)           “Policy” and “Policies” have the respective meanings assigned to
such terms in Section 3.1(2).
 
(174)           “Potential Default” means the occurrence of any event or
condition which, with the giving of notice, the passage of time, or both, would
constitute an Event of Default.
 
(175)           “Prime Rate” means the rate of interest from time to time
announced by Eurohypo at its principal U.S. office as its prime commercial
lending rate, it being understood that such prime commercial rate is a reference
rate and does not necessarily represent the lowest or best rate being charged by
Eurohypo to any customer.
 
(176)            “Prohibited Person” shall mean any Person:
 
(a)           listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);
 
(b)           that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(c)           with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order;
 
(d)           who is known to Borrower to commit, threaten or conspire to commit
or support “terrorism”, as defined in the Executive Order;
 
(e)           that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or
 
(f)           who is known to Borrower to be an Affiliate of or affiliated with
a Person listed above.
 
(177)           “Project” has the meaning assigned to such term in Section 1.1
of the Building Loan Agreement.
 
 
20

--------------------------------------------------------------------------------

 
(178)           “Project Amenities” means those areas or elements of, easements
over, interests in or licenses or rights to use, those portions of the Project
that are granted to Units in the Condominium Declaration.
 
(179)           “Project Completion Work” has the meaning assigned to such term
in Section 1.1 of the Building Loan Agreement.
 
(180)           “Project Costs” means, collectively, the Project Loan Costs, the
Hard Costs and the Soft Costs.
 
(181)           “Project Documents” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(182)           “Project Loan” and “Project Loans” have the respective meaning
assigned to such terms in Section 2.1(1)(a).
 
(183)           “Project Loan Budget” shall mean the portion of the Budget
designated as the Project Loan Budget, as the same may be modified from time to
time in accordance with the provisions of this Agreement.
 
(184)           “Project Loan Commitment” means, as to each Lender, the
obligation of such Lender to make Project Loans in a principal amount up to but
not exceeding the amount set opposite the name of such Lender on Schedule 1
under the captions “Project Loan Commitment” or, in the case of a Person that
becomes a Lender pursuant to an assignment permitted under Section 12.23(1), as
specified in the respective instrument of assignment pursuant to which such
assignment is effected.
 
(185)           “Project Loan Costs” shall mean any costs relating to the
construction of the Project, including Tenant Improvement Allowances, which do
not constitute a Cost of Improvement.
 
(186)           “Project Loan Mortgage” shall mean the Project Loan Mortgage,
Assignment of Leases and Rents and Security Agreement in the amount of the Total
Project Loan Commitment and executed, dated and delivered by Borrower, to
Administrative Agent (on behalf of the Lenders) on the Closing Date, securing
the Project Loan Notes, as the same may be modified, amended and/or supplemented
and in effect from time to time.
 
(187)           “Project Loan Notes” shall mean, collectively, the promissory
note given to each of the Lenders, each note in principal amount equal to such
Lender’s Project Loan Commitment and substantially in the form of Exhibit C-1
attached hereto, to be executed, dated and delivered by Borrower to each of the
Lenders as of the Closing Date, secured by the Project Loan Mortgage, as the
same may be modified, amended and/or supplemented and in effect from time to
time.
 
(188)           “Project Work Substantial Completion Conditions” has the meaning
assigned to such term in Section 1.1 of the Building Loan Agreement.
 
 
21

--------------------------------------------------------------------------------

 
(189)           “Property Management Agreement” means that certain Property
Management Agreement dated as of August 15, 2007 between Property Manager and
Borrower with respect to the management of the Project by the Property Manager,
together with any property management agreements entered into with future
Property Managers in accordance with the terms of this Agreement.
 
(190)           “Property Manager” means Acadia-P/A Management Services, LLC, a
Delaware limited liability company, which is initially the manager of the
Project under the Property Management Agreement, together with any successor
property managers appointed for the Project in accordance with the terms of this
Agreement.
 
(191)           “Property Transfer” has the meaning assigned to such term in
Section 17.3.
 
(192)           “Property Transfer Conditions” has the meaning assigned to such
term in Section 17.3
 
(193)           “Proportionate Share” means, with respect to each Lender,
initially the percentage set forth opposite such Lender’s name on Schedule
1.1(193) attached hereto, as such percentage may be modified from time to time
pursuant to Assignment and Acceptances and as recorded in Administrative Agent’s
register of Lenders for the Loan.
 
(194)           “Proposed Lender” has the meaning assigned to such term in
Section 2.7(7).
 
(195)           “Punch List Items” has the meaning assigned to term in Section
1.1 of the Building Loan Agreement.
 
(196)           “Qualified Manager” shall mean either (x) Acadia-P/A Management
Services LLC or (y) a reputable and experienced management organization
possessing experience (or having principals possessing experience) of not less
than ten (10) years managing projects which are similar in size, scope, class,
use and value to the Project and is (or has principals currently) managing at
least ten (10) properties similar in size, scope, class, use and value as the
Project.
 
(197)           “Real Estate Taxes” has the meaning assigned to such term in
Section 9.3.
 
(198)           “Recourse Guaranty” means the Recourse Guaranty executed by
Guarantor to Administrative Agent (on behalf of the Lenders) on the Closing
Date, as the same may be modified, supplemented or amended from time to time.
 
(199)           “Regulation D” means Regulation D of the Board of Governors of
the Federal Reserve System of the United States of America (or any successor),
as the same may be modified and in effect from time to time.
 
(200)           “Replacement Lender” has the meaning assigned to such term in
Section 14.12(6).
 
 
22

--------------------------------------------------------------------------------

 
(201)           “Request for Loan Advance” has the meaning assigned to such term
in Section 4.2.
 
(202)           “Requesting Lender” has the meaning assigned to such term in
Section 2.7(7).
 
(203)           “Required Payment” has the meaning assigned to such term in
Section 2.6(5).
 
(204)           “Restoration Consultant” has the meaning assigned to such term
in Section 3.4(2).
 
(205)           “Retail Component” has the meaning assigned to such term in the
definition of “Improvements” herein.
 
(206)           “Retainage” has the meaning assigned to such term in Section 1.1
of the Building Loan Agreement.
 
(207)           “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw Hill Companies, Inc.
 
(208)           “Second Extension Period” has the meaning assigned to such term
in Section 2.5(2).
 
(209)           “Second Extension Notice” has the meaning assigned to such term
in Section 2.5(2)(a)
 
(210)           “Security Accounts” means, collectively, the Sweep Account and
the Deficiency Deposit Account.
 
(211)           “Security Account Collateral” has the meaning assigned to such
term in Section 15.2(1).
 
(212)           “Security Documents” means collectively, the Mortgages, the
Construction Manager’s Consent, the Subordination of Property Management
Agreement, any Controlled Account Agreement and all Uniform Commercial Code
financing statements filed or to be filed to perfect any security interests
arising under any of the Loan Documents.
 
(213)           “Single Purpose Entity” shall mean a corporation, limited
partnership or limited liability company which at all times on and after the
date hereof, unless otherwise approved in writing by Administrative Agent:
 
(a)           is organized solely for the purpose of one of the following:  (a)
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Project, entering into this Agreement,
refinancing the Project in connection with a permitted repayment of the Loans,
and transacting any and all lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (b) acting as the sole managing
member of Borrower;
 
 
23

--------------------------------------------------------------------------------

 
(b)           is not engaged and will not engage in any business unrelated to
(a) the acquisition, development, ownership, management or operation of the
Project or (b) acting as the sole managing member of Borrower;
 
(c)           does not have and will not have any assets other than those
related to (a) the Project or (b) its membership interest in Borrower;
 
(d)           has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of partnership
or membership interests in violation of this Agreement (if such entity is a
general partner in a limited partnership or a member in a limited liability
company), or any amendment of its articles of incorporation, by-laws, limited
partnership certificate, limited partnership agreement, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition without the prior
written consent of Administrative Agent;
 
(e)           in the case of Borrower, has and will have, as its only managing
member, the Managing Member, which shall be a limited liability company that is
a Single Purpose Entity and has at least one (1) Independent Manager;
 
(f)           if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a certificate of limited partnership
and limited partnership agreement, or (ii) a corporation, has a certificate of
incorporation or articles of incorporation, that in each case provide that such
entity shall not, without the consent without the unanimous written consent of
all of its partners or members (and, in the case of the managing member of the
Managing Member, its Independent Manager(s)):  (a) dissolve, merge, liquidate or
consolidate itself or any Person in which it has a direct or indirect legal or
beneficial ownership interest; (b) sell all or substantially all of its assets
or the assets of any other Person in which it has a direct or indirect legal or
beneficial ownership interest; (c) engage in any other business activity or
permit any Person in which it has a direct or indirect legal or beneficial
ownership interest to engage in any other business activity, in each case except
as permitted pursuant to the Loan Documents, (iv) file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other Person in which it has a direct or indirect legal or
beneficial ownership interest, or (v) amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Administrative Agent;
 
(g)           if such entity is a limited partnership, has as its only general
partner a Single Purpose Entity;
 
(h)           is and will pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due, and is maintaining and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;
 
(i)           has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;
 
 
24

--------------------------------------------------------------------------------

 
(j)           has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns, except to the
extent that it is required or permitted to file consolidated tax returns by law;
 
(k)           has not commingled and will not commingle its funds or assets with
those of any other Person;
 
(l)           has held and will hold its assets in its own name;
 
(m)           has maintained and will maintain financial statements that
properly and accurately show its separate assets and liabilities and do not show
the assets or liabilities of any other Person, and has not permitted and will
not permit its assets to be listed as assets on the financial statement of any
other entity other than an Affiliate (but in such case noting that such entity
and the Affiliate are separate entities);
 
(n)           has maintained and will maintain a sufficient number of employees
or has entered into appropriate alternative arrangements for workforce services
in light of its contemplated business operations;
 
(o)           has observed and will observe all corporate, partnership or
limited liability company formalities, as applicable;
 
(p)           has not incurred and will not incur any Debt other than (a) with
respect to Borrower, the Loans and (b) trade and operational debt which is (i)
incurred in the ordinary course of business, (ii) not more than sixty (60) days
past due, (iii) with trade creditors, (iv) with respect to Borrower, in the
aggregate, in an amount less than $1,000,000, and (v) not evidenced by a note;
 
(q)           has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as permitted pursuant to this
Agreement;
 
(r)           has not and will not acquire obligations or securities of its
members or shareholders or any other Affiliate;
 
(s)           has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including, but not limited to,
paying for shared office space and services performed by any officer or employee
of an Affiliate;
 
(t)           maintains and uses and will maintain and use separate invoices and
checks bearing its name.  The stationary, invoices, and checks utilized by the
Single Purpose Entity or utilized to collect its funds or pay its expenses shall
bear its own name and shall not bear the name of any other entity unless such
entity is clearly designated as being the Single Purpose Entity’s agent;
 
(u)           except in connection with the Loans, has not pledged and will not
pledge its assets for the benefit of any other Person;
 
 
25

--------------------------------------------------------------------------------

 
(v)           has conducted business, held itself out and identified itself and
will conduct business, hold itself out and identify itself as a separate and
distinct entity under its own name or in a name franchised or licensed to it by
a Person other than an Affiliate of Borrower and not as a division or part of
any other Person;
 
(w)           has not made and will not make loans to any Person or hold
evidence of indebtedness issued by any other Person (other than cash and
securities issued by an entity that is not an Affiliate or subject to common
ownership with such entity);
 
(x)           has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
 
(y)           has not entered into or been a party to, and will not enter into
or be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party;
 
(z)           has not and will not have any obligation to indemnify its
partners, officers, directors or members, as the case may be, unless such
obligation is fully subordinated to the Indebtedness and will not constitute a
claim against it in the event that, after payment of the Indebtedness, cash flow
is insufficient to pay such obligation; and
 
(aa)           if such entity is a corporation, it is required to consider the
interests of its creditors in connection with all corporate actions.
 
(214)           “Site Assessment” means an environmental engineering report for
the Project prepared by an engineer engaged by Administrative Agent at
Borrower’s expense, and in a manner and scope satisfactory to Administrative
Agent.
 
(215)           “Soft Costs” has the meaning assigned to such term in Section
1.1 of the Building Loan Agreement.
 
(216)           “Special Advance Lender” has the meaning assigned to such term
in Section 14.12(1).
 
(217)           “Sponsor” means Acadia Realty Limited Partnership.
 
(218)           “State” means the State of New York.
 
(219)           “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
 
26

--------------------------------------------------------------------------------

 
(220)           “Subguard Policy” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(221)           “Subordination of Property Management Agreement” means that
certain Subordination of Property Management Agreement, dated the date hereof,
by the Property Manager in favor of Administrative Agent (on behalf of the
Lenders), as the same may be modified, amended and/or supplemented and in effect
from time to time.
 
(222)           “Survey” means that certain survey delivered to Administrative
Agent pursuant to Schedule 4 – Part A, paragraph 11 as the same may be modified
from time to time.
 
(223)           “Sweep Account” has the meaning assigned to such term in Section
15.1.
 
(224)           “Syndication” has the meaning assigned to such term in Section
12.27.
 
(225)           “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
 
(226)           “Tenant Allowance Plans” means, as to each tenant under an
Approved Lease which is receiving any Tenant Improvement Allowance, the plans
received by Borrower pursuant to the applicable Approved Lease and approved by
Borrower and Borrower’s Architect covering tenant work under Tenant Improvement
Allowances, to be certified by Borrower to Administrative Agent and the Lenders
and approved by the applicable tenant, Borrower, all required Governmental
Authorities, and either (x) within the Budget or (y) approved reasonably by
Administrative Agent.
 
(227)           “Tenant Estoppel” means an estoppel in form and substance
reasonably acceptable to Administrative Agent, to be completed, executed, dated
and delivered by the applicable tenant to Administrative Agent (on behalf of the
Lenders) and Borrower pursuant to the terms of this Agreement.
 
(228)           “Tenant Improvement Allowances” means allowances for Tenant
Improvement Work.
 
(229)           “Tenant Improvement Plans” has the meaning assigned to such term
in Section 1.1 of the Building Loan Agreement.
 
(230)           “Tenant Improvement Work” has the meaning assigned to such term
in Section 1.1 of the Building Loan Agreement.
 
 
27

--------------------------------------------------------------------------------

 
(231)           “Third Extension Period” has the meaning assigned to such term
in Section 2.5(3).
 
(232)           “Third Extension Notice” has the meaning assigned to such term
in Section 2.5(3)(a).
 
(233)           “Third-Party Counterparty” has the meaning assigned to such term
in Section 9.15(3).
 
(234)           “Third-Party Hedge Agreement” has the meaning assigned to such
term in Section 9.15(3).
 
(235)           “Threshold Amount” means $2,000,000.
 
(236)           “Title Insurer” means, collectively, Royal Abstract of New York,
LLC and NY Land Services, as co-insurers in amounts approved by Administrative
Agent, through title insurance placed by Commonwealth Land Title Insurance
Company, Stewart Title Insurance Company, and LandAmerica, respectively.
 
(237)           “Title Policies” has the meaning assigned in Schedule 4 – Part
A, paragraph 10.
 
(238)           “Total Acquisition Loan Commitment” has the meaning assigned to
such term in the Recitals.
 
(239)           “Total Building Loan Commitment” has the meaning assigned to
such term in the Recitals.
 
(240)           “Total Project Loan Commitment” has the meaning assigned to such
term in the Recitals.
 
(241)           “Type” means the type of Loan made hereunder, i.e. whether such
Loan is a Base Rate Loan or  LIBOR-based Loan.
 
(242)           “Unavoidable Delay” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
(243)           “Unit” means each unit of the Condominium, together with all
rights, interests and easements in and to the Project Amenities that are held by
the owner of such unit as a result of the operation of the terms of the
Condominium Declaration.
 
(244)           “Unit Annual Assessments” means the assessments allocated to
each Unit and collected by Declarant as set forth in the Condominium
Declaration.
 
(245)           “Unpaid Amount” has the meaning assigned to such term in Section
14.12(2).
 
(246)           “Unsatisfactory Work” has the meaning assigned to such term in
Section 1.1 of the Building Loan Agreement.
 
 
28

--------------------------------------------------------------------------------

 
ARTICLE 2
 


 
LOAN TERMS
 
Section 2.1The Commitments, Loans and Notes.
 
(1)           Loans.
 
(a)           Each Lender severally agrees, on the terms and conditions of this
Agreement, to make loans (each advance of such a loan being a “Project Loan” and
collectively, the “Project Loans”) on a non-revolving basis to Borrower in
Dollars from time to time in amounts equal to its Proportionate Share of the
aggregate amount of Project Loans to be made of such time; provided, however,
that in no event shall the aggregate principal amount advanced by each Lender
exceed the amount of the Project Loan Commitment of such Lender.  The Project
Loans shall be advanced for the payment of Project Loan Costs in accordance with
the Project Loan Budget.
 
(b)           Each Lender severally agrees, on the terms and conditions of this
Agreement, to make loans (each advance of such a loan being an “Acquisition
Loan” and collectively, the “Acquisition Loans”) on a non-revolving basis to
Borrower in Dollars on the Closing Date in an amount equal to its Proportionate
Share of the Total Acquisition Loan Commitment.  The Acquisition Loans shall be
advanced for purposes of re-financing Borrower’s cost of acquiring its interest
in the Land.
 
(2)           Requests for Loan Advances.  Advances with respect to the
Acquisition Loans shall be made on the Closing Date.  With respect to the other
Loans, Lead Borrower shall give Administrative Agent (and the Construction
Consultant) a Request for Loan Advance as provided in Section
4.2.  Administrative Agent shall give each Lender notice of any such Request for
Loan Advance in accordance with Section 2.6(4).  Not later than 12:00 noon New
York time on the date specified for each Loan, each Lender shall make available
for the account of its Applicable Lending Office to Administrative Agent as
specified by Administrative Agent, in immediately available funds, such Lender’s
Proportionate Share of each Loan to be made pursuant hereto.  After
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 4 and Schedule 4, Administrative
Agent shall make such funds available to Lead Borrower by depositing the same in
an account designated by Lead Borrower by the end of business on the applicable
advance date.
 
(3)           Changes of Commitments.
 
(a)           The respective Commitments shall reduce pro rata automatically by
reason of any prepayment of the Loans applicable thereto in the amount of any
such prepayment.
 
(b)           If the Maturity Date is extended in accordance with Section 2.5,
all of the unfunded Commitments (other than for Tenant Improvement Allowances
with respect to the Office Component and any remaining Retainage, which will
terminate on the First Extension Maturity Date) then remaining at the
commencement of the extended loan period shall be automatically terminated.
 
 
29

--------------------------------------------------------------------------------

 
(4)           Lending Offices.  The Loans of each Lender shall be made and
maintained at such Lender’s Applicable Lending Office for Loans of such Type.
 
(5)           Several Obligations.  The failure of any Lender to make any Loan
to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.
 
(6)           Notes.
 
(a)           Project Loan Notes.  The Project Loans made by each Lender shall
be evidenced by a Project Loan Note of Borrower, payable to such Lender in a
principal amount equal to the amount of its Project Loan Commitment as
originally in effect and otherwise duly completed.
 
(b)           Building Loan Notes.  The Building Loans made by each Lender shall
be evidenced by a Building Loan Note of Borrower, payable to such Lender in a
principal amount equal to the amount of its Building Loan Commitment as
originally in effect and otherwise duly completed.
 
(c)           Acquisition Loan Notes.  The Acquisition Loans made by each Lender
shall be evidenced by an Acquisition Loan Note of Borrower, payable to such
Lender in a principal amount equal to the amount of its Acquisition Loan
Commitment as originally in effect and otherwise duly completed.
 
(d)           Substitution, Exchange and Subdivision of Notes.  No Lender shall
be entitled to have its Notes substituted or exchanged for any reason, or
subdivided for promissory notes of lesser denominations, except in connection
with a permitted assignment of all or any portion of such Lender’s Commitment,
Loans and Notes pursuant to Section 12.9 and Section 12.23 (and, if requested by
any Lender, Borrower agrees to so substitute or exchange any Notes and enter
into note splitter agreements in connection therewith).
 
(e)           Loss, Theft, Destruction or Mutilation of Notes.  In the event of
the loss, theft or destruction of any Note, upon Borrower’s receipt of a
reasonably satisfactory indemnification agreement executed in favor of Borrower
by the holder of such Note, or in the event of the mutilation of any Note, upon
the surrender of such mutilated Note by the holder thereof to Borrower, Borrower
shall execute and deliver to such holder a new replacement Note in lieu of the
lost, stolen, destroyed or mutilated Note.
 
 
30

--------------------------------------------------------------------------------

 
Section 2.2Conversions or Continuations of Loans
 
(1)           Subject to Section 2.6(3), Section 2.7(2) and Section 2.7(3), Lead
Borrower shall have the right to Convert Loans of one Type into Loans of another
Type or Continue Loans of one Type as Loans of the same Type, at any time or
from time to time; provided that:  (a) Lead Borrower shall give Administrative
Agent notice of each such Conversion or Continuation as provided in Section
2.6(4); (b) LIBOR-based Loans may be Converted only on the last day of an
Interest Period for such Loans unless Borrower complies with the terms of
Section 2.7(5) and (c) subject to Section 2.7(1) and Section 2.7(3), any
Conversion or Continuation of Loans shall be pro rata among the
Lenders.  Notwithstanding the foregoing, and without limiting the rights and
remedies of Administrative Agent and the Lenders under Article 11, in the event
that any Event of Default exists, Administrative Agent may (and at the request
of the Majority Lenders shall) suspend the right of Lead Borrower to Convert any
Loan into a LIBOR-based Loan, or to Continue any Loan as a LIBOR-based Loan for
so long as such Event of Default exists, in which event all Loans shall be
Converted (on the last day(s) of the respective Interest Periods therefor) or
Continued, as the case may be, as Base Rate Loans.  In connection with any such
Conversion, a Lender may (at its sole discretion) transfer a Loan from one
Applicable Lending Office to another.
 
(2)           Notwithstanding anything to the contrary contained in this
Agreement, at any time that a Hedge Agreement is in effect, Lead Borrower shall
have the right to choose only an Interest Period with respect to the principal
amount equal to the notional amount under such Hedge Agreement which is the same
as the Interest Rate Hedge Period which is the same as the Interest Rate Hedge
Period.
 
Section 2.3Interest Rate; Late Charge.
 
(1)           Borrower hereby promises to pay to Administrative Agent for
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of such Loan to but
excluding the date such Loan shall be paid in full, at the following rates per
annum:
 
(a)           during such periods as such Loan is a Base Rate Loan, the Base
Rate; and
 
(b)           during such periods as such Loan is a LIBOR-based Loan, for each
Interest Period relating thereto, the Adjusted Libor Rate for such Loan for such
Interest Period plus the Applicable Margin.
 
(2)           Accrued interest on each Loan shall be payable (i) monthly in
arrears on each Payment Date and (ii) in the case of any Loan, upon the payment
or prepayment thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid or Converted), except that
interest payable at the Default Rate shall be payable from time to time on
demand.
 
(3)           Notwithstanding anything to the contrary contained herein, after
the Maturity Date and during any period when an Event of Default exists,
Borrower shall pay to Administrative Agent for the account of each Lender (i)
interest at the applicable Default Rate on the outstanding principal amount of
any Loan made by such Lender, (ii) any interest payments thereon not paid when
due and (iii) interest on any other amount payable by Borrower hereunder, under
the Notes and any other Loan Documents.
 
 
31

--------------------------------------------------------------------------------

 
(4)           Promptly after the determination of any interest rate provided for
herein or any change therein, Administrative Agent shall give notice thereof to
the Lenders to which such interest is payable and to Lead Borrower, but the
failure of Administrative Agent to provide such notice shall not affect
Borrower’s obligation for the payment of interest on the Loans.
 
(5)           In addition to any sums due under this Section 2.3, Borrower shall
pay to Administrative Agent for the account of the Lenders a late payment
premium in the amount of five percent (5)% of any payments of interest or other
sums under the Loans made more than five (5) days after the due date thereof
(other than the principal balance due on the Maturity Date), which late payment
premium shall be due with any such late payment or upon demand by Administrative
Agent.  Such late payment charge represents the reasonable estimate of Borrower
and the Lenders of a fair average compensation for the loss that may be
sustained by the Lenders due to the failure of Borrower to make timely
payments.  Such late charge shall be paid without prejudice to the right of
Administrative Agent and the Lenders to collect any other amounts provided
herein or in the other Loan Documents to be paid or to exercise any other rights
or remedies under the Loan Documents.
 
(6)           Borrower shall pay Additional Interest under the Notes in
accordance with the terms of any Hedge Agreement provided by a Eurohypo
Counterparty.
 
Section 2.4Terms of Payment»
 
.  The Loans shall be payable as follows:
 
(1)           Interest.  Borrower shall pay interest in arrears on each Payment
Date in accordance with the wire transfer instructions set forth in Schedule
2.4(1) hereto (or such other instructions as Administrative Agent may from time
to time provide) until all amounts due under the Loan Documents are paid in
full.  Subject to the provisions of Article 4 and Section 2.1, such accrued
interest shall be payable from the interest reserves established pursuant to the
Budget; provided, however, that such reserves shall not limit Borrower’s
obligation to pay such accrued interest.
 
(2)           Amounts Prepaid.   No amounts paid or prepaid by the Borrower
under the Loans shall be available to be reborrowed by the Borrower.
 
(3)           Maturity.  On the Maturity Date, Borrower shall pay to
Administrative Agent (on behalf of the Lenders) all outstanding principal,
accrued and unpaid interest, and any other amounts due under the Loan Documents.
 
(4)           Optional Prepayments.  Subject to the provisions of Section 2.4(6)
and Section 2.7(5), Borrower shall have the right to prepay Loans in whole or in
part, without premium or penalty; provided that:  (a) Lead Borrower shall give
Administrative Agent notice of each such prepayment as provided in Section
2.6(4) (and, upon the date specified in any such notice of prepayment, the
amount to be prepaid shall become due and payable hereunder) and (b) partial
prepayments shall be in the minimum aggregate principal amounts specified in
Section 2.6(3).
 
(5)           Mandatory Prepayments.  If a casualty or condemnation shall occur
with respect to the Project, Borrower, upon Borrower’s or Administrative Agent’s
receipt of the applicable insurance proceeds or condemnation award, shall prepay
the Loan, if required by the provisions of Article 3, on the dates and in the
amounts specified therein without premium or penalty (but subject to the
provisions of Section 2.4(6) and Section 2.7(5)).  Nothing in this Section
2.4(5) shall be deemed to limit any obligation of Borrower under the Mortgages
or any other Security Document, including any obligation to remit to a
collateral or similar account maintained by Administrative Agent pursuant to the
Mortgages or any of the other Security Documents the proceeds of insurance,
condemnation award or other compensation received in respect of any casualty or
condemnation.  Prepayments pursuant to this Section 2.4(5) shall be applied to
the Loans then outstanding pro rata in the order set forth in Section 2.4(6).
 
 
32

--------------------------------------------------------------------------------

 
(6)           Interest and Other Charges on Prepayment.  If the Loans are
prepaid, in whole or in part, pursuant to Section 2.4(4) or Section 2.4(5), each
such prepayment shall be made on the prepayment date specified in the notice to
Administrative Agent pursuant to Section 2.6(4), together with (a) the accrued
and unpaid interest (including accrued and unpaid Additional Interest, if
applicable(which may include certain early termination payments, in accordance
with the terms of any applicable Hedge Agreement provided by a Eurohypo
Counterparty)) on the principal amount prepaid, (b) any amounts payable to a
Lender pursuant to Section 2.7(5) as a result of such prepayment while an
Adjusted Libor Rate is in effect and (c) the Exit Fee, if any, payable pursuant
to Section 2.9.
 
(7)           Application of Payments.  Lead Borrower shall, at the time of
Borrower’s making of each payment under this Agreement or any Note for the
account of any Lender, specify to Administrative Agent (which shall so notify
the intended recipient(s) thereof) the Loans or other amounts payable by
Borrower hereunder to which such payment is to be applied (and in the event that
Lead Borrower fails to so specify, or if an Event of Default has occurred and is
continuing, Administrative Agent may distribute such payment to the Lenders for
application in such manner as it may determine to be appropriate, subject to
Section 2.6(1) and any other agreement among Administrative Agent and the
Lenders with respect to such application).
 
(8)           Payments by Borrower.  Except to the extent otherwise provided
therein, all payments to be made by Borrower under the Loan Documents shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Administrative Agent at an account designated by Administrative
Agent by notice to Lead Borrower, not later than 2:00 p.m., New York City time,
on the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day).
 
(9)           Forwarding of Payments by Administrative Agent.  Except as
otherwise agreed by Administrative Agent and the Lenders, each payment received
by Administrative Agent under this Agreement or any Note for account of any
Lender shall be paid by Administrative Agent promptly to such Lender, in
immediately available funds, for account of such Lender’s Applicable Lending
Office for the Loan or the other obligation in respect of which payment is made.
 
(10)           Extension to Next Business Day.  If the due date of any payment
under this Agreement or any Note would otherwise fall on a day that is not a
Business Day, such date shall be extended to the next succeeding Business Day,
and interest shall be payable for any principal so extended for the period of
such extension.
 
 
33

--------------------------------------------------------------------------------

 
Section 2.5Extension of Maturity Date. 
 
(1)           Borrower may, at its option, extend the term for a period of six
(6) months to the six month anniversary of the original Maturity Date (the
“First Extension Maturity Date” and the applicable period being, the “First
Extension Period”), subject to the satisfaction of the following conditions:
 
(a)           Lead Borrower shall notify (the “First Extension Notice”)
Administrative Agent of Borrower’s exercise of such option between forty-five
(45) and ninety (90) days prior to the original Maturity Date;
 
(b)           No Event of Default exists and is continuing as of the date of the
First Extension Notice, as of the original Maturity Date or would result from
the extension of the maturity of the Loans for the First Extension Period;
 
(c)           With respect to the Retail Component, one-hundred percent 100% of
the Approved Leases shall be in full force and effect with tenants in Occupancy
pursuant to Approved Leases who are not in material default under their
respective Approved Lease, and such Approved Leases shall provide for an
aggregate fixed minimum rent (as determined in a manner reasonably acceptable to
Administrative Agent) of no less than $5,860,000;
 
(d)           With respect to the Office Component, the Office Component shall
be fifty percent (50%) leased with tenants pursuant to Approved Leases who are
not in material default under their lease;
 
(e)           At Administrative Agent’s request, Borrower shall use commercially
reasonable efforts to provide to Administrative Agent, written estoppels in form
and substance reasonably satisfactory to Administrative Agent, executed by
tenants under any Approved Lease confirming the term, rent, and other provisions
and matters relating to such Approved Leases;
 
(f)           The ratio of (a) the total outstanding principal balance of the
Loans to (b) the value of the Project does not exceed 70% based on a new
Appraisal obtained by Administrative Agent with a value date as of not more than
sixty (60) days prior to the original Maturity Date, such Appraisal to be at
Borrower’s expense;
 
(g)           Borrower shall have satisfied all of the Project Work Substantial
Completion Conditions prior to the Completion Date;
 
(h)           All Government Approvals for the Improvements shall have been
received to the extent then applicable, with copies (if applicable) having been
delivered to Administrative Agent;
 
(i)           Current financial statements regarding Borrower (dated not earlier
than ninety (90) days prior to the First Extension Notice) and all other
financial statements and other information as may be required under this
Agreement and the Loan Documents regarding Borrower and the Project shall have
been submitted promptly to Administrative Agent;
 
 
34

--------------------------------------------------------------------------------

 
(j)           In the opinion of Administrative Agent, there shall not have
occurred any Material Adverse Effect;
 
(k)           Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including appraisal fees and reasonable legal fees; all such costs and expenses
shall be due and payable upon demand, and any failure to pay such amounts shall
constitute a default under this Agreement and the Loan Documents;
 
(l)           Not later than the original Maturity Date, (i) the extension shall
have been documented to the Lenders’ reasonable satisfaction and consented to by
Borrower, Administrative Agent and all the Lenders, including the execution and
delivery by Guarantor of reaffirmations of their respective obligations under
the Guarantor Documents and (ii) Administrative Agent shall have been provided
with an updated title report and judgment and lien searches, and appropriate
title insurance endorsements shall have been issued as required by
Administrative Agent; and
 
(m)           Borrower shall pay to Administrative Agent (for the benefit of the
Lenders in accordance with their Proportionate Shares) on the original Maturity
Date a non-refundable extension fee equal to 0.125% of an amount equal to the
outstanding principal amount at such time.
 
(2)           Borrower may, at its option, extend the term for a period of six
(6) months to the first anniversary of the original Maturity Date (the “Second
Extension Maturity Date” and the applicable period being, the “Second Extension
Period”), subject to the satisfaction of the following conditions:
 
(a)           Lead Borrower shall notify (the “Second Extension Notice”)
Administrative Agent of Borrower’s exercise of such option between forty-five
(45) and ninety (90) days prior to the First Extension Maturity Date;
 
(b)           No Event of Default exists and is continuing as of the date of the
Second Extension Notice, as of the First Extension Maturity Date or would result
from the extension of the maturity of the Loans for the Second Extension Period;
 
(c)           With respect to the Retail Component, one-hundred percent 100% of
the Approved Leases shall be in full force and effect with tenants in Occupancy
pursuant to Approved Leases who are not in material default under their
respective Approved Lease, and such Approved Leases shall provide for an
aggregate fixed minimum rent (as determined in a manner reasonably acceptable to
Administrative Agent) of no less than $5,860,000;
 
(d)           With respect to the Office Component, the Office Component shall
be eighty-three percent (83%) leased with tenants pursuant to Approved Leases
who are not in material default under their lease;
 
 
35

--------------------------------------------------------------------------------

 
(e)           At Administrative Agent’s request, Borrower shall use reasonable
commercially reasonable efforts to provide to Administrative Agent, written
estoppels in form and substance reasonably satisfactory to Administrative Agent,
executed by tenants under any Approved Lease confirming the term, rent, and
other provisions and matters relating to such Approved Leases;
 
(f)           All Government Approvals for the Improvements shall have been
received to the extent then applicable, with copies (if applicable) having been
delivered to Administrative Agent;
 
(g)           Current financial statements regarding Borrower (dated not earlier
than ninety (90) days prior to the Second Extension Notice) and all other
financial statements and other information as may be required under this
Agreement and the Loan Documents regarding Borrower and the Project shall have
been submitted promptly to Administrative Agent;
 
(h)           In the opinion of Administrative Agent, there shall not have
occurred any Material Adverse Effect;
 
(i)           Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including appraisal fees and reasonable legal fees; all such costs and expenses
shall be due and payable upon demand, and any failure to pay such amounts shall
constitute a default under this Agreement and the Loan Documents;
 
(j)           Not later than the First Extension Maturity Date, (i) the
extension shall have been documented to the Lenders’ reasonable satisfaction and
consented to by Borrower, Administrative Agent and all the Lenders, including
the execution and delivery by Guarantor of reaffirmations of their respective
obligations under the Guarantor Documents and (ii) Administrative Agent shall
have been provided with an updated title report and judgment and lien searches,
and appropriate title insurance endorsements shall have been issued as required
by Administrative Agent; and
 
(k)           Borrower shall pay to Administrative Agent (for the benefit of the
Lenders in accordance with their Proportionate Shares) on the First Extension
Maturity Date a non-refundable extension fee equal to 0.125% of an amount equal
to the outstanding principal amount at such time.
 
(3)           Borrower may, at its option, extend the term for a period of six
(6) months to the first anniversary of the First Extension Maturity Date (the
“Third Extension Maturity Date” and the applicable period being, the (“Third
Extension Period”), subject to the satisfaction of the following conditions:
 
(a)           Lead Borrower shall notify (the “Third Extension Notice”)
Administrative Agent of Borrower’s exercise of such option between forty-five
(45) and ninety (90) days prior to the Second Extension Maturity Date;
 
 
36

--------------------------------------------------------------------------------

 
(b)           No Event of Default exists and is continuing as of the date of the
Third Extension Notice, as of the Second Extension Maturity Date or would result
from the extension of the maturity of the Loans for the Third Extension Period;
 
(c)           With respect to the Retail Component, one-hundred percent 100% of
the Approved Leases shall be in full force and effect with tenants in Occupancy
pursuant to Approved Leases who are not in material default under their
respective Approved Lease, and such Approved Leases shall provide for an
aggregate fixed minimum rent (as determined in a manner reasonably acceptable to
Administrative Agent) of no less than $5,860,000;
 
(d)           With respect to the Office Component, the Office Component shall
be ninety percent (90%) leased with tenants pursuant to Approved Leases who are
not in material default under their lease;
 
(e)           At Administrative Agent’s request, Borrower shall use commercially
reasonable efforts to provide to Administrative Agent, written estoppels in form
and substance reasonably satisfactory to Administrative Agent, executed by
tenants under any Approved Lease confirming the term, rent, and other provisions
and matters relating to such Approved Leases;
 
(f)           The ratio of (a) the total outstanding principal balance of the
Loans to (b) the value of the Project does not exceed 70% based on a new
Appraisal obtained by Administrative Agent with a value date as of not more than
sixty (60) days prior to the Second Extension Maturity Date, such Appraisal to
be at Borrower’s expense;
 
(g)           All Government Approvals for the Improvements shall have been
received to the extent then applicable, with copies (if applicable) having been
delivered to Administrative Agent;
 
(h)           Current financial statements regarding Borrower (dated not earlier
than ninety (90) days prior to the Third Extension Notice) and all other
financial statements and other information as may be required under this
Agreement and the Loan Documents regarding Borrower and the Project shall have
been submitted promptly to Administrative Agent;
 
(i)           In the opinion of Administrative Agent, there shall not have
occurred any Material Adverse Effect;
 
(j)           Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including appraisal fees and reasonable legal fees; all such costs and expenses
shall be due and payable upon demand, and any failure to pay such amounts shall
constitute a default under this Agreement and the Loan Documents;
 
(k)           Not later than the Second Extension Maturity Date, (i) the
extension shall have been documented to the Lenders’ reasonable satisfaction and
consented to by Borrower, Administrative Agent and all the Lenders, including
the execution and delivery by Guarantor of reaffirmations of their respective
obligations under the Guarantor Documents and (ii) Administrative Agent shall
have been provided with an updated title report and judgment and lien searches,
and appropriate title insurance endorsements shall have been issued as required
by Administrative Agent; and
 
 
37

--------------------------------------------------------------------------------

 
(l)           Borrower shall pay to Administrative Agent (for the benefit of the
Lenders in accordance with their Proportionate Shares) on the First Extension
Maturity Date a non-refundable extension fee equal to 0.125% of an amount equal
to the outstanding principal amount at such time.
 
Any extension pursuant to this Section 2.5 shall be otherwise subject to all of
the other terms and provisions of this Agreement, the Building Loan Agreement
and the other Loan Documents.
 
Section 2.6Pro Rata Treatment of Payments; Etc.
 
(1)           Pro Rata Treatment.  Except as otherwise provided in Section
2.7(4), Loans shall be allocated pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of the making of Loans) or
their respective Loans (in the case of Conversions or Continuations of Loans);
(c) each payment or prepayment of principal of Loans by Borrower shall be made
for account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them (subject, while any Event of Default
exists, to the terms of any separate agreement among Administrative Agent and
the Lenders); and (d) each payment of interest on Loans by Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders (subject,
while any Event of Default exists, to the terms of any separate agreement among
Administrative Agent and the Lenders).
 
(2)           Computations.  Interest on all Loans shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the applicable period.
 
(3)           Minimum Amounts.  Except for (a) mandatory prepayments made
pursuant to Section 2.4(5) and (b) Conversions or prepayments made pursuant to
Section 2.7(4), and (c) advances pursuant to Section 4.4, Section 4.5, Section
4.6, and Section 4.11, each borrowing, Conversion, Continuation and partial
prepayment of principal (collectively, “Loan Transactions”) of Loans shall be in
an aggregate amount of at least $1,000,000 and in additional increments of
$100,000 (Loan Transactions of or into Loans of different Types or Interest
Periods at the same time hereunder shall each be deemed separate Loan
Transactions for purposes of the foregoing).  Any Loans or borrowings of less
than $1,000,000 shall be made as Base Rate Loans.  Notwithstanding the
foregoing, the minimum amount of $1,000,000 shall not apply to Conversions of
lesser amounts into a tranche of Loans that has (or will have upon such
Conversion) an aggregate principal amount exceeding $1,000,000.
 
 
38

--------------------------------------------------------------------------------

 
(4)           Certain Notices.  Notices by Lead Borrower to Administrative Agent
regarding Loan Transactions and the selection of Types of Loans and/or of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by Administrative Agent (and, in the case of a Request for Loan
Advance, the Construction Consultant) not later than 3:00 p.m., New York City
time, on the number of Business Days prior to the date of the proposed Loan
Transaction or the first day of such Interest Period specified below:
 
Notice
Number of Business Days Prior
Request for Loan Advance
10
Optional Prepayment
3
Conversions into, Continuations as, or borrowings in Base Rate Loans
3
Conversions into, Continuations as, borrowings in or changes in
duration of Interest Period for, LIBOR-based Loans (subject to Section 2.4(6))
3

 
Each Loan Transaction notice shall specify the amount, Type, Interest Period and
date of such proposed Loan Transaction, and in the case of a Request for Loan
Advance, shall be accompanied by all documentation required by this Agreement as
a condition precedent to the applicable Loans.  Notices for Conversions and
Continuations shall be in the form of Exhibit E.  Each such notice specifying
the duration of an Interest Period shall specify the portion of the Loans to
which such Interest Period is to relate.  In the case of a Request for Loan
Advance, Administrative Agent shall notify the Lenders of their respective
Proportionate Shares of the amount approved by Administrative Agent and the
Construction Consultant.  If Lead Borrower fails to select (i) the Type of Loan
or (ii) the duration of any Interest Period for any LIBOR-based Loan within the
required time period and otherwise as provided in this Section 2.6(4), such Loan
(if outstanding as a LIBOR-based Loan) will be automatically Continued as an
LIBOR-based Loan with an Interest Period of one (1) month (based on a
LIBOR-based Rate determined two (2) Business Days prior to the first day of the
next Interest Period) or, if outstanding as a Base Rate Loan, will remain as a
Base Rate Loan.
 
(5)           Non Receipt of Funds by Administrative Agent.  Unless
Administrative Agent shall have been notified by a Lender or Lead Borrower (in
either case, and along with Borrower, the “Payor”) prior to the date on which
the Payor is to make payment to Administrative Agent of (in the case of a
Lender) the proceeds of a Loan to be made by such Lender hereunder or (in the
case of Borrower) a payment to Administrative Agent for account of any Lender
hereunder (in either case, such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that the Payor does not
intend to make the Required Payment to Administrative Agent, Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date; and, if the Payor has not
in fact made the Required Payment to Administrative Agent, the recipient(s) of
such payment shall, on demand, repay to Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date (the “Advance Date”) such amount was so made
available by Administrative Agent until the date Administrative Agent recovers
such amount at a rate per annum equal to (a) the Federal Funds Rate for such day
in the case of payments returned to Administrative Agent by any of the Lenders
or (b) the applicable interest rate due hereunder with respect to payments
returned by Borrower to Administrative Agent and, if such recipient(s) shall
fail promptly to make such payment, Administrative Agent shall be entitled to
recover such amount, on demand, from the Payor, together with interest as
aforesaid; provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to Administrative Agent within three (3) Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:
 
 
39

--------------------------------------------------------------------------------

 
(a)           if the Required Payment shall represent a payment to be made by
Borrower to the Lenders, Borrower and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Default Rate (without duplication of the obligation of Borrower
under Section 2.3 to pay interest on the Required Payment at the Default Rate),
it being understood that the return by the recipient(s) of the Required Payment
to Administrative Agent shall not limit such obligation of Borrower under
Section 2.3 to pay interest at the Default Rate in respect of the Required
Payment, and
 
(b)           if the Required Payment shall represent proceeds of a Loan to be
made by the Lenders to Borrower, the Payor and Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to whichever of the rates specified in Section 2.3 is
applicable to the Type of such Loan, it being understood that the return by
Borrower of the Required Payment to Administrative Agent shall not limit any
claim Borrower may have against the Payor in respect of such Required Payment.
 
(6)           Sharing of Payments, Etc.
 
(a)           Sharing.  If any Lender shall obtain from Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any other Loan Document through the exercise (subject,
as among the Lenders, to Section 12.25) of any right of set off, banker’s lien
or counterclaim or similar right or otherwise (other than from Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the Loans
or such other amounts then due hereunder or thereunder by Borrower to such
Lender than the percentage received by any other Lender, it shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans or such other amounts,
respectively, owing to such other Lenders (or in interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders shall share the benefit
of such excess payment (net of any expenses that may be incurred by such Lender
in obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders.  To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
 
(b)           Consent by Borrower.  Borrower agrees that any Lender so
purchasing such a participation (or direct interest) may exercise (subject, as
among the Lenders, to Section 12.25) all rights of set off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
 
 
40

--------------------------------------------------------------------------------

 
(c)           Rights of Lenders; Bankruptcy.  Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of Borrower.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set off to which this Section 2.6(6) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.6(6) to share in the benefits of any recovery on such
secured claim.
 
Section 2.7Yield Protection; Etc.
 
(1)           Increased Costs.
 
(a)           Increased Costs Generally with Respect to Making or Maintaining
LIBOR-based Loans.  If any Change in Law shall:
 
(A)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Libor
Rate);
 
(B)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR-based Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.7(6) and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
 
(C)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender.
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any LIBOR-based Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then Borrower will promptly upon demand pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender reasonably determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will promptly upon demand pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that such Lender would
cause similarly situated Borrowers to compensate them for such an event.
 
 
41

--------------------------------------------------------------------------------

 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.7(1) shall be delivered to Lead Borrower and shall be conclusive
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof by Lead
Borrower.
 
(d)           Delays in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(2)           Limitation on Types of Loans.  Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Libor Rate for any
Interest Period:
 
(a)           Administrative Agent reasonably determines that quotations of
interest rates for the relevant deposits referred to in the definition of Libor
Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR-based Loans;
or
 
(b)           the Majority Lenders reasonably determine, and notify
Administrative Agent that the relevant rates of interest referred to in the
definition of Libor Rate are not likely adequate to cover the cost to such
Lenders of making or maintaining LIBOR-based Loans for such Interest Period;
 
then Administrative Agent shall give Lead Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional LIBOR-based Loans, to Continue
LIBOR-based Loans or to Convert Loans of any other Type into LIBOR-based Loans,
and Borrower shall, on the last day(s) of the then current Interest Period(s)
for the outstanding LIBOR-based Loans, either prepay such Loans or such Loans
shall be automatically Converted into Base Rate Loans.
 
(3)           Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain
LIBOR-based Loans hereunder (and, in the sole opinion of such Lender, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Lender), then such Lender shall
promptly notify Lead Borrower thereof (with a copy to Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR-based Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR-based Loans.
 
 
42

--------------------------------------------------------------------------------

 
(4)           Treatment of Affected Loans.  If the obligation of any Lender to
make LIBOR-based Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR-based Loans shall be suspended pursuant to Section 2.7(1)or Section
2.7(3), such Lender’s Loans shall be automatically Converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for Loans (or,
in the case of a Conversion resulting from a circumstance described in Section
2.7(3), on such earlier date as such Lender may specify to Lead Borrower with a
copy to Administrative Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 2.7(1) or Section
2.7(3) that gave rise to such Conversion no longer exist:
 
(a)           to the extent that such Lender’s Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Loans shall be applied instead to its Base Rate Loans; and
 
(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR-based Loans shall be made or Continued instead as Base Rate Loans, and
all Loans of such Lender that would otherwise be Converted into LIBOR-based
Loans shall remain as Base Rate Loans.
 
If such Lender gives notice to Lead Borrower with a copy to Administrative Agent
that the circumstances specified in Section 2.7(1) or Section 2.7(3) that gave
rise to the Conversion of such Lender’s Loans pursuant to this Section 2.7(4) no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR-based Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR-based Loans, to the extent necessary so that, after giving effect thereto,
all Base Rate Loans and LIBOR-based Loans are allocated among the Lenders
ratably (as to principal amounts, Types and Interest Periods) in accordance with
their respective Commitments.
 
(5)           LIBOR Breakage Costs.  Borrower shall upon request pay to
Administrative Agent for account of each Lender, such amount or amounts as shall
be sufficient (in the reasonable opinion of each Lender) to compensate it for
any loss, cost or expense that such Lender determines is attributable to:
 
(a)           any payment, prepayment or Conversion of a LIBOR-based Loan made
by such Lender for any reason (including, without limitation, the acceleration
of the Loans pursuant to Administrative Agent’s or the Lenders’ rights referred
to in Article 11) on a date other than the last day of the Interest Period for
such Loan; or
 
(b)           any failure by Borrower for any reason to borrow a LIBOR-based
Loan from such Lender on the date for such borrowing specified in any Request
for Loan Advance.
 
 
43

--------------------------------------------------------------------------------

 
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender), or if such Lender shall cease to make such bids, the equivalent rate,
as reasonably determined by such Lender, derived from Page 3750 of the Telerate
Service or other publicly available source as described in the definition of
Libor Rate.  A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this section shall be
delivered to Lead Borrower and shall be conclusive absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(6)           Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section),
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions and (iii) Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 
(b)           Payment of Other Taxes by Borrowers.  Without limiting the
provisions of paragraph (a) above, Borrower shall pay any Other Taxes but not
Excluded Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Lead Borrower by a Lender, or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority, Lead
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
 
 
44

--------------------------------------------------------------------------------

 
(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
applicable Borrower (with a copy to Administrative Agent), prior to the Initial
Advance, Form W-8BEN or Form W-8ECI of the Internal Revenue Service, or such
other properly completed and executed forms, certifications, statements or
documentation prescribed by applicable law or reasonably requested by such
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  Administrative Agent shall not be obligated to make any payments
hereunder to Lenders in respect of the Loan until such Lenders shall have
furnished to Administrative Agent the requested form, certification, statement
or documentation.
 
(f)           Refunds.  If Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section 2.7(6), it shall pay over such
refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.7(6) with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that Borrower,
upon the request of Administrative Agent or such Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Lender in the event Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This section shall not be construed
to require Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
Borrower or any other Person..
 
(7)           Replacement of Lenders.  If any Lender requests compensation
pursuant to Section 2.7(1) or Section 2.7(6), or any Lender’s obligation to
Continue Loans of any Type, or to Convert Loans of any Type into the other Type
of Loan, shall be suspended pursuant to Section 2.7(2) or Section 2.7(3) (any
such Lender requesting such compensation, or whose obligations are so suspended,
being herein called a “Requesting Lender”), Lead Borrower, upon three (3)
Business Days’ notice, may require that such Requesting Lender transfer all of
its right, title and interest under this Agreement and such Requesting Lender’s
Note to any bank or other financial institution (a “Proposed Lender”) identified
by Lead Borrower that is satisfactory to Administrative Agent (i) if such
Proposed Lender agrees to assume all of the obligations of such Requesting
Lender hereunder, and to purchase all of such Requesting Lender’s Loans
hereunder for consideration equal to the aggregate outstanding principal amount
of such Requesting Lender’s Loans, together with accrued interest thereon to the
date of such purchase and pay all other amounts accrued and payable hereunder to
such Requesting Lender as of the date of such transfer (including any fees
accrued hereunder and any amounts that would be payable under Section 2.7(1),
Section 2.7(5) or Section 2.7(6).  Subject to the provisions of Section
12.23(1), such Proposed Lender shall be a “Lender” for all purposes
hereunder.  Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements of Borrower contained in Section 2.7(1) and Section
2.7(6) (without duplication of any payments made to such Requesting Lender by
Borrower or the Proposed Lender) shall survive for the benefit of such
Requesting Lender under this Section 2.7(7) with respect to the time prior to
such replacement.
 
 
45

--------------------------------------------------------------------------------

 
Section 2.8Agency Fee.   Until payment in full of all obligations under this
Agreement and the other Loan Documents, Borrower shall pay to Administrative
Agent, for its sole account, the Agency Fee in accordance with the Fee Letter.
 
Section 2.9Exit Fee.     With respect to any repayment or prepayment of
principal under the Loans for any reason whatsoever (whether such repayment or
prepayment of the Loans is made voluntarily or involuntarily or as a result of
the occurrence of an Event of Default pursuant to which the Administrative Agent
has accelerated the obligations of the Borrower under the Loan Documents or
otherwise), Borrower shall pay to Administrative Agent, in addition to all other
amounts that may be due hereunder, an amount equal to one quarter of one percent
(0.25%) of the amount so repaid or prepaid under the Loans (the “Exit
Fee”).  The Exit Fee will be automatically waived in the event that (1) the
Loans are prepaid in connection with a bona-fide arms length sale of the Project
to a third party which is not an Affiliate of Borrower, or (2) the Loans are
paid in full pursuant to a refinancing arrangement with Administrative Agent.
 
ARTICLE 3

 
INSURANCE, CONDEMNATION, AND IMPOUNDS
 
Section 3.1Insurance.
 
(1)           Borrower shall obtain and maintain, or cause to be maintained,
Policies providing at least the following coverages for Borrower and the Project
(at all times through the repayment of the Loans in full):
 
(a)           comprehensive all-risk insurance on the Improvements and the
personal property, in each case (i) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, (ii) containing an agreed
amount endorsement with respect to the improvements and personal property
waiving all co insurance provisions; (iii) providing for no deductible in excess
of $50,000; (iv) providing for repairs and alteration coverage; and (v)
providing coverage for contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements together with
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Project shall at any time constitute legal
non-conforming structures or uses.  The Full Replacement Cost shall be
redetermined from time to time (but not more frequently than once in any
twenty-four (24) calendar months) at the request of Administrative Agent by an
appraiser or contractor designated by Borrower and reasonably approved by
Administrative Agent, or by an engineer or appraiser in the regular employ of
the insurer.  The cost of such appraisal shall be paid by Administrative Agent
unless an Event of Default shall have occurred and be continuing, in which case
such cost shall be paid by Borrower.  After the first appraisal, additional
appraisals may be based on construction cost indices customarily employed in the
trade.  No omission on the part of Administrative Agent to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Section 3.1(1)(a);
 
 
46

--------------------------------------------------------------------------------

 
(b)           commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage (including liabilities as a
result of repairs and alterations) occurring upon, in or about the Project, such
insurance (i) to be on the so called “occurrence” form with a combined single
limit of not less than $1,000,000 per occurrence and $2,000,000 general
aggregate; (ii) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (iii) to cover at least the following
hazards:  (A) premises and operations; (B) products and completed operations on
an “if any” basis and for a period of not less than five (5) years after the
completion of construction of the applicable Improvements; (C) independent
contractors; (D) blanket contractual liability for all “insured contracts” as
defined in the standard general liability policy; and (E) contractual liability
covering the indemnities contained in Sections 5.4, 11.3 and 14.5 hereof, to the
extent the same is available and falls within the definition of “insured
contracts”;
 
(c)           business income/loss of rents insurance (i) with loss payable to
Administrative Agent (for the benefit of the Lenders); (ii) covering all risks
required to be covered by the insurance provided for in Section 3.1(1)(a)
hereof; (iii) in an amount equal to 100% of the projected gross income from the
Project (on an actual loss sustained basis) for a period continuing until the
Restoration of the Project is completed; the amount of such business income/loss
of rents insurance shall be determined prior to the date hereof and at least
once each year thereafter based on the greater of (x) Borrower’s reasonable
estimate of the gross income from the Project, and (y) the highest gross income
received during the term of the Notes for any full calendar year prior to the
date the amount of such insurance is being determined (or such lesser period as
may have expired from the date of substantial completion of the applicable
Improvements to the date the amount of such insurance is being determined), in
each case for the succeeding eighteen (18) month period and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the improvements and the personal property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twenty-four (24)
months from the date that the Project, is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to the end of such period.  All insurance proceeds payable to
Administrative Agent (for the benefit of the Lenders) pursuant to this Section
3.1(1)(c) shall be held by Administrative Agent and shall be applied to the
obligations secured hereunder from time to time due and payable hereunder and
under the Notes and this Agreement; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured hereunder on the respective dates of payment provided for in
the Notes and this Agreement except to the extent such amounts are actually paid
out of the proceeds of such business income/loss of rents insurance;
 
(d)           when required by Administrative Agent or at the discretion of
Borrower, at all times prior to the completion of construction of the
Improvements, the insurance provided for in Section 3.1(1)(a) shall be written
in a so called builder’s risk completed value form (i) on a non reporting basis,
(ii) against all risks insured against pursuant to Section 3.1(1)(a), (iii)
shall include permission to occupy the Project, and (4) shall contain an agreed
amount endorsement waiving co-insurance provisions, and shall also include
coverage for:
 
 
47

--------------------------------------------------------------------------------

 
(A)           loss suffered with respect to materials, equipment, machinery, and
supplies whether on-site, in transit, or stored off-site and with respect to
temporary structures, hoists, sidewalks, retaining walls, and underground
property;
 
(B)           Soft Costs, plans, specifications, blueprints and models in
connection with any restoration following a casualty;
 
(C)           demolition and increased cost of construction, including, without
limitation, increased costs arising out of changes in Applicable Law and codes;
 
(D)           operation of building laws;
 
(E)           collapse, transit and testing; and
 
(F)           delayed opening coverage on an actual loss sustained basis with
extended period of indemnity endorsement consistent with Section 3.1(1)(c).
 
(e)           workers’ compensation insurance, as required by any Governmental
Authority or legal requirement, subject to the statutory limits of the state of
New York;
 
(f)           comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Administrative Agent on terms
consistent with the commercial property insurance policy required under Section
3.1(1)(a);
 
(g)           if any portion of the Improvements is at any time located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law (the “Flood Insurance Acts”), flood hazard insurance in an
amount not less than the greater of (A) the maximum limit of coverage available
with respect to the Project, under Policies issued pursuant to the Flood
Insurance Acts, subject only to customary deductibles under such Policies, and
(B) the maximum limit of coverage available with respect to the Project, under
Policies issued by private insurance carriers;
 
(h)           earthquake insurance (based on probable maximum loss) in amounts
and in form and substance satisfactory to Administrative Agent, provided that
the insurance pursuant to this Section 3.1(1)(h) hereof shall be on terms
consistent with the all risk insurance policy required under Section 3.1(1)(a)
hereof;
 
(i)           umbrella liability insurance in an amount not less than
$100,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under Section 3.1(1)(b) hereof;
 
 
48

--------------------------------------------------------------------------------

 
(j)           insurance with respect to the Construction Manager, the Major
Contractors, Borrower’s Architect and other Design Professionals as specified in
Schedule 3.1(1)(j) attached hereto;
 
(k)           secured creditor’s environmental insurance, insuring against
unknown environmental hazards and conditions in amounts and in form and
substance satisfactory to Administrative Agent, which shall name the
Administrative Agent as a loss payee or additional insured, as applicable; and
 
(l)           such other insurance and in such amounts as Administrative Agent
from time to time may request against such other insurable hazards which at the
time are available on commercially reasonably terms for properties located in or
around the region where the Project is located and are customarily required by
institutional lenders with respect to projects similar to the Project.
 
(2)           All insurance provided in compliance with Section 3.1(1)(a) hereof
shall be obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be satisfactory to Administrative Agent, issued
by financially sound and responsible insurance companies permitted to do
business in the state of New York and reasonably approved by Administrative
Agent.  The insurance companies must have a claims paying ability/financial
strength rating of “AX” (or its equivalent) or better by A.M. Best.  No Policy
shall contain an exclusion from coverage under such Policy for loss or damage
incurred as a result of an act of terrorism or similar acts of sabotage,
provided that Borrower may obtain separate Terrorism Insurance coverage subject
to and in accordance with the terms of this Section 3.1(2).  Borrower will be
required to maintain insurance against terrorism, terrorist acts or similar acts
of sabotage (“Terrorism Insurance”) with coverage amounts of not less than an
amount equal to the full replacement cost of the improvements and the personal
property (the “Terrorism Insurance Required Amount”).  Notwithstanding the
foregoing sentence, Borrower shall not be obligated to expend in any fiscal year
on Insurance Premiums for Terrorism Insurance more than two (2.0) times the
then-current annual premium paid by Borrower for the comprehensive all-risk
insurance required under subsection 3.1(1)(a) hereof (the “Terrorism Insurance
Cap”) and if the cost of the Terrorism Insurance Required Amount exceeds the
Terrorism Insurance Cap, Borrower shall purchase the maximum amount of Terrorism
Insurance available with funds equal to the Terrorism Insurance Cap; provided,
however, the Terrorism Insurance Cap shall not apply or restrict the amount of
terrorism coverage required to be obtained and maintained by this subsection (x)
with respect to the Project if (a) owners and/or operators of mixed-use
retail/office buildings in the same class as the Project in Bronx, New York are
generally obtaining terrorism insurance, (b) lenders financing such mixed-use
retail/office properties in the same class as the Project in Bronx, New York are
generally requiring terrorism insurance as a condition of financing, or (c)
Borrower or Sponsor or any Affiliate of Borrower or Sponsor, is obtaining
terrorism insurance on any other properties in Bronx, New York of which any of
the foregoing Persons own or operate.  Not less than fifteen (15) days prior to
the expiration dates of the Policies theretofore furnished to Lender pursuant to
Section 3.1(1) hereof, Lead Borrower shall deliver to Administrative Agent
insurance certificates showing payment of all premiums (the “Insurance
Premiums”) for such Policies, which certificates shall be in form and substance
reasonably satisfactory to Administrative Agent.  Within sixty (60) days
following the expiration dates of the Policies, Lead Borrower shall deliver to
Administrative Agent certified copies of such Policies marked “premium paid” or
accompanied by evidence satisfactory to Administrative Agent of payment of the
Insurance Premiums.
 
 
49

--------------------------------------------------------------------------------

 
(3)           Borrower shall not obtain (a) any umbrella or blanket liability or
casualty Policy unless, in each case, such Policy is approved in advance in
writing by Administrative Agent and Lenders’ interest is included therein as
provided in this Agreement, or (b) separate insurance concurrent in form or
contributing in the event of loss with that required in Section 3.1(1) to be
furnished by, or which may be required to be furnished by, Borrower.  In the
event Borrower obtains separate insurance or an umbrella or a blanket policy,
Lead Borrower shall notify Administrative Agent of the same and shall cause
certified copies of each Policy to be delivered as required in Section 3.1(1).
 
(4)           All Policies provided for or contemplated by Section 3.1(1)
hereof, except for the Policy referenced in Section 3.1(1)(e), shall name
Administrative Agent (for the benefit of the Lenders) as additional insured
under liability policies and as mortgagee/loss payee under property policies, as
their respective interests may appear, and in the case of property, boiler and
machinery, and flood insurance, shall contain a so called New York standard
non-contributing mortgagee clause in favor of Administrative Agent providing
that the loss thereunder shall be payable to Administrative Agent in accordance
with the terms of this Agreement.
 
(5)           All Policies provided for in Section 3.1(1)(a) hereof shall
contain clauses or endorsements to the effect that:
 
(a)           no willful act or negligence of Borrower, or anyone acting for
Borrower, or failure to comply with the provisions of any Policy which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as
Administrative Agent is concerned;
 
(b)           the Policy shall not be materially changed (other than to increase
the coverage provided thereby) or cancelled without at least thirty (30) days’
written notice (or ten (10) days’ written notice, in the case of non payment of
premium) to Administrative Agent and any other party named therein as an
insured;
 
(c)           each Policy shall provide that the issuers thereof shall give
written notice to Administrative Agent if the Policy has not been renewed
fifteen (15) days prior to its expiration; and
 
(d)           Administrative Agent shall not be liable for any insurance
premiums thereon or subject to any assessments thereunder.
 
(6)           If at any time Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, on five (5) Business Days’ notice to
Lead Borrower to take such action as Administrative Agent deems necessary to
protect its interest in the Project, including, without limitation, the
obtaining of such insurance coverage as Administrative Agent in its sole and
absolute discretion deems appropriate, and all expenses incurred by
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Administrative
Agent upon demand and until paid shall be secured by the Security Documents and
shall bear interest at the Default Rate.
 
 
50

--------------------------------------------------------------------------------

 
(7)           In the event of a foreclosure of the Mortgages, or other transfer
of title to Project in extinguishment in whole or in part of the Loans, all
right, title and interest of Borrower in and to the Policies then in force and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lenders or other transferee in the event of such other transfer
of title.
 
(8)           Lead Borrower shall give immediate written notice of any loss in
excess of $100,000 to the insurance carrier and to Administrative Agent.  In
connection with losses in excess of $100,000, but less than or equal to
$2,000,000, Borrower and Administrative Agent shall cooperate in all matters
related to the loss including, without limitation, making proof of loss,
adjusting and compromising any claim under the insurance policies, appearing in
and prosecuting any action arising from such insurance policies, and collecting
and receiving insurance proceeds.  In connection with losses in excess of
$2,000,000, Borrower hereby irrevocably authorizes and empowers Administrative
Agent, as attorney in fact for Borrower coupled with an interest, to make proof
of loss, to adjust and compromise any claim under insurance policies, to appear
in and prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom Administrative Agent’s
expenses incurred in the collection of such proceeds.  Nothing contained in this
Section 3.1(8), however, shall require Administrative Agent or any Lender to
incur any expense or take any action hereunder.
 
Section 3.2Condemnation Awards.  Lead Borrower shall immediately notify
Administrative Agent of the institution of any proceeding for the condemnation
or other taking of the Project or any portion thereof.  Administrative Agent may
participate in any such proceeding and Lead Borrower will deliver to
Administrative Agent all instruments necessary or required by Administrative
Agent to permit such participation.  Without Administrative Agent’s prior
consent (subject to the approval of the Majority Lenders), Borrower (1) shall
not agree to any compensation or award, and (2) shall not take any action or
fail to take any action which would cause the compensation to be
determined.  All awards and compensation for the taking or purchase in lieu of
condemnation of the Project or any part thereof are hereby assigned to and shall
be paid to Administrative Agent.  Borrower authorizes Administrative Agent to
collect and receive such awards and compensation, to give proper receipts and
acquittances therefor, and in Administrative Agent’s sole discretion (which
Administrative Agent shall exercise at the direction of the Majority Lenders) to
apply the same toward the payment of the Loans, notwithstanding that the Loans
may not then be due and payable, or to the restoration of the Project; provided,
however, if the award is less than or equal to the Threshold Amount and Borrower
requests that such proceeds be used for non structural site improvements (such
as landscape, driveway, walkway and parking area repairs) required to be made as
a result of such condemnation, Administrative Agent will apply the award to such
restoration in accordance with the terms applicable to insurance proceeds set
forth in Section 3.3.  Borrower, upon request by Administrative Agent, shall
execute all instruments requested to confirm the assignment of the awards and
compensation to Administrative Agent, free and clear of all liens, charges or
encumbrances.
 
 
51

--------------------------------------------------------------------------------

 
Section 3.3Use and Application of Insurance Proceeds.  Administrative Agent
shall apply insurance proceeds to costs of restoring the Project or the Loans as
follows:
 
(1)           if the loss is less than or equal to the Threshold Amount,
Administrative Agent shall promptly apply the insurance proceeds to restoration
provided (a) no Event of Default exists, and (b) Borrower promptly commences and
is diligently pursuing restoration of the Project;
 
(2)           if the loss exceeds the Threshold Amount but is not more than ten
percent (10%) of the replacement value of the Improvements (for projects
containing multiple phases or stand alone structures, such calculation to be
based on the damaged phase or structure, not the project as a whole),
Administrative Agent shall apply the insurance proceeds to restoration provided
that at all times during such restoration (a) no Event of Default exists; (b)
Administrative Agent determines that there are sufficient funds including
Borrower’s equity available to restore and repair the Project to a condition
reasonably approved by Administrative Agent; (c) Administrative Agent reasonably
determines that any operating deficits, including all debt service, which will
be incurred with respect to the Project following any such loss and until the
restoration has been completed, will be covered out of (A) the insurance
proceeds, (B) the proceeds of business interruption insurance, if applicable,
(C) Net Operating Income of the Project or (D) by other funds of Borrower; (d)
Administrative Agent reasonably determines that all Major Leases will remain in
effect after restoration is complete; (e) Administrative Agent determines that
restoration and repair of the Project to a condition reasonably approved by
Administrative Agent will be completed prior to the Completion Date; (f)
Borrower promptly commences and is diligently pursuing restoration of the
Project; and (g) if still applicable, Administrative Agent shall have
unilaterally determined that the Guaranty of Completion shall remain in full
force and effect during the period of restoration, or Guarantor shall have
executed and delivered to Administrative Agent a guaranty of completion with
respect to all restoration in substantially the same form as the Guaranty of
Completion and otherwise reasonably satisfactory to Administrative Agent;
 
(3)           if the conditions set forth above are not satisfied or the loss
exceeds the maximum amount specified in Section 3.3(2) above, Administrative
Agent may in its sole discretion (subject to the approval of the Majority
Lenders) apply any insurance proceeds it may receive to the payment of the Loans
or allow all or a portion of such proceeds to be used for the restoration of the
Project.
 
Section 3.4Disbursement of Proceeds.
 
(1)           The insurance proceeds shall be held by Administrative Agent in a
Controlled Account and shall constitute additional security for the Loans.  Upon
receipt of evidence reasonably satisfactory to Administrative Agent that all the
conditions precedent, including those set forth in Section 3.3(2) above, have
been satisfied, the insurance proceeds shall be disbursed by Administrative
Agent to, or as directed by, Lead Borrower from time to time during the course
of the restoration in accordance with the applicable provisions of Article 4 and
Schedule 4 of this Agreement and (to the extent such disbursements are related
to construction costs) the Building Loan Agreement.
 
 
52

--------------------------------------------------------------------------------

 
(2)           All plans and specifications required in connection with the
restoration shall be subject to prior review and reasonable approval by
Administrative Agent and by an independent consulting engineer selected by
Administrative Agent (the “Restoration Consultant”); provided, however, that if
the plans and specifications are consistent with those attached to the Building
Loan Agreement, Administrative Agent shall be deemed to have approved such plans
and specifications.  Administrative Agent shall have the non-exclusive use of
the plans and specifications and all permits, licenses and approvals required or
obtained in connection with the restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the restoration, as well as all Major
Contracts, shall be subject to prior review and reasonable approval by
Administrative Agent and the Restoration Consultant.  All reasonable costs and
expenses incurred by Administrative Agent in connection with making the
insurance proceeds available for the restoration including reasonable counsel
fees and disbursements and the Restoration Consultant’s fees, shall be paid by
Borrower.  Borrower shall also obtain, at its sole cost and expense, all
necessary government approvals as and when required in connection with such
restoration and provide copies thereof to Administrative Agent and Restoration
Consultant.
 
(3)           In no event shall Administrative Agent be obligated to make
disbursements of the insurance proceeds in excess of an amount equal to the
costs actually incurred from time to time for work in place as part of the
restoration, as certified by the Restoration Consultant, minus the
Retainage.  Administrative Agent shall establish, maintain and release any
Retainage in accordance with the terms of the Building Loan Agreement.
 
(4)           Administrative Agent shall not be obligated to make disbursements
of the insurance proceeds more frequently than once per month.
 
(5)           If at any time the insurance proceeds or the undisbursed balance
thereof shall not, in the reasonable opinion of Administrative Agent in
consultation with the Restoration Consultant, be sufficient to pay in full the
balance of the costs which are estimated by the Restoration Consultant to be
incurred in connection with the completion of the restoration, Borrower shall
deposit the deficiency (the “Insurance Proceeds Deficiency”) with, or deliver a
Collateral Letter of Credit in the amount of such deficiency to, Administrative
Agent within ten (10) Business Days of Administrative Agent’s request and before
any further disbursement of the insurance proceeds shall be made.  The Insurance
Proceeds Deficiency shall be held in a Controlled Account and shall be disbursed
for costs actually incurred in connection with the restoration on the same
conditions applicable to the disbursement of the insurance proceeds, and, until
so disbursed, shall constitute additional security for the Loans.
 
(6)           After the Restoration Consultant certifies to Administrative Agent
that a restoration has been substantially completed in accordance with the
provisions of this Section 3.4, and the receipt by Administrative Agent of
evidence satisfactory to Administrative Agent that all costs incurred in
connection with the restoration have been paid in full, the excess, if any, of
the insurance proceeds and the remaining balance, if any, of the Insurance
Proceeds Deficiency deposited with Administrative Agent shall, so long as no
Potential Default or Event of Default has occurred, be paid to Lead
Borrower.  If a Potential Default or Event of Default has occurred, the
remaining balance of the Insurance Proceeds Deficiency shall be applied to
repayment of the Loans.
 
 
53

--------------------------------------------------------------------------------

 
(7)           All insurance proceeds not required (i) to be made available for
the restoration or (ii) to be returned to Lead Borrower as excess insurance
proceeds pursuant to subsection (6) above may (A) be retained and applied by
Administrative Agent toward the payment of the Loans, whether or not then due
and payable, in such order, priority and proportions as Administrative Agent in
its sole discretion shall deem proper, or, (B) at the sole discretion of
Administrative Agent, the same may be paid, either in whole or in part, to Lead
Borrower for such purposes and upon such conditions as Administrative Agent
shall designate.
 
(8)           Notwithstanding any casualty, Borrower shall continue to make
payments with respect to the outstanding principal amount in the manner provided
in the Notes, this Agreement and the other Loan Documents and the outstanding
principal amount shall not be reduced unless and until (i) any insurance
proceeds or condemnation award shall have been actually received by
Administrative Agent, (ii) Administrative Agent shall have deducted its
reasonable expenses of collecting such proceeds and (iii) Administrative Agent
shall have applied any portion of the balance thereof to the repayment of the
outstanding principal amount in accordance with Section 4.3.  The Lenders shall
not be limited to the interest paid on any condemnation award but shall continue
to be entitled to receive interest as provided in Article 2.
 
ARTICLE 4

 
DISBURSEMENTS OF THE LOANS
 
Section 4.1General Conditions.
 
(1)           Subject to (a) Borrower’s satisfaction of the applicable
conditions precedent set forth in Schedule 4 and (b) Borrower’s compliance with
the applicable provisions of this Article 4, the Lenders shall disburse the
proceeds of the Acquisition Loan on the Closing Date and the proceeds of each
other Loan within ten (10) Business Days after Administrative Agent’s receipt of
all of the documents and items to be delivered or received pursuant to Schedule
4 and this Article 4; provided, however, that at no time shall the Lenders be
obligated to:
 
(i)           advance to Lead Borrower more than the amount that Borrower has
funded from its own monies or an existing loan or is then required to fund to
the party seeking payment or, in the case of reimbursement, to the party seeking
reimbursement (subject to Retainage, if applicable),
 
(ii)           make an advance if the Loans are not In Balance in accordance
with Section 4.3,
 
(iii)           subject to possible reallocation in accordance with Section 4.5,
advance proceeds of a Loan in an amount in excess of the Budget Line Items set
forth in the Budget, as the same may be adjusted in accordance with the terms of
this Agreement, or
 
(iv)           make any Loans to the extent any Operating Revenues have not been
applied in accordance with Section 4.6(1).
 
 
54

--------------------------------------------------------------------------------

 
(2)           Notwithstanding anything to the contrary contained in this
Agreement, the Lenders shall have no obligation to advance any Loan unless
Administrative Agent is, at all times, satisfied that the Improvements can be
constructed Lien free, substantially in accordance with the Plans and
Specifications (or the Tenant Improvement Plans in the case of Tenant
Improvement Work) for the sums set forth in the Budget (or, if more, Borrower
has furnished the difference in cash or cash equivalents, subject to the
provisions of Section 4.3, Section 4.4 and Section 4.5), by the Completion Date
or, with respect to Tenant Improvement Work, such date as shall be required for
the completion of the applicable Tenant Improvement Work under an Approved
Lease.  Administrative Agent will endeavor to give notice to Lead Borrower of
its intention not to authorize disbursement of any Loan proceeds based on the
foregoing, but neither the Lenders nor Administrative Agent shall have any
liability hereunder should Administrative Agent fail to do so, and no failure by
Administrative Agent to give such notice shall affect Administrative Agent’s or
any Lender’s rights under this subsection (2).  Notwithstanding anything herein
to the contrary, if such applicable conditions precedent are not satisfied for
the full required disbursement, then, to the extent that the amounts in any
Request for Loan Advance are broken down such that Administrative Agent is
satisfied that all of the above conditions are met with respect to a portion of
any Loan advance, the Lenders shall advance such portion of the requested Loan
advance.
 
Section 4.2Procedure for Making Disbursements of Loan Proceeds.
 
(1)           After the Closing Date, disbursements shall be made from time to
time as construction progresses pursuant to a request for advance in the
applicable form attached hereto as Exhibit F (each, a “Request for Loan
Advance”), but no more frequently than once in each calendar month.
 
(2)           Each Request for Loan Advance with respect to Loans shall (a) be
duly executed by an Authorized Officer on behalf of Lead Borrower, (b) be
submitted to Administrative Agent and the Construction Consultant not less than
ten (10) Business Days prior to the proposed disbursement date for such Loans,
(c) specify the items to be paid or reimbursed with the proceeds of the
requested Loans, (d) include the documentation required to be included therewith
under Schedule 4 and (e) be in the minimum amounts required under Section
2.6(3).
 
(3)           All advances of the Loans shall be made for the payment of Project
Costs in accordance with the Budget upon Borrower’s satisfaction of the
applicable conditions set forth in this Article 4 and Schedule 4 – Parts A and
B, as applicable.
 
(4)           In the event Lead Borrower does not request a disbursement within
thirty (30) days after the previous disbursement of a Loan, Borrower shall
nonetheless within such thirty (30) day period and during each subsequent thirty
(30) day period in which Lead Borrower does not request a disbursement of the
Loan, satisfy the conditions precedent to disbursements set forth in this
Agreement.
 
Section 4.3Loan Balancing.  
 
(1)           Borrower represents that the Budget sets forth all anticipated
costs to be incurred by Borrower in connection with the ownership, development,
construction, financing, marketing, maintenance and leasing of the Improvements,
from time to time through the Maturity Date as extended pursuant to Section 2.5
hereof.  Borrower further agrees as follows:
 
 
55

--------------------------------------------------------------------------------

 
(a)           Subject to reallocations pursuant to Section 4.4 and Section 4.5,
if at any time, the projected costs anticipated to be incurred for any item of
Construction Work or for the ownership, development, financing, marketing,
maintenance or leasing of the Improvements through the Maturity Date exceed the
amount set forth in the Budget for such item (as the same may be adjusted in
accordance with the terms of this Agreement), as determined by Administrative
Agent and the Construction Consultant in their reasonable discretion (including
any such determination that the undisbursed Loan proceeds allocated for the
payment of future interest (the “Interest Reserve”) is insufficient) based on
factors, including, but not limited to, (1) Administrative Agent’s projections
of interest rates for period(s) up to and including the full remaining term of
the Loan (and permitted extensions); (2) the effect of any Hedge Agreement; (3)
cost overruns or Change Orders; or (4) failure of the Improvements to lease at
the rate of absorption or otherwise at rates and terms projected by Borrower,
then the Loans shall be deemed not “In Balance.”
 
(b)           If the Loans are deemed not “In Balance,” then Borrower shall, at
Administrative Agent’s option, within ten (10) Business Days after written
notice from Administrative Agent either (a) deposit with Administrative Agent an
amount sufficient to cover such deficiency (a “Deficiency Deposit”), which
Deficiency Deposit shall be deposited with Administrative Agent in the
Controlled Account (the “Deficiency Deposit Account”), (b) make one or more
equity contributions to be used by Borrower to pay costs that will bring the
Loans In Balance (an “Equity Balancing Contribution”), or (c) deliver a
Collateral Letter of Credit in an amount such that the available proceeds
thereunder would be sufficient to bring the Loans In Balance and upon which
Administrative Agent shall be entitled to draw in compliance with the provisions
set forth below in this Section 4.3.  Administrative Agent shall not be required
to authorize any disbursement of any Loans before receiving (i) payment of any
such Deficiency Deposit into the Deficiency Deposit Account and the prior
application of such Deficiency Deposit to the payment of Project Costs so as to
bring the Loans In Balance, (ii) verification that an Equity Balancing
Contribution has been made and the proceeds thereof used for the payment of
Project Costs on account of the Improvements, so as to bring the Loans In
Balance or (iii) a Collateral Letter of Credit as set forth above.  Failure of
Borrower to provide satisfactory verification of an Equity Balancing
Contribution or deliver a Deficiency Letter of Credit as required above shall be
deemed Borrower’s election to make a Deficiency Deposit.  The Deficiency Deposit
shall be allocated to the Project Loan Budget and the Budget, as applicable, and
shall be applied to the payment of Project Costs on account of the Improvements
prior to any further disbursement of the Loans.
 
(c)           The balances of the applicable Contingency Fund from time to time
shall not be considered for purposes of determining whether the Loans are In
Balance.
 
(2)           If an Event of Default shall occur and be continuing,
Administrative Agent (subject to the provisions of Section 14.3) may, at its
option, in addition to exercising any other rights or remedies available under
the Loan Documents, (A) apply any unexpended Deficiency Deposit to (or draw on
any Collateral Letter of Credit to pay) the costs of completion of the
Improvements and/or (B) apply any unexpended Deficiency Deposit to (or draw on
any Collateral Letter of Credit for application of the sums drawn thereunder to)
the immediate reduction of any amounts due under the Notes and the other Loan
Documents.  With respect to any Collateral Letter of Credit that Borrower may
furnish or cause to be furnished to Administrative Agent in accordance with the
terms of this Section 4.3:
 
 
56

--------------------------------------------------------------------------------

 
(a)           Administrative Agent will be entitled, among other things, to make
one or more draws pursuant to and in accordance with this Agreement or the
Building Loan Agreement, as applicable, by presentment thereof to the issuing
bank accompanied only by Administrative Agent’s clean sight-draft, it being
intended that the issuing bank shall have no right to inquire as to
Administrative Agent’s right to draw upon such Collateral Letter of Credit;
 
(b)           Administrative Agent shall be entitled, among other things, to
draw upon each Collateral Letter of Credit pursuant to this Agreement or the
Building Loan Agreement, as applicable, in whole, or in part from time to time,
to the extent (without taking into account the Collateral Letter of Credit) the
Loan is not In Balance, (i) in order to pay any costs not covered by Loan
proceeds, Equity Balancing Contributions or Deficiency Deposits or (ii) upon any
Event of Default; and
 
(c)           Administrative Agent shall have the right to draw upon any
Collateral Letter of Credit within ten (10) Business Days prior to the
expiration date of such Collateral Letter of Credit and each renewal and
extension thereof unless, prior to such expiration date of such Collateral
Letter of Credit and each renewal and extension thereof, Borrower shall have
furnished a replacement, extension or renewal Collateral Letter of Credit,
acceptable to Administrative Agent, it being the intent hereof that at no time
shall the unexpired term of any Collateral Letter of Credit be less than ten
(10) Business Days.  If Administrative Agent draws upon a Collateral Letter of
Credit pursuant to the terms hereof, then Administrative Agent shall hold the
proceeds thereof in a Controlled Account as a Deficiency
Deposit.  Administrative Agent shall also be entitled to draw upon a Collateral
Letter of Credit if the credit rating of the issuing bank no longer meets the
standard required of a Collateral Letter of Credit and Borrower does not deliver
to Administrative Agent a replacement letter of credit that otherwise conforms
to the requirements for Deficiency Letters of Credit within ten (10) days
following notice of the same from Administrative Agent, or if Administrative
Agent reasonably believes that its rights to draw on such Collateral Letter of
Credit are in imminent jeopardy of not being honored.
 
Section 4.4Budget Contingencies.  The Budget contains line items designated for
contingency for Hard Costs and Soft Costs (collectively, the “Contingency Fund”)
which represent amounts necessary to provide reasonable assurances to
Administrative Agent and the Lenders that funds are available within the Budget
if additional costs, expenses and/or delays are incurred or additional interest
accrues on the Loans, or other unanticipated events or problems occur.  Upon
request of Lead Borrower, Administrative Agent may, in its reasonable
discretion, re-allocate a portion of the Contingency Fund to cover cost
overruns, cost of change orders, additional interests and other anticipated
costs based upon the percentage of completion of the Construction Work (e.g.
(and as an example only) fifty percent (50%) of the Contingency Fund may be
allocated when the project is fifty percent (50%) complete).  Any such
re-allocation shall reduce, by the amount of such re-allocation, the amount of
the Contingency Fund available to be allocated thereafter.  Subject to the
foregoing, Borrower agrees that the decisions with respect to utilizing any
portion of the Contingency Fund shall be made by Administrative Agent in its
reasonable discretion and that the Loans may not be In Balance, and Borrower may
be required to make a Deficiency Deposit or Equity Balancing Contribution, even
if funds remain in the Contingency Fund.
 
 
57

--------------------------------------------------------------------------------

 
Section 4.5Budget Line Items.   The Budget includes as line items (collectively,
“Budget Line Items”) the cost of all labor, materials, equipment, fixtures and
furnishings needed for the completion of all Construction Work, and all other
costs, fees and expenses relating in any way whatsoever to the Construction Work
and the operation of the Project.  Borrower agrees that all Loans shall be used
only for the Budget Line Items for which such Loans are made (as re-allocated
from time to time in accordance with the terms of this Agreement).  Borrower
agrees that, while an Event of Default exists, Administrative Agent may, at any
time and from time to time without prior written notice to Lead Borrower or
Borrower, authorize the disbursement of the Budget Line Items for the purposes
for which they have been set aside, or for any other purposes related to the
Construction Work or otherwise provided for in the Budget as Administrative
Agent may determine, either by payment of such items or by reimbursement to
Borrower for payments actually made by Borrower for such items.  Administrative
Agent shall not be obligated to authorize the disbursement of any amount for any
category of costs set forth as a Budget Line Item which is greater than the
amount set forth for such category in the applicable Budget Line Item; provided,
however, that subject to Administrative Agent’s prior reasonable consent,
Borrower may apply savings from one Budget Line Item to cost overruns in another
Budget Line Item or to the Contingency Fund, or to any other unbudgeted Project
Cost provided (a) there are no Potential Defaults or Events of Defaults
existing, (b) all costs to be paid out of the Budget Line Item from which funds
are being re-allocated have been paid or sufficient sums remain in said line
item to pay such costs when the same become due, (c) said savings are actual
savings and are documented or otherwise established to the satisfaction of
Administrative Agent and the Construction Consultant in their reasonable
discretion, (d) such reallocation will not violate the provisions of the Lien
Law or affect the priority of the Mortgages on the Project and (e)
Administrative Agent, at Borrower’s sole cost and expense, obtains endorsements
to the Title Policies insuring against “any statutory lien for services, labor
or materials furnished or contracted for prior to the date hereof i.e., the date
of such endorsement (or any statutory lien for services, labor or materials
furnished after the date hereof, the priority of which lien relates back to
services, labor or materials furnished or contracted for prior to the date
hereof), and which has now gained or which may hereafter gain priority over the
estate or interest of the insured as shown in Schedule A of this policy,” as a
result of the reallocation of such Budget Line Item; provided, however, the
Borrower shall not reallocate any portion of the Soft Costs Budget Line Items
which have been allocated to the payment of real estate taxes and the interest
reserve.
 
Section 4.6Interest; Fees; and Expenses.
 
(1)           Included in the Budget are projected amounts for (a) interest on
the Loans, (b) the Agency Fee, (c) the fees and expenses of the Construction
Consultant, Administrative Agent’s counsel and the Title Company and (d) the
fees and expenses related to the recording of the Mortgages.  Subject to
Borrower’s compliance with all of the conditions set forth in Schedule 4 and
this Article 4, Lead Borrower may in any Request for Loan Advance request
advances for the purpose of paying the aforesaid items due at such time, in
which event Administrative Agent shall be authorized and is hereby directed to
disburse the amount thereof to the Persons entitled to such
payments.  Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents, Lead Borrower shall not have the right to request
the advance of any Loans for any items covered by clauses (a) through (d) above
to the extent Operating Revenues are available to pay such items.
 
 
58

--------------------------------------------------------------------------------

 
(2)           Borrower hereby authorizes Administrative Agent to disburse the
proceeds of any Loan to pay (a) interest accrued on the Notes, (b) the Agency
Fees, (c) the fees and expenses of the Construction Consultant, Administrative
Agent’s counsel and the Title Company, (d) any expenses payable in accordance
with Section 9.28, and (e) any Date Down Endorsements, notwithstanding that Lead
Borrower may not have requested a disbursement of such amounts.
 
(3)           Subject to the provisions of Section 14.3, Administrative Agent in
its sole and absolute discretion may (but shall not be obligated to do so)
direct the Lenders to make such Loans for disbursements authorized under this
Section 4.6 notwithstanding that the Loans are not In Balance or that a
Potential Default or Event of Default exists under the terms of this Agreement
or any other Loan Document.  Such disbursements shall constitute a Loan and be
added to the principal balance of the Notes, and the Lenders shall make the
applicable Loans to fund any such disbursements.  The authorization hereby
granted is irrevocable, and no further direction, authorization or Request for
Loan Advance from Lead Borrower is necessary for the Lenders to make such
disbursements.  Nothing contained in this Section 4.6 shall require
Administrative Agent to direct the Lenders to make Loans for payment of any of
the items set forth in subsection (2) above if the other conditions set forth in
this Agreement for Loans are not satisfied.
 
Section 4.7Reserved.
 
Section 4.8   Tenant Improvement Allowances.
 
(1)           Loans shall be made to Borrower in connection with Tenant
Improvement Allowances as the same shall be payable pursuant to Approved Leases.
 
(2)           The first request for disbursement for any Tenant Improvement
Allowance shall be accompanied by the following, all of which shall be subject
to the reasonable approval of the Administrative Agent to the extent Borrower
has any outstanding (i.e. unexpired) approval rights with respect thereto
pursuant to the terms of the applicable Approved Lease (any such approval or
disapproval to be made by the Administrative Agent within a reasonably
sufficient time for Borrower to comply with any time limits set forth in the
applicable Approved Lease for Borrower’s response):
 
(a)           documentation required to be delivered by the applicable tenant
pursuant to its respective Approved Lease;
 
(b)           if not already delivered to the Administrative Agent, a fully
executed lease (already approved by the Administrative Agent) covering such
leased space; and
 
(c)           all matters set forth in subsection (3) below.
 
 
59

--------------------------------------------------------------------------------

 
(3)           The Administrative Agent’s obligation to make disbursements of any
Loans for Tenant Improvement Allowances shall be subject to the further
condition precedent that all of the following requirements shall have been
completed to the reasonable satisfaction of the Administrative Agent to the
extent Borrower has any outstanding (i.e. unexpired) approval rights with
respect thereto pursuant to the terms of the applicable Approved Lease (any such
approval or disapproval to be made by the Administrative Agent within a
reasonably sufficient time for Borrower to comply with any time limits set forth
in the applicable Approved Lease for Borrower’s response):
 
(a)           Borrower shall have promptly furnished to the Administrative Agent
and the Construction Consultant all documents and other information relating to
such Tenant Improvement Allowance which Borrower is entitled to receive pursuant
to and in accordance with the applicable Approved Lease;
 
(b)           Loans shall be made for Tenant Improvement Allowances only to the
extent the applicable tenant is then entitled to receive payments related to
such Tenant Improvement Allowance pursuant to the terms of its applicable
Approved Lease;
 
(c)           no mechanic’s liens shall have been filed against the Project in
connection with the work being performed under the applicable Approved Lease;
and
 
(d)           Borrower shall have complied with all the other applicable
conditions precedent to a disbursement of a Loan contained in Section 2.1.
 
(4)           The obligation of the Lenders to make the final Loan to Borrower
for a Tenant Improvement Allowance for any Approved Lease is subject to the
further condition precedent that all of the following requirements shall have
been completed to the reasonable satisfaction of the Administrative Agent (in
the case of clause (b) below, to the extent Borrower has any approval rights
with respect thereto pursuant to the terms of the applicable Approved Lease, any
such approval or disapproval to be made by the Administrative Agent within a
reasonably sufficient time (but in no event less than ten (10) Business Days) to
enable Borrower to comply with applicable time limits set forth in the
applicable Approved Lease for Borrower’s response):
 
(a)           The applicable work covered by a Tenant Improvement Allowance has
been substantially completed, subject to Punch List Items, free of mechanics’
liens unless such liens shall be bonded or otherwise removed of record or the
Title Company shall have provided affirmative coverage in accordance with
Schedule 4 – Part A, paragraph 10;
 
(b)           Borrower shall have promptly furnished to the Administrative Agent
and the Construction Consultant all documents and other information relating to
the final advance of the applicable Tenant Improvement Allowance which Borrower
is entitled to receive in accordance with the applicable Lease; and
 
(c)           All of the applicable conditions precedent to any Loan contained
in Section 2.1 shall have been satisfied.
 
 
60

--------------------------------------------------------------------------------

 
Section 4.9Direct Loan Advances by Administrative Agent.   The Lenders shall, at
the option of Administrative Agent, advance all or any part of any particular
Loan either (1) to Lead Borrower for disbursement in accordance with a Request
for Loan Advance, (2) while any Event of Default exists, directly to the
Construction Manager, a Major Contractor, other contractor, subcontractor,
material supplier or other party any costs payable to such party, (3) after an
Event of Default, at Borrower’s expense, to the Title Company which shall pay
said monies to the parties as so instructed by Administrative Agent or (4) as
contemplated by Section 1.01(d) of the Completion Guaranty (whether the
applicable work is being performed by Guarantor or Administrative Agent).  The
execution of this Agreement by Borrower shall, and hereby does, constitute an
irrevocable authorization to the Lenders to make such direct advances provided
for in clauses (2), (3) and (4) above and no further authorization from Borrower
shall be necessary to warrant such direct advances, and all such direct advances
shall be secured by the Security Documents as fully as if made directly to
Borrower, regardless of the disposition thereof by any party so paid.  After an
Event of Default, at Administrative Agent’s request, any advance of Loan
proceeds made by and through the Title Company may be made pursuant to a
construction escrow agreement reasonably approved by Administrative
Agent.  Borrower agrees to join as a party to such escrow agreement and to
comply with the requirements set forth therein (which shall be in addition to
and not in substitution for the requirements contained in this Agreement) and to
pay the fees and expenses of the Title Company charged in connection with the
performance of its duties under such construction escrow agreement.
 
Section 4.10No Waiver or Approval by Reason of Loan Advances.   The making of
any Loans by the Lenders shall not be deemed an acceptance or approval by
Administrative Agent or the Lenders (for the benefit of Borrower or any third
party) of the Construction Work or other work theretofore done or constructed or
to the Lenders’ obligations to make further Loans, nor, in the event Borrower is
unable to satisfy any condition, shall any such failure to insist upon strict
compliance have the effect of precluding Administrative Agent or the Lenders
from thereafter declaring such inability to be an Event of Default as herein
provided.  Administrative Agent’s and/or the Lenders’ waiver of, or failure to
enforce, any conditions to or requirements associated with any Loans in any one
or more circumstances shall not constitute or imply a waiver of such conditions
or requirements in any other circumstances.
 
Section 4.11Authorization to Make Loan Advances to Cure Borrower’s Defaults.  If
an Event of Default shall occur, Administrative Agent (subject to the provisions
of Section 14.3) may (but shall not be required to) perform any of such
covenants and agreements with respect to which Borrower is in Event of
Default.  Any amounts expended by Administrative Agent in so doing and any
amounts expended by Administrative Agent in connection therewith shall
constitute a Loan and be added to the outstanding principal balance of the
Loans, and the Lenders shall make the applicable Loans to fund any such
disbursements.  The authorization hereby granted is irrevocable, and no prior
notice to or further direction or authorization from Borrower is necessary for
Administrative Agent to make such disbursements.
 
Section 4.12Designation of Lead Borrower as Agent for Borrower.
 
(1)           Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s agent to obtain loans and advances under the Loan,
the proceeds of which shall be available to each Borrower as set forth
herein.  As the disclosed principal for its agent, each Borrower shall be
obligated to the Agent and the Lenders on account of loans and advances so made
under the Loan as if made directly by the Lenders to that Borrower,
notwithstanding the manner by which such loans and advances are recorded on the
books and records of the Lead Borrower and/or of any Borrower (including,
without limitation, on account of any such treatment of said loan or advance as
an equity investment in a Borrower by Lead Borrower).
 
 
61

--------------------------------------------------------------------------------

 
(2)           Each Borrower recognizes that credit available to it under the
Loan is in excess of and on better terms than it otherwise could obtain on and
for its own account and that one of the reasons therefor is its joining in the
credit facility contemplated herein with all other Borrowers.  Consequently,
each Borrower, jointly and severally, hereby assumes and agrees fully,
faithfully, and punctually to discharge all obligations of all of the Borrowers
under the Loan Documents.
 
(3)           The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a loan or other advance under the Loan.
 
(4)           The proceeds of each loan and advance provided under the Loan
which is requested by the Lead Borrower shall be deposited into an account in
the name of the Lead Borrower or as otherwise indicated by the Lead
Borrower.  The Lead Borrower shall cause the transfer of the proceeds thereof to
the Borrower(s) on whose behalf such loan and advance was obtained.  Neither the
Agent nor any Lender shall have any obligation to see to the application of such
proceeds.
 
(5)           Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s attorney-in-fact to act in the Borrower’s name and
stead and to do and perform all matters, to grant to the Agent for the benefit
of the Lenders a security interest in the Collateral, transact all business, and
make, execute and acknowledge all Loan Documents and other instruments relating
to this Agreement including but not limited to, this Agreement, the Note, and
the Security Documents.  The Borrowers hereby acknowledge and agree that the
power of attorney created hereby is coupled with an interest.
 
Section 4.13Administrative Agent’s Right to Make Loan Advances in Compliance
with the Guaranty of Completion.  Any Loan proceeds disbursed by Administrative
Agent as contemplated by Section 1.01(b) of the Guaranty of Completion (whether
the applicable work is being performed by Guarantor or Administrative Agent)
shall constitute a Loan and be added to the outstanding principal balance of the
Loans, and the Lenders shall make the applicable Loans to fund any such
disbursements.  The authorization hereby granted is irrevocable and no prior
notice to or further direction or authorization from Borrower is necessary for
Administrative Agent to make such disbursements.
 
Section 4.14No Third-Party Benefit.  This Agreement is solely for the benefit of
the Lenders, Administrative Agent, Lead Borrower and Borrower.  All conditions
of the obligations of the Lenders to make advances hereunder are imposed solely
and exclusively for the benefit of the Lenders and may be freely waived or
modified in whole or in part by the Lenders at any time if in their sole
discretion they deem it advisable to do so, and no Person other than Lead
Borrower or Borrower (provided, however, that all conditions have been
satisfied) shall have standing to require the Lenders to make any Loan advances
or shall be a beneficiary of this Agreement or any advances to be made
hereunder.
 
 
62

--------------------------------------------------------------------------------

 
ARTICLE 5

 
ENVIRONMENTAL MATTERS
 
Section 5.1Certain Definitions.  As used herein, the following terms have the
meanings indicated:
 
(1)           “Environmental Claim” means, with respect to any Person, any
written request for information by a governmental authority, or any written
notice, notification, claim, administrative, regulatory or judicial action,
suit, judgment, demand or other written communication by any Person or
governmental authority alleging or asserting liability with respect to Borrower
or the Project, whether for damages, contribution, indemnification, cost
recovery, compensation, injunctive relief, investigatory, response, remediation,
damages to natural resources, personal injuries, fines or penalties arising out
of, based on or resulting from (i) the presence, use or release into the
environment of any Hazardous Materials originating at or from, or otherwise
affecting, the Project, (ii) any fact, circumstance, condition or occurrence
forming the basis of any violation, or alleged violation, of any Environmental
Law by Borrower or otherwise affecting the health, safety or environmental
condition of the Project or (iii) any alleged injury or threat of injury to the
environment by Borrower or otherwise affecting the Project.
 
(2)           “Environmental Laws” means any federal, state or local law
(whether imposed by statute, or administrative or judicial order, or common
law), now or hereafter enacted and applicable to the Project, governing health,
safety, industrial hygiene, the environment or natural resources, or Hazardous
Materials, including, such laws governing or regulating the use, generation,
storage, removal, recovery, treatment, handling, transport, disposal, control,
discharge of, or exposure to, Hazardous Materials.
 
(3)           “Environmental Liens” has the meaning assigned to such term in
Section 5.3(4).
 
(4)           “Environmental Losses” means any losses, damages, costs, fees,
expenses, claims, suits, judgments, awards, liabilities (including, but not
limited to, strict liabilities), obligations, debts, diminutions in value,
fines, penalties, charges, costs of remediation (whether or not performed
voluntarily), amounts paid in settlement, foreseeable and unforeseeable
consequential damages, litigation costs, reasonable attorneys’ fees and
expenses, engineers’ fees, environmental consultants’ fees, and investigation
costs (including, but not limited to, costs for sampling, testing and analysis
of soil, water, air, building materials, and other materials and substances
whether solid, liquid or gas), of whatever kind or nature, and whether or not
incurred in connection with any judicial or administrative proceedings, actions,
claims, suits, judgments or awards relating to Hazardous Materials,
Environmental Claims, Environmental Liens and violation of Environmental Laws.
 
 
63

--------------------------------------------------------------------------------

 
(5)           “Hazardous Materials” means (a) petroleum or chemical products,
whether in liquid, solid, or gaseous form, or any fraction or by product
thereof, (b) asbestos or asbestos containing materials, (c) polychlorinated
biphenyls (PCBs), (d) radon gas, (e) underground storage tanks, (f) any
explosive or radioactive substances, (g) lead or lead-based paint, (h) Mold, or
(i) any other substance, material, waste or mixture which is or shall be listed,
defined, or otherwise determined by any governmental authority to be hazardous,
toxic, dangerous or otherwise regulated, controlled or giving rise to liability
under any Environmental Laws.
 
(6)           “Mold” means any microbial or fungus contamination or infestation
in any Project of a type that could reasonably be anticipated (after due inquiry
and investigation) to pose a risk to human health or the environment or could
reasonably be anticipated (after due inquiry and investigation) to negatively
impact the value of the affected Property in any material respect.
 
Section 5.2Representations and Warranties on Environmental Matters.  Borrower
represents and warrants to Administrative Agent and the Lenders that, to
Borrower’s knowledge, except as set forth in the Site Assessment, (1) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about the
Project or any property adjacent to the Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Project and de minimus quantities used by tenants in the normal course of
business in full compliance with Environmental Laws), (2) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of the Project do not, and did not previously,
violate any Environmental Laws, (3) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding has been brought or been
threatened, nor have any settlements been reached by or with any parties or any
Liens imposed in connection with the Project concerning Hazardous Materials or
Environmental Laws and (4) no underground storage tanks exist at the Project.
 
Section 5.3Covenants on Environmental Matters.
 
(1)           Borrower shall (a) comply strictly and in all respects with
applicable Environmental Laws; (b) notify Administrative Agent immediately upon
Borrower’s discovery of any spill, discharge, release or presence of any
Hazardous Material at, upon, under, within, contiguous to or otherwise affecting
the Project; (c) promptly remove such Hazardous Materials and remediate the
Project in full compliance with Environmental Laws and as reasonably recommended
to preserve the value and/or use of the Project, in accordance with the
reasonable recommendations and specifications of an independent environmental
consultant approved by Administrative Agent; and (d) promptly forward to
Administrative Agent copies of all orders, notices, permits, applications or
other communications and reports in connection with any spill, discharge,
release or the presence of any Hazardous Material or any other matters relating
to the Environmental Laws or any similar laws or regulations, as they may affect
the Project or Borrower.
 
 
64

--------------------------------------------------------------------------------

 
(2)           Borrower shall not cause, shall prohibit any other Person within
the control of Borrower from causing, and shall use prudent, commercially
reasonable efforts to prohibit other Persons (including tenants) from causing
(a) any spill, discharge or release, or the use, storage, generation,
manufacture, installation, or disposal, of any Hazardous Materials at, upon,
under, within or about the Project or the transportation of any Hazardous
Materials to or from the Project (except for cleaning and other products used in
connection with the routine maintenance or repair of the Project in full
compliance with Environmental Laws), (b) any underground storage tanks to be
installed at the Project, or (c) any activity that requires a permit or other
authorization under Environmental Laws to be conducted at the Project.
 
(3)           Lead Borrower shall provide to Administrative Agent, at Borrower’s
expense promptly upon the written request of Administrative Agent from time to
time, a Site Assessment or, if required by Administrative Agent, an update to
any existing Site Assessment, to assess the presence or absence of any Hazardous
Materials and the potential costs in connection with abatement, cleanup or
removal of any Hazardous Materials found on, under, at or within the
Project.  Borrower shall pay the cost of no more than one such Site Assessment
or update in any twelve (12) month period, unless Administrative Agent’s request
for a Site Assessment is based on a reasonable suspicion of Hazardous Materials
at or near the Project, a breach of representations under Section 5.2, or an
Event of Default, in which case any such Site Assessment or update shall be at
Borrower’s expense.
 
(4)           Environmental Notices.  Lead Borrower shall promptly provide
notice to Administrative Agent of:
 
(a)           all Environmental Claims asserted or threatened against Borrower
or any other party occupying the Project or any portion thereof or against the
Project which become known to Borrower;
 
(b)           the discovery by Borrower of any occurrence or condition on the
Project or on any real property adjoining or in the vicinity of the Project
which could reasonably be expected to lead to an Environmental Claim against
Borrower, Administrative Agent or any of the Lenders;
 
(c)           the commencement or completion of any environmental remediation at
the Project; and
 
(d)           any Lien or other encumbrance imposed pursuant to any
Environmental Law (“Environmental Liens”).
 
In connection therewith, Lead Borrower shall transmit to Administrative Agent
copies of any citations, orders, notices or other written communications
received from any Person and any notices, reports or other written
communications submitted to any governmental authority with respect to the
matters described above.
 
 
65

--------------------------------------------------------------------------------

 
Section 5.4Allocation of Risks and Indemnity.  As between Borrower,
Administrative Agent and the Lenders, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting the Project,
shall lie solely with Borrower.  Accordingly, Borrower shall bear all risks and
costs associated with any Environmental Loss, damage or liability therefrom,
including all costs of removal of Hazardous Materials or other remediation
required hereunder or by law.  Borrower shall indemnify, defend and hold
Administrative Agent and the Lenders harmless from and against all loss,
liabilities, damages, claims, costs and expenses (including reasonable costs of
defense) arising out of or associated, in any way, with the non-compliance with
Environmental Laws, or the existence of Hazardous Materials in, on, or about the
Project, or a breach of any representation, warranty or covenant contained in
this Article 5, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law, including those
arising from the joint, concurrent, or comparative negligence of Administrative
Agent and the Lenders; provided, however, Borrower shall not be liable under
such indemnification to the extent such loss, liability, damage, claim, cost or
expense results solely from Administrative Agent’s or any Lender’s gross
negligence or willful misconduct.  Borrower’s obligations under this Section 5.4
shall arise upon the discovery of the presence of any Hazardous Material,
whether or not any governmental authority has taken or threatened any action in
connection with the presence of any Hazardous Material, and whether or not the
existence of any such Hazardous Material or potential liability on account
thereof is disclosed in the Site Assessment and shall continue notwithstanding
the repayment of the Loans or any transfer or sale of any right, title and
interest in the Project (by foreclosure, deed in lieu of foreclosure or
otherwise).
 
Section 5.5No Waiver.  Notwithstanding any provision in this Article 5 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Administrative Agent and the Lenders do not waive and expressly
reserve all rights and benefits now or hereafter accruing to Administrative
Agent and/or any Lenders under the “security interest” or “secured creditor”
exception under applicable Environmental Laws, as the same may be amended.  No
action taken by Administrative Agent and/or any Lender pursuant to the Loan
Documents shall be deemed or construed to be a waiver or relinquishment of any
such rights or benefits under the “security interest exception.”
 
ARTICLE 6

 
LEASING MATTERS
 
Section 6.1Representations and Warranties on Leases.  Borrower represents and
warrants to Administrative Agent and the Lenders with respect to leases of the
Project that:  (1) to Borrower’s knowledge, the rent roll delivered to
Administrative Agent is true and correct, and the leases are valid and in and
full force and effect; (2) the leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (3) the copies of the leases
delivered to Administrative Agent are true and complete; (4) to Borrower’s
knowledge, neither the landlord nor any tenant is in default under any of the
leases; (5) Borrower has no knowledge of any notice of termination or default
with respect to any lease; (6) Borrower has not assigned or pledged any of the
leases, the rents or any interests therein except to Administrative Agent (on
behalf of the Lenders); (7) no tenant or other party has an option to purchase
all or any portion of the Project; (8) no tenant has the right to terminate its
lease prior to expiration of the stated term of such lease except in the case of
a casualty or condemnation of the Project to the extent permitted pursuant to
the terms and conditions of such lease; and (9) no tenant has prepaid more than
one month’s rent in advance (except for bona fide security deposits not in
excess of an amount equal to two month’s rent).  To the extent that any part of
the Land is located in the State of New York, reference is hereby made to
Section 291-f of the Real Property Law of the State of New York for purposes of
obtaining for Administrative Agent and the Lender the benefits of said Section
in connection herewith.
 
 
66

--------------------------------------------------------------------------------

 
Section 6.2Standard Lease Form; Approval Rights.  All leases and other rental
arrangements shall in all respects be approved by Administrative Agent and shall
be on a standard lease form for the Office Component, approved by Administrative
Agent with no material modifications (except as approved by Administrative Agent
in writing).  Such lease form shall provide (a) that the lease is subordinate to
the Mortgages, (b) that the tenant shall attorn to Administrative Agent (on
behalf of the Lenders) following an Event of Default and (c) that any
cancellation, surrender, or amendment of such lease without the prior written
consent of Administrative Agent shall be voidable by Administrative
Agent.  Borrower shall hold, in trust, all tenant security deposits in a
segregated account, and, to the extent required by Applicable Law, shall not
commingle any such funds with any other funds of Borrower.  Within ten (10) days
after Administrative Agent’s request, Borrower shall furnish to Administrative
Agent a statement of all tenant security deposits, and copies of all leases not
previously delivered to Administrative Agent, certified by Borrower as being
true and correct.  Notwithstanding anything contained in the Loan Documents,
Administrative Agent’s approval shall not be required for future leases or lease
extensions if the following conditions are satisfied:  (1) there exists no
Potential Default or Event of Default; (2) the lease is on the standard lease
form approved by Administrative Agent with no modifications except for
commercially reasonable changes agreed to in the ordinary course of Borrower’s
business, but in any event there shall be no modifications to the subordination,
attornement, estoppel and landlord liability clause without the prior written
consent of Administrative Agent; (3) the lease does not conflict with any
restrictive covenant affecting the Project or any other lease for space in the
Project; (4) the lease is not a Major Lease; (5) the lease shall provide for
rental rates and landlord concessions comparable to existing local market rates
as shall be established pursuant to the Leasing Guidelines; (6) the lease is
with a third party not an Affiliate of Borrower, Sponsor or Guarantor; (7) the
lease shall not contain any options for renewal or expansion by the tenant at
rental rates which are below reasonable comparable market levels at the time the
lease is executed; (8) the lease shall be to a tenant which Borrower, in its
professional and commercially reasonable judgment, has determined is
creditworthy and (9) the lease is for a term of not more than ten (10) years
(exclusive of renewal options which, together with the initial lease term shall
not exceed fifteen (15) years).
 
Section 6.3Covenants.  Borrower (1) shall perform the obligations which Borrower
is required to perform under the leases, including the performance of any Tenant
Improvement Work with respect thereto; (2) shall enforce the obligations to be
performed by the tenants; (3) shall promptly furnish to Administrative Agent any
notice of default or termination received by Borrower from any tenant, and any
notice of default or termination given by Borrower to any tenant; (4) shall not
collect any rents for more than thirty (30) days in advance of the time when the
same shall become due, except for bona fide security deposits not in excess of
an amount equal to two month’s rent; (5) shall not enter into any ground lease
or master lease of any part of the Project; (6) shall not further assign or
encumber any lease; (7) shall not, except with Administrative Agent’s prior
written consent, cancel or accept surrender or termination of any Major Lease;
(8) shall not, except with Administrative Agent’s prior written consent, modify
or amend any Major Lease (except for minor modifications and amendments entered
into in the ordinary course of business, consistent with prudent property
management practices, not affecting the economic terms of the lease); (9) shall
use its best efforts to lease the Improvements; and (10) shall not, with respect
to the Best Buy Lease, select or change the “Outside Delivery Date” (as defined
in such lease) without the prior written consent of Administrative Agent, and
any action in violation of clauses (5), (6), (7), and (8) of this Section 6.3
shall be void at the election of Administrative Agent.
 
 
67

--------------------------------------------------------------------------------

 
Section 6.4Tenant Estoppels.  At Administrative Agent’s request, Borrower shall,
within thirty (30) days, obtain and furnish to Administrative Agent, (1) written
estoppels in form and substance reasonably satisfactory to Administrative Agent,
executed by tenants under leases in the Project and confirming the term, rent,
and other provisions and matters relating to the leases and (2) written
subordination and attornment agreements, in form and substance satisfactory to
Administrative Agent, executed by tenants under leases in the Project, whereby,
among other things, such tenants subordinate their interest in the Project to
the Loan Documents and agree to attorn to Administrative Agent (on behalf of the
Lenders) and its successors and assigns upon foreclosure or other transfer of
the Project after an Event of Default.
 
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Administrative Agent and the Lenders that:
 
Section 7.1Organization and Power.  Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence, and is in compliance with legal requirements
applicable to doing business in the State.  Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the Internal Revenue Code.  Lead
Borrower’s U.S. taxpayer identification number is 20-1577239 and Fordham
Office’s U.S. taxpayer identification number is 26-1094416.
 
Section 7.2Validity of Loan Documents.  The execution, delivery and performance
by Borrower and each Borrower Party of the Loan Documents:  (1) are duly
authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any Lien upon the assets of any such party,
except as contemplated by the Loan Documents.  The Loan Documents constitute the
legal, valid and binding obligations of Borrower and each Borrower Party,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.
 
Section 7.3Liabilities; Litigation.
 
(1)           The financial statements delivered by Borrower and each Borrower
Party are true and correct with no material change since the date of
preparation.  Except as disclosed in such financial statements, there are no
liabilities (fixed or contingent) affecting the Project, Borrower or any
Borrower Party.  Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Borrower, threatened, against the Project,
Borrower or any Borrower Party which if adversely determined could have a
Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
(2)           Neither Borrower nor any Borrower Party is contemplating either
the filing of a petition by it under state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property, and
neither Borrower nor any Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.
 
Section 7.4Taxes and Assessments.  The Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.  There are no pending or, to
Borrower’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project (other than the Construction Work) that may result
in such special or other assessments.
 
Section 7.5Other Agreements; Defaults.  Neither Borrower nor any Borrower Party
is a party to or in violation of any agreement or instrument or subject to any
court order, injunction, permit, or restriction which might have a Material
Adverse Effect.
 
Section 7.6Compliance with Law; Government Approvals.
 
(1)           Borrower and the Project, as applicable, and the contemplated use
thereof and operations thereat, comply, and upon completion of construction of
the Construction Work shall comply, with all Applicable Law, except where the
failure so to comply could not reasonably be expected to have a Material Adverse
Effect.
 
(2)           All Government Approvals necessary in connection with the
construction and operation of the Project as contemplated by the Loan Documents
and the Project Documents, are set forth in Schedule 7.6 attached hereto (the
“Permitting Schedule”) and, other than those Government Approvals to be obtained
after the date hereof as expressly identified in the Permitting Schedule, have
been duly obtained, were validly issued, are in full force and effect, are not
subject to appeal, are held in the name of Borrower (in the case of the Project,
are held in the name of Borrower (in the case of the Project), are free from
conditions or requirements, the compliance with which could reasonably be
expected to have a Material Adverse Effect or which Borrower does not reasonably
expect will be able to be satisfied in the ordinary course of business, and are
assignable to and assumable by the successors in interest and transferees of
Borrower and run with the land.
 
(3)           There is no proceeding pending or, to Borrower’s Knowledge,
threatened that seeks, or may reasonably be expected, to rescind, terminate,
modify or suspend any such Government Approval.
 
(4)           The information set forth in each application and other written
material submitted by Borrower and, to Borrower’s Knowledge, to the applicable
Governmental Authority in connection with each such Government Approval is
accurate and complete in all material respects.
 
 
69

--------------------------------------------------------------------------------

 
(5)           The Government Approvals expressly described on the Permitting
Schedule as those to be obtained after the date hereof are required solely in
connection with later stages of development, construction or operation of the
Improvements.  Borrower has no reason to believe that any Government Approval
that has not yet been obtained by Borrower, but which will be required in the
future, will not be granted in due course, on or prior to the date when required
and free from any condition or requirement which Borrower does not reasonably
expect will be able to be satisfied in the ordinary course of business.
 
(6)           The Project (if constructed in accordance with the Plans and
Specifications and the Project Documents) will conform to and comply with all
covenants, conditions, restrictions and reservations in the Government Approvals
and all Applicable Law, except where the failure so to comply could not
reasonably be expected to have a Material Adverse Effect.
 
(7)           Borrower has no reason to believe that Administrative Agent,
acting for the benefit of the Lenders, will not be entitled, to the benefit of
each Government Approval set forth on the Permitting Schedule hereto with
respect to the Project upon the exercise of remedies under the Security
Documents.
 
(8)           Borrower has delivered to Administrative Agent a true and complete
copy of each Government Approval heretofore obtained with respect to the Project
as indicated on the Permitting Schedule, as the same shall be supplemented
during the course of obtaining additional Government Approvals as the
Construction Work proceeds.
 
Section 7.7Location of Borrower.  Borrower’s principal place of business and
chief executive offices are located at the address stated in Section 12.1.
 
Section 7.8ERISA.  Borrower has no employees and has not established any pension
plan for employees which would cause Borrower to be subject to the Employee
Retirement Income Security Act of 1974, as amended.
 
Section 7.9Margin Stock.  No part of proceeds of the Loans will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.
 
Section 7.10Tax Filings.  Borrower and each Borrower Party have filed (or have
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.
 
Section 7.11Solvency.  Giving effect to the Loans, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loans, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities.  The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loans, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured.  Borrower’s assets do not and, immediately
following the making of the Loans will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be
conducted.  Borrower does not intend to, and does not believe that it will,
incur Debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debts as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).
 
 
70

--------------------------------------------------------------------------------

 
Section 7.12Full and Accurate Disclosure.  No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents or in any certificate, statement or questionnaire delivered
by Borrower or any Borrower Party in connection with the Loans contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no fact presently known to Borrower or any Borrower Party which has not been
disclosed to Administrative Agent which might have a Material Adverse Effect.
 
Section 7.13Single Purpose Entity.  Borrower is and has at all times since its
formation been a Single Purpose Entity.
 
Section 7.14Property Management Agreement; Construction Management Agreement;
Development Agreement.
 
(1)           The Property Management Agreement is the only property management
agreement in existence with respect to the operation or management of the
Project.  The copy of the Property Management Agreement delivered to
Administrative Agent is a true and correct copy, and such agreement has not been
modified.  Neither party to such agreement is in default under such agreement
and the Property Manager has no defense, offset right or other right to withhold
performance under or terminate such agreement.
 
(2)           The Construction Management Agreement is the only Construction
Management Agreement in existence with respect to the construction management of
the Project.  The copy of the Construction Management Agreement delivered to
Administrative Agent is a true and correct copy, and such agreement has not been
modified.  Neither party to such agreement is in default under such agreement
and the Construction Manager has no defense, offset right or other right to
withhold performance under or terminate such agreement.
 
(3)           There is no development agreement with respect to the Project.
 
Section 7.15No Conflicts.
 
(1)           The execution, delivery and performance of the Loan Documents, and
the Project Documents by Borrower do not and will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any Lien (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, operating
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any Applicable Law or Government
Approval applicable to Borrower or the Project.
 
(2)           Each Government Approval required for and each consent or approval
required to be obtained from, and notice required to be delivered to, any other
Person in connection with the execution, delivery and performance by Borrower of
this Agreement, the other Loan Documents, and the Project Documents has been
obtained or delivered and is in full force and effect.
 
 
71

--------------------------------------------------------------------------------

 
Section 7.16Title.  Borrower has good, marketable and insurable fee simple title
to the Project, free and clear of all Liens, except for the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents.  The Mortgages create (and upon the recordation thereof and of any
related financing statements there will be perfected) (1) a valid Lien on the
Project, subject only to Permitted Encumbrances and (2) security interests in
and to, and collateral assignments of, all personalty (including the leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents.  There are no claims for payment for work, labor or
materials affecting the Project which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents.
 
Section 7.17Use of Project.  The Project, upon completion of the construction of
the Improvements, will be used exclusively for retail, office and other
ancillary uses permitted by applicable zoning law, and for no other purpose or
purposes.
 
Section 7.18Flood Zone.  No portion of the Project or the Improvements is
located in an area identified by the Secretary of Housing and Urban Development
or any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Act of 1994, as amended, or any successor law.
 
Section 7.19Insurance.  Borrower has obtained and has delivered to
Administrative Agent certified copies of all of the insurance policies for the
Project reflecting the insurance coverages, amounts and other insurance
requirements set forth in this Agreement.  No claims have been made under any
such policy, and no Person, including Borrower, has done, by act or omission,
anything which would impair the coverage of any such policy.
 
Section 7.20Condemnation.  No condemnation has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of the Project or
for the relocation of roadways providing access to the Project.
 
Section 7.21Utilities; Access.  The Project has adequate rights of access to
public ways and is or will, following completion of the Improvements, be served
by adequate electric, gas, water, sewer, sanitary sewer and storm drain
facilities.  All public utilities necessary to the full use and enjoyment of the
Project are or will be located in the public right-of-way abutting such project,
there exists sufficient capacity to support the Project and all such utilities
are or will, following the completion of the Improvements, be connected so as to
serve such project without passing over other property, except to the extent
such other property is subject to a perpetual easement for such utility
benefiting such project.  All roads necessary for the full utilization of the
Project for its current purpose have been or will be completed and dedicated to
public use and accepted by all Governmental Authorities.  Except for on-site and
off-site infrastructure improvements to be developed pursuant to the Government
Approvals by Borrower for the Project, there are no amenities, services or
facilities (including those for access, parking, recreational activities and
otherwise) not located or to be constructed upon the Project, pursuant to the
applicable Project Documents, which are necessary to the use or enjoyment, or
intended to benefit the owner or occupants, thereof.
 
 
72

--------------------------------------------------------------------------------

 
Section 7.22Boundaries.  Except as shown on the Survey all of the improvements
to be developed in connection with the Project lie wholly within the boundaries
and building restriction lines of such project, and no improvements on adjoining
properties encroach upon the Project.
 
Section 7.23Separate Lots.  The Project is comprised of one (1) or more parcels
which constitutes one (1) or more separate tax lots and does not constitute a
portion of any other tax lot not a part of the Project.
 
Section 7.24Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable legal requirements currently in effect in
connection with the transfer of the Project to Borrower or any transfer of a
controlling interest in Borrower have been paid.  All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgages, have been paid and, the Mortgages are
enforceable in accordance with its terms by Administrative Agent or any
subsequent holder thereof (on behalf of the Lenders), subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.
 
Section 7.25Investment Company Act.  Borrower is not (1) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (2) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.
 
Section 7.26Foreign Assets Control Regulations, Etc.  Neither the execution and
delivery of the Notes and the other Loan Documents by Borrower Parties nor the
use of the proceeds of the Loans, will violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
Executive Order No. 13,224,66 Fed. Reg. 49,079 (2001), issued by the President
of the United States of America (Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or any enabling legislation or executive order relating to any of the
same.  No Borrower Party nor any of their respective subsidiaries or Affiliates
is a Prohibited Person.
 
Section 7.27Organizational Structure.
 
(1)           Borrower has heretofore delivered to Administrative Agent a true
and complete copy of the Organizational Documents of each Borrower Party.
 
(2)           Schedule 7.27 contains a true and accurate chart reflecting the
ownership of all of the direct and indirect equity interests in Borrower and
each Borrower Party, including the percentage of ownership interest of the
Persons shown thereon.
 
 
73

--------------------------------------------------------------------------------

 
Section 7.28Project Documents.  Borrower has heretofore delivered to
Administrative Agent a true and complete copy of each Project Document and,
subject to the terms of Section 9.7 of the Building Loan Agreement, none of the
Project Documents has been further modified.  The Project Documents are in full
force and effect and Borrower is not in default under or with respect to any
Project Document.  To the best of Borrower’s knowledge, no other party to a
Project Document is in default under any material covenant or obligation set
forth therein.
 
Section 7.29Budget.  The amounts and allocations set forth in the Budget
(including the Project Costs), as it may be amended in accordance with the terms
of this Agreement, present a full, complete and good faith representation of all
costs, expenses and fees anticipated to be required to acquire and develop the
Project, complete the Construction Work, and pay interest on the Loans, the
carrying and operating costs for the Project, costs in connection with the
leasing of premises within the Project.
 
Section 7.30Interim Disbursements.  All Loans, if any, disbursed prior to the
date hereof by Administrative Agent to Lead Borrower have been applied to the
respective items listed in the respective Request for Loan Advance, except that
in the case of any disputed items, such Loans have been applied to other Budget
Line Items with Administrative Agent’s prior approval or repaid to
Administrative Agent (on behalf of the Lenders).
 
Section 7.31Reserved.
 
Section 7.32Tenant Improvement Allowances.  Schedule 7.32 attached hereto sets
forth a true and complete summary of all Tenant Improvement Allowances currently
provided for in the Leases; provided that Schedule 7.32 shall be subject to
update as Approved Leases are executed and/or amended in accordance with the
terms hereof and as plans for Tenant Improvement Allowances are further
developed pursuant to Approved Leases.
 
Section 7.33Reserved.  
 
ARTICLE 8

 
FINANCIAL REPORTING
 
Section 8.1Financial Statements.
 
(1)           Monthly Reports.  During the period commencing on the Closing Date
and ending upon the satisfaction of the Project Work Substantial Completion
Conditions, as soon as available and in any event within fifteen (15) Business
Days after the end of each calendar month occurring during such period, a
certificate of an authorized officer of Lead Borrower, in form and substance
reasonably satisfactory to Administrative Agent, setting forth in reasonable
detail (a) Borrower’s total sources of funds and uses thereof during such month
(specifically identifying any uses of contingency funds permitted to be advanced
by Administrative Agent), (b) the aggregate amounts paid during such month to
the Construction Manager and/or subcontractors and any unpaid amounts owing to
the Construction Manager and/or subcontractors which are sixty (60) days past
their due date, (c) variations from the Construction Schedule, including,
without limitation, the estimated Completion Date, and the reasons therefor, (d)
if the amounts paid to the Construction Manager and/or subcontractors during
such month are at variance from the amounts scheduled to be paid pursuant to the
applicable Request for Loan Advance, the reasons for such variance, (e) any
Liens placed on the Project and their payment status, (f) the status of
construction generally and of the Government Approvals necessary for the
construction and operation of the Project; and (g) copies of Lien Waivers and
any other reports as may reasonably be requested by Administrative Agent.
 
 
74

--------------------------------------------------------------------------------

 
(2)           Quarterly Reports.  Within sixty (60) days after the end of each
calendar quarter (except for the fourth quarter ending on December 31), Lead
Borrower shall furnish to Administrative Agent (a) on and after the satisfaction
the Project Work Substantial Completion Conditions, quarterly operating
statements for the Project for the most recent fiscal quarter, (b) a current
rent roll for the Project, (c) on and after the Occupancy of the first tenant in
the Project for operation of its business, a statement of all rent arrearages as
of the last day of such fiscal quarter, (d) a leasing status report, (e)
quarterly financial statements (including a balance sheet, income statement and
cash flow statement) for Borrower, Guarantor and the Managing Member prepared in
accordance with GAAP (and including all appropriate and customary notes), and
(f) a certificate executed by the chief financial officer of Borrower or the
Managing Member of Borrower stating that each such quarterly statement presents
fairly the financial condition and the results of operations of Borrower and the
Project and has been prepared in accordance with general accepted accounting
principles.
 
(3)           Annual Reports.  Within one hundred twenty (120) days after the
end of each calendar year, Lead Borrower will furnish to Administrative Agent a
complete copy of Borrower’s annual financial statements prepared in accordance
with GAAP and otherwise in form and detail reasonably acceptable to
Administrative Agent, for such calendar year which financial statements shall
contain (x) a balance sheet and (y) on and after the Occupancy of the first
tenant in the Project, a detailed operating statement for each of Borrower and
the Project.  Borrower’s annual financial statements shall be accompanied by (i)
a comparison of the budgeted income and expenses and the actual income and
expenses for the prior calendar year, and (ii) a certificate executed by the
chief financial officer of Borrower or the Managing Member of Borrower (in the
case of the Borrower financial statements) stating that each such annual
financial statement presents fairly the financial condition and the results of
operations of Borrower and the Project and has been prepared in accordance with
general accepted accounting principles.  Together with Borrower’s annual
financial information to be delivered pursuant to this Section 8.1(3), copies,
certified by an Authorized Officer of Borrower to be true and correct, for each
annual period prior to the Completion Date, the annual audited financial
statement of the Construction Manager, in each case prepared in accordance with
GAAP, and together with the opinion of the independent certified public
accountant of the Construction Manager, which opinion is not qualified as to the
scope of the audit or as to the status of the Construction Manager.
 
(4)           Additional Reports.  Upon completion of the Improvements and if
the Maturity Date is extended pursuant to Section 2.5, Lead Borrower shall
deliver to Administrative Agent as soon as reasonably available, but in no event
later than thirty (30) days after such items become available to Borrower in
final form a summary report containing each of the following with respect to the
Project for the most recently completed calendar year:  (A) aggregate sales by
tenants under leases or other occupants of the Project, both on an actual (or to
the extent such information is not provided by tenants, Property Manager’s or
Borrower’s best estimate) and on a comparable store basis, (B) rent per square
foot payable by each tenant and (C) aggregate Occupancy of the Project by anchor
space and in-line store space as of December 31.
 
 
75

--------------------------------------------------------------------------------

 
Section 8.2Accounting Principles.  All financial statements shall be prepared in
accordance with sound accounting principles applicable to commercial real
estate, consistently applied from year to year.  If the financial statements are
prepared on an accrual basis, such statements shall be accompanied by a
reconciliation to cash basis accounting principles.
 
Section 8.3Other Information.  Lead Borrower shall deliver to Administrative
Agent such additional information regarding Borrower, its subsidiaries, its
business, any Borrower Party, and the Project within thirty (30) days after
Administrative Agent’s request therefor.
 
Section 8.4Audits.  Administrative Agent shall have the right to choose and
appoint a certified public accountant to perform financial audits as it deems
necessary, at Borrower’s expense.  Borrower shall permit Administrative Agent to
examine such records, books and papers of Borrower which reflect upon its
financial condition and the income and expense relative to the Project.
 
ARTICLE 9

 
COVENANTS
 
Borrower covenants and agrees with Administrative Agent and the Lenders as
follows:
 
Section 9.1Due on Sale and Encumbrance; Transfers of Interests.  Without the
prior written consent of Administrative Agent and the Lenders (to the extent
required under Section 12.2),
 
(1)           Borrower shall not allow any Change of Control to occur;
 
(2)           neither Borrower nor any other Person having an ownership or
beneficial interest in Borrower shall (a) allow, directly or indirectly, any
Transfer (other than a Permitted Transfer), to occur; or (b) further encumber,
alienate, grant a Lien or grant any other interest in the Project or any part
thereof (including any partnership, membership or other ownership interest in
Borrower), whether voluntarily or involuntarily; and
 
(3)           Borrower shall not assign any of its rights or obligations
hereunder or under the Loan Documents.
 
As used in this Section 9.1, “Transfer” shall include the sale, transfer,
conveyance, mortgage, pledge, or assignment of the legal or beneficial ownership
of (a) the Project (including, following the establishment of a condominium
regime with respect to the Project, any Unit), (b) any partnership interest in
any general partner in Borrower that is a partnership, (c) any membership
interest in any member in Borrower that is a limited liability company and (d)
any voting stock in any managing member in Borrower that is a corporation;
“Transfer” shall not include (i) the leasing of any space within the Project so
long as Borrower complies with the provisions of the Loan Documents relating to
such leasing activity; or (ii) the transfers of non-managing membership
interests in Borrower so long as no Change of Control results therefrom.
 
 
76

--------------------------------------------------------------------------------

 
Section 9.2Maintenance of the Project; Alterations.  
 
(1)           Upon the completion of construction of the Project, Borrower
shall:
 
(a)           maintain or cause to be maintained the Improvements with the
facilities and amenities as described in the definition of “Improvements,” in
good condition and repair, in a manner consistent with a class “A” mixed-use
commercial property located in Bronx, New York, and make or cause to be made all
reasonably necessary repairs or replacements thereto;
 
(b)           not remove, demolish or structurally alter, or permit or suffer
the removal, demolition or structural alteration of, any of the Improvements
without the prior written consent of Administrative Agent except to the extent
required pursuant to the development of the Project and in connection with the
Construction Work or as permitted by this Agreement or required by Applicable
Law;
 
(c)           subject to the terms of the Loan Documents (and the Condominium
Declaration, if applicable), promptly restore or cause to be restored in like
manner any portion of the Improvements which may be damaged or destroyed from
any cause whatsoever;
 
(d)           not commit, or permit, any waste of the Project; and
 
(e)           subject to the terms of the Loan Documents (and the Condominium
Declaration, if applicable), not remove or permit the removal of any item
constituting part of the Project without replacing it with a comparable item of
equal quality, value and usefulness; except that the foregoing provisions shall
not prohibit the sale or disposition, in the ordinary course of business, of any
property which is obsolete or such replacement is impracticable and not within
the sound business judgment of Borrower, all as subject to the consent of
Administrative Agent, which consent shall not be unreasonably withheld, delayed
or conditioned.
 
(2)           Upon the completion of construction of the Project, Borrower shall
obtain Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, to any alterations to the
Improvements, other than alterations performed in connection with the
restoration of the Project after the occurrence of a casualty in accordance with
the terms and provisions of this Agreement (and the Condominium Declaration, if
applicable).
 
Section 9.3Real Estate Taxes; Charges.  Borrower shall pay before any fine,
penalty, interest or cost may be added thereto, and shall not enter into any
agreement to defer, any real estate taxes and assessments, franchise taxes and
charges, and other governmental charges that may become a Lien upon the Project
or become payable during the term of the Loans (collectively, the “Real Estate
Taxes”), and will promptly furnish Administrative Agent with evidence of such
payment; however, Borrower’s compliance with Section 9.16 of this Agreement
relating to impounds for taxes and assessments shall, with respect to payment of
such taxes and assessments, be deemed compliance with this Section
9.3.  Borrower shall not suffer or permit the joint assessment of the Project
with any other real property constituting a separate tax lot or with any other
real or personal property.  Borrower shall pay when due all claims and demands
of mechanics, materialmen, laborers and others which, if unpaid, might result in
a Lien on the Project; however, Borrower may contest the validity of such claims
and demands or taxes so long as (1) Lead Borrower notifies Administrative Agent
that Borrower intends to contest such claim or demand, (2) Borrower provides
Administrative Agent with an indemnity, bond or other security satisfactory to
Administrative Agent (including an endorsement to Administrative Agent’s title
insurance policy insuring against such claim or demand) assuring the discharge
of Borrower’s obligations for such claims and demands, including interest and
penalties, (3) Borrower is diligently contesting the same by appropriate legal
proceedings in good faith and at its own expense and concludes such contest
prior to the tenth (10th) day preceding the earlier to occur of the Maturity
Date or the date on which the Project is scheduled to be sold, forfeited,
terminated, cancelled or lost for non payment, (4) such proceedings shall not
subject Borrower, the Administrative Agent or any Lender to criminal or civil
liability (other than civil liability as to which adequate security has been
provided pursuant to clause (2) above), and (5) Borrower shall promptly upon
final determination thereof pay the amount of such items, together with all
costs, interests and penalties.
 
 
77

--------------------------------------------------------------------------------

 
(2)           Borrower shall pay all taxes, charges, filing, registration and
recording fees, excises and levies payable with respect to the Notes or the
Liens created or secured by the Loan Documents, other than income, franchise and
doing business taxes imposed on Administrative Agent or any Lender.  If there
shall be enacted any law (1) deducting the Loans from the value of the Project
for the purpose of taxation, (2) affecting any Lien on the Project, or (3)
changing existing laws of taxation of mortgages, deeds of trust, security deeds,
or debts secured by real property, or changing the manner of collecting any such
taxes, Borrower shall promptly pay to Administrative Agent, on demand, all
taxes, costs and charges for which Administrative Agent or any Lender is or may
be liable as a result thereof; however, if such payment would be prohibited by
law or would render the Loans usurious, then instead of collecting such payment,
Administrative Agent may (and on the request of the Majority Lenders shall)
declare all amounts owing under the Loan Documents to be immediately due and
payable.
 
Section 9.4Development; Management.
 
(1)           Borrower shall not terminate, replace or appoint any property
manager or terminate or amend the Property Management Agreement for the Project
without Administrative Agent’s prior written approval.  Any change in majority
ownership or control of the Property Manager shall be cause for Administrative
Agent to reasonably re-approve such Property Manager and Property Management
Agreement.  Borrower shall replace the Property Manager as the request of the
Administrative Agent (i) upon the occurrence of an Event of Default, (ii) if the
Property Manager is in default of its obligations under the Property Management
Agreement, or (iii) if the Property Manager is insolvent or is the subject of an
involuntary or voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its Debts or other
liabilities under any bankruptcy, insolvency or other similar law.
 
(2)           If at any time Administrative Agent consents to the appointment of
a new property manager, such new property manager and Borrower shall, as a
condition of Administrative Agent’s consent, execute a Property Manager’s
Consent and Subordination of Property Management Agreement in the form then used
by Administrative Agent.  Each property manager shall hold and maintain all
necessary licenses, certifications and permits required by law.  Borrower shall
fully perform all of its covenants, agreements and obligations under the
Property Management Agreement.
 
 
78

--------------------------------------------------------------------------------

 
(3)           Borrower shall cause the Project to be managed by a Qualified
Manager engaged by Borrower and approved by Administrative Agent in its
reasonable discretion.  Acadia-P/A Management Services, LLC is hereby approved
as the initial Property Manager, pursuant to the terms set forth in the Property
Management Agreement.
 
(4)           Subject to the terms of the Subordination of Property Management
Agreement, the Property Manager shall be entitled to receive a management fee of
not more than four percent (4%) of total operating revenues as defined in the
applicable Property Management Agreement approved by the Administrative Agent.
 
(5)           The Property Manager shall, prior to the Closing Date, deliver an
executed Subordination of Property Management Agreement.
 
(6)           Lead Borrower shall deliver to Administrative Agent, as and when
executed, certified copies of all maintenance, management, service, leasing and
sales contracts entered into with respect to the Project, each of which shall
provide that Administrative Agent shall have the right, upon foreclosure, to
terminate such contract on thirty (30) days notice, or, if such right is not
provided in such contract, such contract shall be entered into with a party, and
on terms and conditions reasonably acceptable to Administrative Agent , and
contemporaneously with entering into each such contract, at Administrative
Agent’s option, cause the service provider under each such contract to deliver
to Administrative Agent a Consent and Agreement, pursuant to which such service
provider shall undertake, inter alia, to continue performance on behalf of the
Lenders following any Event of Default without additional cost (other than sums
owed pursuant to such contract for services thereafter rendered to or for
Administrative Agent).
 
(7)           Borrower will not enter into a development agreement with respect
to the Project unless: (a) Administrative Agent has approved the developer in
writing; (b) the form and substance of the development agreement is acceptable
to Administrative Agent and (c) the development agreement has been collaterally
assigned to the Administrative Agent, in accordance with a form reasonably
acceptable to the Administrative Agent, and consented to by the developer.
 
Section 9.5Compliance with Laws; Inspection.
 
(1)           Borrower shall:
 
(a)           comply in all material respects (subject to such more stringent
requirements as may be set forth elsewhere herein) with all Applicable Laws;
 
(b)           obtain, comply with and maintain in full force and effect all
Government Approvals and shall from time to time obtain all Government Approvals
as shall now or hereafter be necessary under Applicable Law in connection with
the ownership, construction, operation or maintenance of the Project or the
execution, delivery and performance by Borrower of any of the Project Documents
to which it is a party and shall comply with all such Government Approvals and
keep them in full force and effect;
 
 
79

--------------------------------------------------------------------------------

 
(c)           promptly furnish a true and complete copy of each such Government
Approval to Administrative Agent;
 
(d)           unless otherwise approved by the Administrative Agent, use its
reasonable efforts to contest any proceedings before any Governmental Authority
and to resist any proposed adverse changes in Applicable Law to the extent that
such proceedings or changes are directed specifically toward the Project or
could reasonably be expected to have a Material Adverse Effect; and
 
(e)           permit Administrative Agent and the Lenders and their agents,
representatives and employees, upon reasonable prior notice to Borrower, to
inspect the Project and conduct such environmental and engineering studies and
inspections of the Project as Administrative Agent may require, provided such
inspections and studies are conducted during normal business hours and do not
materially interfere with the use and operation of the Project.
 
(2)           After prior notice by Lead Borrower to Administrative Agent,
Borrower, at its own expense, may contest by appropriate legal proceedings
promptly initiated and conducted in good faith and with due diligence, the
validity or application of any Applicable Law; provided that:
 
(a)           no Event of Default exists;
 
(b)           Borrower shall pay any outstanding fines, penalties or other
payments under protest unless such proceeding shall suspend the collection of
such items;
 
(c)           such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Project is subject and shall not constitute a default thereunder;
 
(d)           no part of or interest in the Project will be in danger of being
sold, forfeited, terminated, canceled or lost during the pendency of the
proceeding;
 
(e)           such proceeding shall not subject Borrower, Administrative Agent
or any Lender to criminal or civil liability (other than civil liability as to
which adequate security has been provided pursuant to clause (f) below);
 
(f)           unless paid under protest, Borrower shall have furnished such
security as may be required in the proceeding, or as may be reasonably requested
by Administrative Agent, to insure the payment of any such items, together with
all interest and penalties thereon, which shall not be less than 110% of the
maximum liability of Borrower as reasonably determined by Administrative Agent;
and
 
(g)           Borrower shall promptly upon final determination thereof pay the
amount of such items, together with all costs, interest and penalties.
 
(3)           Administrative Agent will engage an inspecting architect at
Borrower’s reasonable expense, in accordance with Administrative Agent’s
standard engagement procedures, to review plans, specifications and budgets of
the Project on a monthly basis, inspect the Project and provide reports on such
inspections to the Administrative Agent for the benefit of the Lenders.
 
 
80

--------------------------------------------------------------------------------

 
Section 9.6Legal Existence; Name, Etc.
 
(1)           Borrower and each Managing Member in Borrower shall preserve and
keep in full force and effect their respective existence as a Single Purpose
Entity, entity status, franchises, rights and privileges under the laws of the
state of its formation, and all qualifications, licenses and permits applicable
to the ownership, use and operation of the Project.  Neither Borrower nor any
Managing Member of Borrower shall wind up, liquidate, dissolve, reorganize,
merge, or consolidate with or into, or convey, sell, assign, transfer, lease, or
otherwise dispose of all or substantially all of their respective assets, or
acquire all or substantially all of the assets of the business of any Person, or
permit any subsidiary or Affiliate of Borrower to do so.  Borrower and each
Managing Member in Borrower shall conduct business only in its own respective
name and shall not change its respective name, identity, or organizational
structure, or the location of its chief executive office or principal place of
business unless Borrower or such Managing Member (a) shall have obtained the
prior written consent of Administrative Agent to such change, and (b) shall have
taken all actions necessary or requested by Administrative Agent to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
 
(2)           Borrower shall at all times cause there to be at least one (1)
duly appointed member of the board of managers or other governing board or body
of the managing member of the Managing Member, who is an Independent
Manager.  Borrower shall not take any action or permit any action to be taken
which, under the terms of this Agreement, or the limited partnership agreement
or limited liability company operating agreement of Borrower, the Managing
Member, or the managing member of the Managing Member, requires the consent of
such Independent Manager(s), unless such Independent Manager(s) shall have
consented in writing to such action.
 
(3)           Neither Borrower nor Borrower’s Managing Member shall cause or
permit any modification to be made in its organizational documents that would be
inconsistent with the provisions of Section 7.27 or this Section 9.6, that would
interfere with its ability to comply with its status as a Single Purpose Entity,
as applicable, or that otherwise in any other respect would violate this
Agreement or could reasonably be expected to have a Material Adverse Effect.
 
Section 9.7Affiliate Transactions
 
(1)             Without the prior written consent of Administrative Agent,
Borrower shall not engage in any transaction affecting the Project with an
Affiliate of Borrower.
 
Section 9.8Limitation on Other Debt.  
 
(1)           Borrower and Managing Member shall not, without the prior written
consent of Administrative Agent and the Majority Lenders, incur any Debt other
than, in the case of Borrower, the Debt permitted by the definition of Single
Purpose Entity.
 
(2)           Borrower shall not make any loans, and no direct or indirect
interest in Borrower may be pledged as collateral for any financing or
otherwise, except for the Approved Mezzanine Loan and as otherwise may be
permitted under this Agreement or expressly approved by Administrative Agent and
Majority Lenders in their discretion.
 
 
81

--------------------------------------------------------------------------------

 
Section 9.9Further Assurances.  Borrower shall promptly (1) cure any defects in
the execution and delivery of the Loan Documents, and (2) execute and deliver,
or cause to be executed and delivered, all such other documents, agreements and
instruments as Administrative Agent may reasonably request to further evidence
and more fully describe the collateral for the Loans, to correct any omissions
in the Loan Documents, to perfect, protect or preserve any Liens created under
any of the Loan Documents, or to make any recordings, file any notices, or
obtain any consents, as may be necessary or appropriate in connection therewith.
 
Section 9.10Loan Certificates.  Borrower or Administrative Agent, within ten
(10) days after request from the other party, shall furnish to the requesting
party a written statement, duly acknowledged, setting forth the amount due on
the Loans, the terms of payment of the Loans, the date to which interest has
been paid, whether any offsets or defenses exist against the Loans and, if any
are alleged to exist, the nature thereof in detail, and such other matters as
the requesting party reasonably may request.
 
Section 9.11Notice of Certain Events.  Lead Borrower shall promptly notify
Administrative Agent of (1) any Potential Default or Event of Default, together
with a detailed statement of the steps being taken to cure such Potential
Default or Event of Default; (2) any notice of default received by Borrower or
any Borrower Party under other obligations relating to the Project or otherwise
material to Borrower’s business; and (3) any threatened or pending legal,
judicial or regulatory proceedings, including any dispute between Borrower and
any governmental authority, affecting Borrower or the Project.
 
Section 9.12Indemnification.  Borrower shall indemnify, defend and hold
Administrative Agent and each Lender harmless from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including the reasonable fees and actual expenses of their counsel, which may be
imposed upon, asserted against or incurred by any of them relating to or arising
out of (1) the Project or (2) any of the Loan Documents or the transactions
contemplated thereby, including, without limitation, (a) any accident, injury to
or death of persons or loss of or damage to property occurring in, on or about
any of the Project or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways, (b) any
inspection, review or testing of or with respect to the Project, (c) any
investigative, administrative, mediation, arbitration, or judicial proceeding,
whether or not Administrative Agent or any Lender is designated a party thereto,
commenced or threatened at any time (including after the repayment of the Loans)
in any way related to the execution, delivery or performance of any Loan
Document or to the Project, (d) any proceeding instituted by any Person claiming
a Lien, and (e) any brokerage commissions or finder’s fees claimed by any broker
or other party claiming to have dealt with the Borrower in connection with the
Loans, the Project, or any of the transactions contemplated in the Loan
Documents, including those arising from the joint, concurrent, or comparative
negligence of Administrative Agent or any Lender, except to the extent any of
the foregoing is caused by Administrative Agent’s or any Lender’s gross
negligence or willful misconduct, in which case the party to whom the gross
negligence or willful misconduct is attributable (but not any other party) shall
not be entitled to the indemnification provided for hereunder to the extent of
such gross negligence or willful misconduct, to the extent determined by a court
of competent jurisdiction.
 
 
82

--------------------------------------------------------------------------------

 
Section 9.13Covenants Regarding the Condominium Declaration.  Borrower covenants
and agrees that, from and after the establishment of any condominium regime with
respect to the Project:
 
(1)           Borrower shall pay when due and before any fine, penalty, interest
or cost may be added thereto for the late payment or non-payment thereof, all
Unit Annual Assessments imposed on Borrower’s Project Interest and all other
charges mentioned in and payable by Borrower under the Condominium Declaration
(including, without limitation, all insurance and taxes applicable to Borrower’s
Project Interest), and shall comply with all of its other obligations under the
Condominium Declaration, and shall do all things necessary to preserve and to
keep unimpaired Borrower’s rights, powers and privileges (whether as the owner
of the Units, as the Declarant, as the holder of any special class of voting
rights, or otherwise) thereunder.  If Borrower shall fail to do so, the Lenders
shall, if required by Administrative Agent, pay such Unit Annual Assessments or
other charges.  Lead Borrower shall deliver to Administrative Agent, upon
request, copies of receipts or other proof satisfactory to Administrative Agent
evidencing the timely payment of such Unit Annual Assessments and other charges.
 
(2)           Borrower shall comply with the covenants, agreements and
provisions of the Condominium Documents, and Lead Borrower shall promptly notify
Administrative Agent of (a) any failure by Borrower to comply with the
Condominium Declaration and (b) the receipt by Borrower of any notice asserting
or claiming a default by Borrower under the Condominium Declaration, and shall
promptly cause a copy of such notice to be delivered to Administrative Agent.
 
(3)           Borrower shall not vote in favor of or otherwise approve any
amendment of the Condominium Declaration without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld.
 
(4)           Borrower shall not waive any material right of the Borrower
(whether as the owner of the Units, as the Declarant, as the holder of any
special class of voting rights, or otherwise) under the Condominium Declaration
without the prior written consent of Administrative Agent which shall not be
unreasonably withheld.
 
(5)           The Lien of the Mortgages shall encumber all of Borrower’s Project
Interest, including all of Borrower’s rights to vote on or approve any matter
with respect to Borrower’s Project Interest.  Without the prior written consent
of Administrative Agent, Borrower shall not exercise such voting or approval
rights with respect to any of the following:
 
(a)           any partition of all or a part of the Project subject to the
Condominium Declaration;
 
(b)           the nature and amount of any insurance covering all or a part of
the Project and the disposition of any proceeds thereof;
 
 
83

--------------------------------------------------------------------------------

 
(c)           the manner in which any condemnation or threat of condemnation of
all or a part of the Project shall be defended or settled and the disposition of
any award or settlement in connection therewith;
 
(d)           the construction of any additions or improvements to, or any
repair, rebuilding or restoration of all or a portion of any Improvements to,
the Project (to the extent that the same would require the approval of
Administrative Agent under this Agreement);
 
(e)           the distribution of any insurance or condemnation proceeds (other
than in compliance with this Agreement); and
 
(f)           any other material action or decision provided for in the
Condominium Declaration.
 
(6)           If required by the Administrative Agent, Lead Borrower will take
all action to obtain as promptly as possible, and forthwith upon receipt furnish
to the Administrative Agent, a true and correct copy of: (a) any statement
showing the allocation of expenses and other assessments against the Units and
(b) any statements issued to Borrower calling for payment of expenses.
 
(7)           Lead Borrower shall be, and remain through the repayment of the
Loans in full, the Declarant under the Condominium Declaration.
 
(8)           Borrower shall at all times comply with the provisions of Section
17.2(5), hereof.
 
(9)           Borrower shall at all times comply with the covenants contained in
Section 17.1(2).
 
(10)           Borrower acknowledges and agrees that nothing set forth in this
Section or in any of the other provisions of the Loan Documents shall impose
upon Administrative Agent or any Lender any obligation or responsibility to
Borrower under the Condominium Declaration.
 
Section 9.14Collateral Letters of Credit.  With respect to any Collateral Letter
of Credit that Borrower may furnish or cause to be furnished to Administrative
Agent in accordance with the terms of this Agreement or any of the other Loan
Documents:
 
(1)           Administrative Agent will be entitled, among other things, to make
one or more draws by presentment thereof to the issuing bank accompanied only by
Administrative Agent’s clean sight-draft, it being intended that the issuing
bank shall have no right to inquire as to Administrative Agent’s right to draw
upon such Collateral Letter of Credit;
 
(2)           Administrative Agent shall be entitled, among other things, to
draw upon each Collateral Letter of Credit, in whole, or in part from time to
time, upon the occurrence and during the continuance of any Event of Default or
under the other circumstances under which a draw shall be permitted under the
Loan Documents or the Collateral Letter of Credit;
 
 
84

--------------------------------------------------------------------------------

 
(3)           Administrative Agent shall have the right to draw upon any
Collateral Letter of Credit within thirty (30) days prior to the expiration date
of such Collateral Letter of Credit and each renewal and extension thereof
unless, prior to such expiration date of such Collateral Letter of Credit and
each renewal and extension thereof, the Borrower shall have furnished a
replacement, extension or renewal Collateral Letter of Credit, acceptable to
Administrative Agent, it being the intent hereof that at no time shall the
unexpired term of any Collateral Letter of Credit be less than thirty (30)
days.  If Administrative Agent draws upon a Collateral Letter of Credit pursuant
to the terms of this subsection (3), then Administrative Agent shall hold the
proceeds thereof in a Controlled Account as additional collateral for the
Obligations, to be applied in accordance with subsection (5) below;
 
(4)           Administrative Agent shall also be entitled to draw upon a
Collateral Letter of Credit if Administrative Agent believes that its rights to
draw on such Collateral Letter of Credit could be in jeopardy.  Without limiting
the foregoing, Administrative Agent shall also be entitled to draw on a
Collateral Letter of Credit if the credit rating or financial condition of the
issuing bank is no longer meets the minimum rating contained in the definition
of Collateral Letter of Credit.  Following a draw by Administrative Agent on a
Collateral Letter of Credit solely because of the deterioration of the
creditworthiness of the issuing bank, Administrative Agent will deposit such
proceeds in a Controlled Account as security for the purposes for which such
Letter of Credit was delivered and Administrative Agent shall be entitled to
draw upon such proceeds to the same extent it would have been entitled to make a
draw under the applicable Letter of Credit.  Administrative Agent shall disburse
such proceeds to Lead Borrower provided (i) Borrower delivers to Administrative
Agent a replacement Collateral Letter of Credit within ten (10) days of
Administrative Agent’s draw, (ii) there exists no Event of Default or Potential
Default and (iii) Borrower pays all of Administrative Agent’s fees and expenses
in connection with such draw and disbursement;
 
(5)           No draw by Administrative Agent on any Collateral Letter of Credit
shall cure or be deemed to cure any Event of Default or limit in any respect any
of Administrative Agent’s or the Lenders’ remedies under the Loan Documents, it
being understood that Administrative Agent’s and the Lenders’ rights and
remedies hereunder shall be cumulative and Administrative Agent and the Lenders
shall have no obligations to apply the proceeds of any draw to missed
installments or other amounts then due and unpaid under the Loans.  Proceeds of
any draw upon a Collateral Letter of Credit (after reimbursement of any costs
and expenses, including attorneys’ fees and reimbursements, incurred by
Administrative Agent in connection with such draw), other than a draw made in
accordance with Section 9.14(4), may be applied by Administrative Agent to the
payment of the Obligations in such manner as Administrative Agent may
determine.  No delay or omission of Administrative Agent or the Lenders in
exercising any right to draw on a Collateral Letter of Credit shall impair any
such right, or shall be construed as a waiver of, or acquiescence in, any Event
of Default; and
 
(6)           Administrative Agent shall, upon request, release its rights in
any Collateral Letters of Credit and surrender such Collateral Letters of Credit
to the issuing bank upon the payment in full of all obligations under the Loan
Documents.
 
 
85

--------------------------------------------------------------------------------

 
Section 9.15Hedge Agreements.
 
(1)           At Borrower’s option, the Borrower may enter into one or more
Hedge Agreements. Each Hedge Agreement shall, at Borrower’s option, be based on
Interest Periods (each, an “Interest Rate Hedge Period”) of one, two, three
months or such other Interest Periods satisfactory to Administrative Agent in
its sole discretion. The economic and other benefits of the Hedge Agreements and
all of the other rights thereunder shall be collaterally assigned to
Administrative Agent as additional security for the Loans, pursuant to a Hedge
Pledge.  All Hedge Pledges shall be accompanied by (i) Uniform Commercial Code
financing statements, in duplicate, with respect to such pledges and (ii) the
consent and agreement of the counterparty thereunder that it will pay all
amounts due thereunder to an account designated by Administrative Agent and will
continue to perform its obligations under such Hedge Agreement for the benefit
of Administrative Agent and the Lenders after enforcement of and/or realization
on such Hedge Pledge and an acknowledgement that Administrative Agent shall not
be deemed to have assumed any of the obligations or duties of Borrower under any
such Hedge Agreement.
 
(2)           All of Borrower’s obligations under any Hedge Agreement provided
by a Eurohypo Counterparty shall be secured by the lien of the Mortgages on a
pari passu basis with the Loans and other sums evidenced or secured by the Loan
Documents.
 
(3)           Any Hedge Agreement entered into with one or more banks or
insurance companies (each a “Third-Party Counterparty”) other than a Eurohypo
Counterparty (a “Third-Party Hedge Agreement”) shall not be secured by the
Mortgage or a Lien on any portion of the collateral under the Security Documents
or on or in any direct or indirect interest in Borrower.
 
(4)           Borrower shall cause all payments payable by a Third-Party
Counterparty under the Hedge Agreement to be deposited into an account
designated by Administrative Agent.  On the due date for interest on the Loans
each month, the amounts so deposited in such account shall be debited, and
applied to pay the accrued but unpaid interest on the Loans due on such date,
before applying any portion of the Loan proceeds which is allocated to the
Interest Reserve for such purpose, and before applying any Operating Revenues
for such purpose.
 
(5)           Any payment due from the counterparty under any Hedge Agreement
upon a termination thereof, shall be delivered to Administrative Agent and
applied by Administrative Agent to any amounts due under the Loan Documents.
 
(6)           In connection with a Third-Party Hedge Agreement, Lead Borrower
shall obtain and deliver to Administrative Agent an opinion from counsel (which
counsel may be in-house counsel for the Third-Party Counterparty) for the
Third-Party Counterparty (in form reasonably satisfactory to Administrative
Agent and upon which Administrative Agent, the Lenders and their respective
successors and assigns may rely) which shall provide, in relevant part, that:
 
(a)           the Third-Party Counterparty is duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation or
organization and has the organizational power and authority to execute and
deliver, and to perform its obligations under, the Third-Party Hedge Agreement;
 
 
86

--------------------------------------------------------------------------------

 
(b)           the execution and delivery of the Third-Party Hedge Agreement by
the Third-Party Counterparty, and any other agreement which the Third-Party
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;
 
(c)           all consents, authorizations and approvals required for the
execution and delivery by the Third-Party Counterparty of the Third-Party Hedge
Agreement, and any other agreement which the Third-Party Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and
 
(d)           the Third-Party Hedge Agreement, and any other agreement which the
Third-Party Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Third-Party Counterparty and constitutes the
legal, valid and binding obligation of the Third-Party Counterparty, enforceable
against the Third-Party Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(7)           For so long as a Hedge Agreement is in effect, Administrative
Agent may elect to cause advances of the Loan proceeds available for interest
payments to be used to make “regular” payments due under the Hedge Agreement
(i.e., other than those payments which are due upon the termination of such
Hedge Agreement), in addition to interest payments on the Loans.
 
Section 9.16Reserves.  Administrative Agent may at any time after the occurrence
of an Event of Default, at its option (or at the direction of the Majority
Lenders), to be exercised by written notice to Lead Borrower, require the
deposit by Borrower, on each Payment Date, of additional amounts sufficient to
discharge when due the obligations of Borrower under Section 9.3 and Section 3.1
(if applicable, and excluding all income, franchise, single business or other
taxes imposed on Borrower unless the same is in lieu of real estate taxes) when
they become due.  Simultaneously with the initial deposit under this Section
9.16, Borrower shall deposit with Administrative Agent an amount determined by
Administrative Agent to be necessary to ensure that there will be on deposit
with Administrative Agent an amount which, when added to the monthly payments
subsequently required to be deposited with Administrative Agent hereunder on
account of Real Estate Taxes, insurance premiums, will result in there being on
deposit with Administrative Agent an amount sufficient to pay the next due
periodic installment of Real Estate Taxes, insurance premiums one (1) month
prior to the delinquency date thereof and the next periodic payments of
insurance premiums one (1) month prior to the due date thereof.  Commencing on
the first Business Day of the first calendar month after the occurrence of an
Event of Default and continuing thereafter on the first Business Day of each
month thereafter, Borrower shall pay to Administrative Agent deposits in an
amount equal to one-twelfth (1/12) of the yearly amount of Real Estate Taxes,
insurance premiums that will next become due and payable on the Project.  The
determination of the amount to be deposited with Administrative Agent with each
installment shall be made by Administrative Agent in its reasonable
discretion.  Such amounts shall be held by Administrative Agent in an account
under the sole dominion and control of Administrative Agent and applied
(together with any interest earned thereon) to the payment of the obligations in
respect to which such amounts were deposited or, at the option of the
Administrative Agent, to the payment of said obligations in such order of
priority as Administrative Agent shall determine, on or before the respective
dates on which the same or any of them would become delinquent.  If one (1)
month prior to the due date of any of the aforementioned obligations the amounts
then on deposit therefor shall be insufficient for the payment of such
obligations in full, Borrower, within five (5) days after demand, shall deposit
the amount of the deficiency with Administrative Agent.  Nothing herein
contained shall be deemed to affect any right or remedy of Administrative Agent
and/or the Lenders under the provisions of this Agreement or the other Loans
Documents or of any statute or rule of law to pay any such amount and to add the
amount so paid together with interest at the Default Rate to the indebtedness
secured by the Mortgages.  Borrower hereby pledges to Administrative Agent (on
behalf of the Lenders) and grants to Administrative Agent (on behalf of the
Lenders) a security interest in any and all monies now or hereafter deposited in
such reserves and the account established by Administrative Agent as additional
security for the payment of the Loans and agrees to enter into an agreement with
Administrative Agent and the bank where such account is established in order to
perfect Administrative Agent’s security interest therein.  In making any payment
from such reserves, Administrative Agent may do so according to any bill,
statement or estimate or procured from the appropriate public office (with
respect to Real Estate Taxes), insurer or agent (with respect to insurance
premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any such charge.
 
 
87

--------------------------------------------------------------------------------

 
Section 9.17Handicapped Access.
 
(1)           Borrower (a) agrees that it shall use commercially reasonable
efforts to ensure that the Project shall at all times comply with the applicable
requirements of the Americans with Disabilities Act of 1990, the Fair Housing
Amendments Act of 1988, all state and local laws and ordinances related to
handicapped access and all rules, regulations, and orders issued pursuant
thereto including, without limitation, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities (collectively, “Access
Laws”) and (b) has no actual knowledge as to the Project’s non-compliance with
any Access Laws where the failure to so comply could have a material adverse
effect on the Project or on Borrower’s ability to repay the Loans in accordance
with the terms hereof.
 
(2)           Notwithstanding any provisions set forth herein or in any other
document regarding Administrative Agent’s approval of alterations of the
Project, Borrower shall not alter the Project in any manner which would
materially increase Borrower’s responsibilities for compliance with the
applicable Access Laws without the prior written approval of Administrative
Agent.  The foregoing shall apply to tenant improvements constructed by Borrower
or by any of its tenants.  Administrative Agent may condition any such approval
upon receipt of a certificate of Access Law compliance from an architect,
engineer, or other person reasonably acceptable to Administrative Agent.
 
(3)           Lead Borrower agrees to give prompt notice to Administrative Agent
of the receipt by Borrower of any written complaints related to violation of any
Access Laws with respect to the Project and of the commencement of any
proceedings or investigations which relate to compliance with applicable Access
Laws.
 
 
88

--------------------------------------------------------------------------------

 
Section 9.18Zoning.  Borrower shall not, without Administrative Agent’s prior
consent, such consent not to be unreasonably withheld, seek, make, suffer,
consent to or acquiesce in any change or variance in any zoning or land use laws
or other conditions of use of the Project or any portion thereof.  Borrower
shall not use or permit the use of any portion of the Project in any manner that
could result in such use becoming a non-conforming use under any zoning or land
use law or any other applicable law or modify any agreements relating to zoning
or land use matters or with the joinder or merger of lots for zoning, land use
or other purposes, without the prior written consent of Administrative
Agent.  Without limiting the foregoing, in no event shall Borrower take any
action that would reduce or impair either (a) the number of parking spaces at
the Improvements or (b) access to the Project from adjacent public
roads.  Further, without Administrative Agent’s prior written consent, such
consent not to be unreasonably withheld, Borrower shall not file or subject any
part of the Project to any declaration of condominium or co-operative or convert
any part of the Project to a condominium, co-operative or other direct or
indirect form of multiple ownership and governance.
 
Section 9.19ERISA.  Borrower shall not hire any employees, and shall obtain all
workforce services required for the ownership, operation, construction or
development of the Project by contracting therefor pursuant to the Construction
Management Agreement and the Project Documents.  Borrower shall not take any
action, or omit to take any action, which would (a) cause Borrower’s assets to
constitute “plan assets” for purposes of ERISA or the Internal Revenue Code or
(b) cause the transactions contemplated by this Agreement and the other Loan
Documents to be nonexempt prohibited transactions (as such term is defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA) that could
subject Administrative Agent and/or the Lenders, on account of any Loan or
execution of the Loan Documents hereunder, to any tax or penalty on prohibited
transactions imposed under Section 4975 of the Internal Revenue Code or Section
502(i) of ERISA.
 
Section 9.20Books and Records.  Borrower will, and will cause each of the other
Borrower Parties to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  Borrower will, and will cause each of the other
Borrower Parties to, permit any representatives designated by Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
 
89

--------------------------------------------------------------------------------

 
Section 9.21Foreign Assets Control Regulations.
 
(1)           Neither Borrower nor any Borrower Party shall use the proceeds of
the Loan in any manner that will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) , Executive
Order No. 13,224,66 Fed. Reg. 49,079 (2001), issued by the President of the
United States of America (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or any enabling legislation or executive order relating to any of the
same.  Without limiting the foregoing, neither Borrower, nor any Borrower Party,
nor any partner or member (or other direct or indirect principal) in a Borrower
Party will permit itself nor any of its Subsidiaries to (a) become a blocked
person described in Section 1 of the above referenced Executive Order or (b)
knowingly engage in any dealings or transactions or be otherwise associated with
any person who is known by such Borrower Party or who (after such inquiry as may
be required by Applicable Law) should be known by such Borrower Party to be a
blocked person.
 
(2)           Each partner or member (or other direct or indirect principal) in
Borrower shall be at all times during the term of the Loans an entity or person
which is (and whose principals shall be) a reputable entity or person of good
character and in good standing as reasonably determined by the Lenders, and is
not adverse to any of the Lenders in any pending material litigation or
arbitration in which any Lender is also a party.
 
Section 9.22Performance of Project Documents and Easements.
 
(1)           Borrower shall (a) perform and observe in all material respects
all of its covenants and agreements contained in each of the Project Documents
to which it is a party, (b) take all reasonable and necessary action to prevent
the termination of any such Project Document in accordance with the terms
thereof or otherwise, (c) enforce each material covenant or obligation of each
such Project Document in accordance with its terms, (d) cause Lead Borrower to
promptly give Administrative Agent copies of any material default or other
material notices given by or on behalf of Borrower received by or on behalf of
Borrower from any other Person under the Project Documents and (e) take all such
action to achieve the purposes described in clauses (a), (b) and (c) of this
Section 9.22 as may from time to time be reasonably requested by Administrative
Agent; provided, however, that Borrower shall be permitted, upon Administrative
Agent’s reasonable approval, to contest the validity or applicability of any
requirement under the Project Documents.
 
(2)           Borrower will comply in all material respects with all restrictive
covenants and easements affecting the Project (unless the Title Company has
insured against the enforcement of same in the Title Policy).  All covenants,
easements, cross easements or operating agreements which may hereafter be
acquired, entered into or amended by Borrower affecting the Project shall be
submitted to Administrative Agent for reasonable approval prior to the execution
thereof by Borrower, accompanied by a drawing or survey showing the location
thereof.
 
 
90

--------------------------------------------------------------------------------

 
Section 9.23Operating Plan and Budget.
 
(1)           Lead Borrower shall, no less than sixty (60) days after the
satisfaction of the Project Work Substantial Completion Conditions, and then
annually thereafter not later than November 15th of the previous calendar year,
submit to Administrative Agent for Administrative Agent’s written approval an
annual operating and capital budget (each an “Annual Budget”), in form
reasonably satisfactory to Administrative Agent setting forth in detail budgeted
monthly Operating Revenues and monthly Operating Expenses and projected capital
expenditures for the Project.  Administrative Agent shall have the right to
reasonably approve such Annual Budget (such approval to be in the Administration
Agent’s sole discretion during an Event of Default and any period where
Administrative Agent is taking action to remove the Property Manager).  If
Administrative Agent objects to the proposed Annual Budget, Administrative Agent
shall advise Lead Borrower of such objections within fifteen (15) days after
receipt thereof (and deliver to Lead Borrower a reasonably detailed description
of such objections) and Lead Borrower shall within five (5) days after receipt
of notice of any such objections revise such Annual Budget and resubmit the same
to Administrative Agent such procedure to be repeated until such time as
Administrative Agent shall approve such Annual Budget.  Each such Annual Budget
approved by Administrative Agent in accordance with terms hereof is referred to
herein as an “Approved Annual Budget.”  Until such time that Administrative
Agent has approved a proposed Annual Budget, the most recently Approved Annual
Budget shall apply, provided that such Approved Annual Budget shall be adjusted
to reflect actual increases in real estate taxes, insurance premiums and
utilities expenses and shall otherwise be adjusted to reflect any change during
the preceding year in the Consumer Price Index.
 
(2)           Lead Borrower may at any time propose an amendment to an Approved
Annual Budget for the remainder of the then current calendar year, and, when
approved as provided below, such amended Approved Annual Budget shall be deemed
to be and shall be effective as the Approved Annual Budget for such calendar
year.  Prior to making any expenditures not reflected in the then current
Approved Annual Budget in excess of an aggregate amount of $150,000 per annum,
Lead Borrower shall propose an amendment to the Approved Annual Budget to
Administrative Agent for its reasonable approval; provided, however, that
Administrative Agent shall have no approval rights with respect to increases in
non-discretionary items (e.g. real estate taxes and insurance premiums).  Copies
of any such proposed amended Approved Annual Budget shall be furnished at least
fifteen (15) days before final adoption thereof to Administrative Agent for its
approval.  Administrative Agent shall have fifteen (15) days after receipt of
any proposed amendment to the Approved Annual Budget to approve or disapprove
such proposed amendment.
 
Section 9.24Proceedings to Enjoin or Prevent Construction.  If any proceedings
are filed seeking to enjoin or otherwise prevent or declare invalid or unlawful
all or any part of the Construction Work, Borrower, at its sole cost and
expense, will cause such proceedings to be contested in a commercially
reasonable manner, and in the event of an adverse ruling or decision, if
commercially reasonable, prosecute all allowable appeals therefrom, and will,
without limiting the generality of the foregoing, resist the entry or seek the
stay of any temporary or permanent injunction that may be entered, and use its
best efforts to bring about a favorable and speedy disposition of all such
proceedings.
 
 
91

--------------------------------------------------------------------------------

 
Section 9.25Industrial and Commercial Incentive Program    
 
(1)           On or before the Closing Date, Borrower shall deliver to
Administrative Agent the preliminary application submitted to the New York City
Department of Finance (“Department of Finance”) evidencing the Project’s
eligibility for the partial tax exemption in accordance with paragraph 24 of
Schedule 4-Part A.
 
(2)           Pursuant to Title 11, Chapter 2, Part 4 of the Administrative Code
of the City of New York City and the regulations promulgated thereunder, as
amended from time to time (“Code”), Borrower shall make a thorough and complete
final application to the Department of Finance for a certificate of eligibility
for a partial exemption of real property taxes for the Improvements for a
twenty-five (25) year period (“ICIP Tax Exemption”) subsequent to commencing
construction on the Project.  Borrower shall provide a copy of the said
application to Administrative Agent evidencing that same was received by the
Department of Finance.
 
(3)           Pursuant to the Code, Borrower shall submit a thorough and
complete final construction report within sixty (60) days of completing
construction on the Project to the Department of Finance for a certificate of
eligibility for the ICIP Tax Exemption.  Borrower shall provide a copy of the
certificate of eligibility, or if unavailable, a letter from the Department of
Finance evidencing same, to Administrative Agent promptly upon Borrower’s
receipt thereof and in any event no later than sixty (60) days after the
submission of such application, or such later date to the extent that the
Borrower’s failure to receive such certificate is due to Unavoidable Delay.
 
(4)           Before, during and after the construction of the Improvements,
Borrower shall do all things necessary and required by statute, rule and
regulation to maintain the availability of the ICIP Tax Exemption, including,
but not limited to the following: (i) notify the ICIP unit of the Department of
Finance (“ICIP Unit”) and the New York City  Department of Small Business
Services/Division of Labor Services (“Division of Labor Services”) in writing
fifteen (15) business days prior to commencing construction on the Project; (ii)
submit construction employment reports for the Project to the Division of Labor
Services; and, if requested by the Department of Finance, file a certificate of
continuing use with the ICIP Unit annually in each year of benefit period.
 
(5)           Notwithstanding anything to the contrary in this Agreement,
Borrower’s failure to obtain a certificate of eligibility for a ICIP Tax
Exemption pursuant to clauses (2) and (3) above shall not constitute a default
provided that (a) Borrower has otherwise complied with the provisions of this
Section 9.25, (b) is diligently proceeding to obtain such certificate and (iii)
the only cause for Borrower’s inability to obtain the applicable certificate is
the Department of Finance’s bureaucratic delay in issuing the applicable
certificate and not for reasons related to Borrower’s actions or eligibility.
 
Section 9.26Reserved.
 
Section 9.27Reserved.
 
 
92

--------------------------------------------------------------------------------

 
Section 9.28Reimbursement of Expenses.  Borrower shall pay or reimburse
Administrative Agent and/or the Lenders on demand of the applicable party
for:  (1) all reasonable expenses incurred by Administrative Agent in connection
with the Loans, including reasonable fees and expenses of Administrative Agent’s
attorneys, environmental, engineering and other consultants, and fees, charges
or taxes for the negotiation, recording or filing of Loan Documents, (2) all
reasonable out-of-pocket expenses of Administrative Agent in connection with the
administration of the Loans, including audit costs, inspection fees, reasonable
attorneys’ fees and disbursement, settlement of condemnation and casualty
awards, and premiums for title insurance and endorsements thereto, (3) all of
Administrative Agent’s reasonable costs and expenses (including reasonable fees
and disbursements of Administrative Agent’s external counsel) incurred in
connection with the syndication of the Loans to the Lenders, not to exceed
$25,000 (excluding attorney’s fees and internal expenses incurred by the
Borrower), and (4) Administrative Agent and the Lenders for all amounts
expended, advanced or incurred by Administrative Agent and the Lenders to
collect the Notes, or to enforce the rights of Administrative Agent and the
Lenders under this Agreement or any other Loan Document, or to defend or assert
the rights and claims of Administrative Agent and the Lenders under the Loan
Documents or with respect to the Project (by litigation or other proceedings),
which amounts will include all court costs, attorneys’ fees and expenses, fees
of auditors and accountants, and investigation expenses as may be incurred by
Administrative Agent and the Lenders in connection with any such matters
(whether or not litigation is instituted), together with interest at the Default
Rate on each such amount from the date of disbursement until the date of
reimbursement to Administrative Agent and the Lenders, all of which shall
constitute part of the Loans and shall be secured by the Loan Documents.
 
ARTICLE 10

 
EVENTS OF DEFAULT
 
Each of the following shall constitute an Event of Default under the Loans:
 
Section 10.1Payments.  Borrower’s failure to (i) pay any regularly scheduled
installment of principal, interest, the Agency Fee or other amount due under the
Loan Documents or (ii) make a deposit of cash, and/or deliver a Collateral
Letter of Credit required under the Loan Documents, within five (5) days of (and
including) the date when due, or Borrower’s failure to pay the Loans at the
Maturity Date, whether by acceleration or otherwise.
 
Section 10.2Insurance.  Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.
 
Section 10.3Single Purpose Entity.  If Borrower or any Borrower Party materially
breaches its covenant under Section 9.6 with respect to its status as a Single
Purpose Entity.
 
Section 10.4Real Estate Taxes.  If any of the Real Estate Taxes are not paid
when the same are due and payable and such failure continues for ten (10)
Business days after Borrower has actual knowledge of such failure.
 
Section 10.5Sale, Encumbrance, Etc.  The sale, transfer, conveyance, pledge,
mortgage or assignment of any part or all of the Project, or any interest
therein, or of any interest in Borrower, in violation of Section 9.1 of this
Agreement.
 
 
93

--------------------------------------------------------------------------------

 
Section 10.6Representations and Warranties.  Any representation or warranty made
in any Loan Document proves to be untrue in any material respect when made or
deemed made.
 
Section 10.7Other Encumbrances.  Any material default under any document or
instrument, other than the Loan Documents, evidencing or creating a Lien on the
Project or any part thereof that is not cured within any applicable notice or
cure period.
 
Section 10.8Various Covenants.  Borrower defaults under any of its obligations
under Section 6.2 (pertaining to lease approvals), 9.7 (transactions with
Affiliates), 9.8 (limitations on debt), 9.18 (zoning and use changes) or 9.19
(ERISA), of this Agreement.
 
Section 10.9Reserved.
 
Section 10.10Financial Covenants.  Borrower defaults under any of its
obligations under Section 9.12 and Section 9.28 of this Agreement.
 
Section 10.11Involuntary Bankruptcy or Other Proceeding.  Commencement of an
involuntary case or other proceeding against any Borrower Party which seeks
liquidation, reorganization or other relief with respect to it or its debts or
other liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any of its property, and such
involuntary case or other proceeding shall remain undismissed or unstayed for a
period of sixty (60) days; or an order for relief against a Borrower Party shall
be entered in any such case under the Federal Bankruptcy Code.
 
Section 10.12Voluntary Petitions, Etc.  Commencement by a Borrower Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Borrower Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Borrower Party of a
general assignment for the benefit of creditors, or the failure by a Borrower
Party, or the admission by a Borrower Party in writing of its inability, to pay
its debts generally as they become due, or any action by a Borrower Party to
authorize or effect any of the foregoing.
 
Section 10.13Debt.  The occurrence, at any time prior to Substantial Completion,
of any “Event of Default” under (and as such term is defined in) the loan
agreement included within the Approved Mezzanine Loan Documents; or Borrower or
Managing Member shall default in the payment when due of any principal of or
interest on any of its other Debt aggregating $1,000,000 or more and such
default shall not be cured within any applicable notice or cure period provided
with respect to such Debt; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Debt shall occur
if the effect of such event is to cause, or (with the giving of any notice or
the lapse of time or both) to permit the holder or holders of such Debt to
cause, such Debt to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise); prior to its stated maturity.
 
 
94

--------------------------------------------------------------------------------

 
Section 10.14Dissolution.  Any of Borrower Parties shall be terminated,
dissolved or liquidated (as a matter of law or otherwise) or proceedings shall
be commenced by any Person (including any Borrower Party) seeking the
termination, dissolution or liquidation of any Borrower Party, which, in the
case of actions by Persons other than a Borrower Party or any of their
Affiliates, shall continue unstayed and in effect for a period of sixty (60) or
more days.
 
Section 10.15Judgments.  One or more (i) judgments for the payment of money
(exclusive of judgment amounts fully covered by insurance where the insurer has
admitted liability in respect of such judgment) aggregating with respect to any
Borrower Party (other than Guarantor) in excess of $1,000,000 shall be rendered
against such party or (ii) non-monetary judgments, orders or decrees shall be
entered against any of the Borrower Parties which have or would reasonably be
expected to have a Material Adverse Effect, and, in either case, the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of such Borrower Party
to enforce any such judgment.
 
Section 10.16Security.  The Liens created by the Security Documents shall at any
time not constitute a valid and perfected first priority Lien (subject to the
Permitted Encumbrances) on the collateral intended to be covered thereby in
favor of Administrative Agent, free and clear of all other Liens (other than the
Permitted Encumbrances), or, except for expiration in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect, or the enforceability thereof shall be contested
by any Borrower Party or any of their Affiliates, provided that, as long as the
security provided by the Security Documents shall not be impaired, with respect
to a Lien (other than a Permitted Encumbrance) on the collateral, Borrower shall
have ten (10) days for monetary Liens and thirty (30) days for all non-monetary
Liens within which provide Administrative Agent with evidence that such Lien has
been bonded or otherwise removed of record.
 
Section 10.17Guarantor Documents.  Guarantor shall (i) default under any
Guarantor Document beyond any applicable notice and grace period; or (ii) revoke
or attempt to revoke, contest or commence any action against its obligations
under any Guarantor Document.
 
Section 10.18Reserves.  Borrower uses, or permits the use of, funds from any
reserves or from any Controlled Account required under this Agreement for any
purpose other than the purpose for which such funds were disbursed from such
reserves or such Controlled Account and such default is not cured within ten
(10) days of Borrower’s knowledge of such default.
 
Section 10.19Co-Borrower Documents.  Either Borrower shall (i) default under any
Co-Borrower Document beyond any applicable notice and grace period; or (ii)
revoke or attempt to revoke, contest or commence any action against its
obligations under any Co-Borrower Document.
 
 
95

--------------------------------------------------------------------------------

 
Section 10.20Covenants.  Borrower’s failure to perform or observe any of the
agreements and covenants contained in this Agreement or in any of the other Loan
Documents and not specified above, and, if such failure is susceptible to being
cured, the continuance of such failure for thirty (30) days after notice by
Administrative Agent to Lead Borrower; provided, however, subject to any shorter
period for curing any failure by Borrower as specified in any of the other Loan
Documents, Borrower shall have an additional ninety (90) days to cure such
failure if (1) such failure does not involve the failure to make payments on a
monetary obligation; (2) such failure cannot reasonably be cured within thirty
(30) days; (3) Borrower is diligently undertaking to cure such default, and (4)
Borrower has provided Administrative Agent with security reasonably satisfactory
to Administrative Agent against any reasonably anticipated interruption of
payment or impairment of collateral as a result of such continuing failure.
 
Section 10.21Deficiency Deposits.  Borrower shall fail to make a Deficiency
Deposit or Equity Balancing Contribution within the time and in the manner
provided in Section 4.3.
 
Section 10.22Reserved.
 
Section 10.23Reserved.
 
Section 10.24Building Loan Agreement Default.  An Event of Default shall occur
under the Building Loan Agreement.
 


 
ARTICLE 11

 
REMEDIES
 
Section 11.1Remedies – Insolvency Events.  Upon the occurrence of any Event of
Default described in Section 10.11 or Section 10.12, the obligations of the
Lenders to advance amounts hereunder shall immediately terminate, and all
amounts due under the Loan Documents immediately shall become due and payable,
all without written notice and without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or any other notice of default of any
kind, all of which are hereby expressly waived by Borrower; provided, however,
if Borrower Party under Section 10.11 or Section 10.12 is other than Borrower,
then all amounts due under the Loan Documents shall become immediately due and
payable at Administrative Agent’s election.
 
Section 11.2Remedies – Other Events.  Except as set forth in Section 11.1 above,
while any Event of Default exists, Administrative Agent may (1) by written
notice to Lead Borrower, declare the entire amount of the Loans to be
immediately due and payable without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or other notice of default of any kind,
all of which are hereby expressly waived by Borrower, (2) terminate the
obligation, if any, of the Lenders to advance amounts hereunder, and (3)
exercise all rights and remedies therefor under the Loan Documents and at law or
in equity.
 
 
96

--------------------------------------------------------------------------------

 
Section 11.3Administrative Agent’s Right to Perform the Obligations.  Without
limiting the provisions of Section 11.4 below, if Borrower shall fail, refuse or
neglect to make any payment or perform any act required by the Loan Documents,
then while any Event of Default exists, and without notice to or demand upon
Borrower and without waiving or releasing any other right, remedy or recourse
Administrative Agent or any Lender may have because of such Event of Default,
Administrative Agent may (but shall not be obligated to) make such payment or
perform such act for the account of and at the expense of Borrower, and shall
have the right to enter upon the Project for such purpose and to take all such
action thereon and with respect to the Project and the other collateral for the
Loans as it may deem necessary or appropriate.  If Administrative Agent shall
elect to pay any sum due with reference to the Project, Administrative Agent may
do so in reliance on any bill, statement or assessment procured from the
appropriate Governmental Authority or other issuer thereof without inquiring
into the accuracy or validity thereof.  Similarly, in making any payments to
protect the security intended to be created by the Loan Documents,
Administrative Agent shall not be bound to inquire into the validity of any
apparent or threatened adverse title, Lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the
same.  Additionally, if any Hazardous Materials affect or threaten to affect the
Project, Administrative Agent may (but shall not be obligated to) give such
notices and take such actions as it deems necessary or advisable in order to
abate the discharge of any Hazardous Materials or remove the Hazardous
Materials.  Borrower shall indemnify, defend and hold Administrative Agent and
the Lenders harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including reasonable attorneys’
fees and disbursements, incurred or accruing by reason of any acts performed by
Administrative Agent or any Lender pursuant to the provisions of this Section
11.3, including those arising from the joint, concurrent, or comparative
negligence of Administrative Agent and any Lender, except as a result of
Administrative Agent’s or any Lender’s gross negligence or willful
misconduct.  All sums paid by Administrative Agent pursuant to this Section
11.3, and all other sums expended by Administrative Agent or any Lender to which
it shall be entitled to be indemnified, together with interest thereon at the
Default Rate from the date of such payment or expenditure until paid, shall
constitute additions to the Loans, shall be secured by the Loan Documents and
shall be paid by Borrower to Administrative Agent upon demand.
 
Section 11.4Administrative Agent’s Right to Complete
Construction.  Administrative Agent may take possession of the Project and
complete the construction and equipping of the Improvements and do anything in
its sole judgment to fulfill the obligations of Borrower hereunder, including
either the right to avail itself of and procure performance of existing
contracts or enter into any contracts with the same contractors or others and to
employ watchmen to protect the Project from injury.  Without restricting the
generality of the foregoing and for the purposes aforesaid, Borrower hereby
appoints and constitutes Administrative Agent its lawful attorney-in-fact with
full power of substitution in the Project to complete construction of the
Improvements in the name of Borrower; to use unadvanced funds remaining under
the Commitments or which may be reserved, or escrowed or set aside for any
purposes hereunder at any time, or to advance funds in excess of the face amount
of the Notes (and all such amounts shall be payable by Borrower together with
interest at the Default Rate), to complete the Improvements; to make changes in
the Plans and Specifications which shall be necessary or desirable to complete
the Improvements in substantially the manner contemplated by the Plans and
Specifications; to retain or employ new construction managers, subcontractors,
architects, engineers and inspectors as shall be required for said purposes; to
pay, settle, or compromise all existing bills and claims and Liens against the
Project and take any other steps relating to clearing title to the Project from
any Liens that are not Permitted Encumbrances, or to avoid such bills and claims
becoming Liens against the Project or security interest against fixtures or
equipment, or as may be necessary or desirable for the completion of the
construction and equipping of the Improvements or for the clearance of title; to
execute all applications and certificates in the name of Borrower which may be
required by any of the contract documents; to do any and every act which
Borrower might do in its own behalf; and to prosecute and defend all actions or
proceedings in connection with the Project or fixtures or equipment; to take
action and require such performance as it deems necessary under any bonds
furnished in connection with the construction of the Improvements and to make
settlements and compromises with surety or sureties thereunder, and in
connection therewith, to execute instruments of release and satisfaction; it
being understood and agreed that this power of attorney shall be a power coupled
with an interest and cannot be revoked.
 
 
97

--------------------------------------------------------------------------------

 
Section 11.5Administrative Agent’s Rights under the Guaranty of
Completion.  Exercise the Lenders’ rights under the Guaranty of Completion to
require Guarantor to perform thereunder, in which case Borrower hereby (1)
authorizes Administrative Agent and the Lenders to make advances of the Loans
directly to Guarantor in accordance with the terms of the Guaranty of Completion
and this Agreement and (2) agrees that Borrower shall be liable to the Lenders
for all such advances to Guarantor and such advances shall be deemed Loans under
this Agreement and be evidenced by the Notes and secured by the Mortgages and
the other Security Documents.
 
Section 11.6NO OBLIGATION WITH RESPECT TO COMPLETION OF THE
IMPROVEMENTS.  WHETHER OR NOT ADMINISTRATIVE AGENT OR THE LENDERS ELECT TO
EMPLOY ANY OR ALL OF THE REMEDIES AVAILABLE UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, NEITHER ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL BE LIABLE FOR
THE CONSTRUCTION OF OR FAILURE TO CONSTRUCT, COMPLETE OR PROTECT THE
IMPROVEMENTS OR FOR PAYMENT OF ANY EXPENSES INCURRED IN CONNECTION WITH THE
EXERCISE OF ANY REMEDY AVAILABLE TO ADMINISTRATIVE AGENT OR THE LENDERS OR FOR
THE PERFORMANCE OR NON-PERFORMANCE OF ANY OTHER OBLIGATION OF BORROWER.
 
ARTICLE 12

 
MISCELLANEOUS
 
Section 12.1Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be (a) mailed by certified mail,
postage prepaid, return receipt requested, (b) sent by overnight air courier
service, (c) personally delivered to a representative of the receiving party, or
(d) sent by telecopy (provided an identical notice is also sent simultaneously
by mail, overnight courier, or personal delivery as otherwise provided in this
Section 12.1) to the intended recipient at the “Address for Notices” specified
below its name on the signature pages hereof.  Any communication so addressed
and mailed shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first Business Day after deposit with an overnight air
courier service, or (3) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee, and any communication so delivered in person shall be deemed to be
given when receipted for by, or actually received by Administrative Agent, a
Lender, Lead Borrower or Borrower, as the case may be.  If given by telecopy, a
notice shall be deemed given and received when the telecopy is transmitted to
the party’s telecopy number specified above, and confirmation of complete
receipt is received by the transmitting party during normal business hours or on
the next Business Day if not confirmed during normal business hours, and an
identical notice is also sent simultaneously by mail, overnight courier, or
personal delivery as otherwise provided in this Section 12.1.  Any party may
designate a change of address by written notice to each other party by giving at
least ten (10) days’ prior written notice of such change of address.
 
 
98

--------------------------------------------------------------------------------

 
Section 12.2Amendments, Waivers, Etc..  This Agreement and any other Loan
Document may be modified only by an instrument in writing signed by Borrower and
Administrative Agent, subject to Section 14.9.
 
Section 12.3Compliance with Usury Laws.  It is the intention of the parties
hereto to conform strictly to applicable usury laws.  Accordingly, all
agreements between Borrower, Administrative Agent and the Lenders with respect
to the Loans are hereby expressly limited so that in no event, whether by reason
of acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Administrative Agent or any Lender or charged by any Lender for the use,
forbearance or detention of the money to be lent hereunder or otherwise, exceed
the maximum amount allowed by law.  If the Loans would be usurious under
Applicable Law (including the laws of the State and the laws of the United
States of America), then, notwithstanding anything to the contrary in the Loan
Documents:  (1) the aggregate of all consideration which constitutes interest
under Applicable Law that is contracted for, taken, reserved, charged or
received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by Applicable Law, and any excess shall be
credited on the Notes by the holders thereof (or, if the Notes have been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Administrative Agent in accordance with the terms hereof, or in the
event of any prepayment, then any consideration which constitutes interest may
never include more than the maximum amount allowed by Applicable Law.  In such
case, excess interest, if any, provided for in the Loan Documents or otherwise,
to the extent permitted by Applicable Law, shall be amortized, prorated,
allocated and spread from the date of advance until payment in full so that the
actual rate of interest is uniform through the term hereof.  If such
amortization, proration, allocation and spreading is not permitted under
Applicable Law, then such excess interest shall be cancelled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the Notes (or, if the Notes have been paid in full, refunded to
Borrower).  The terms and provisions of this Section 12.3 shall control and
supersede every other provision of the Loan Documents.  Except as otherwise
expressly provided therein, the Loan Documents are contracts made under and
shall be construed in accordance with and governed by the laws of the State of
New York, except that if at any time the laws of the United States of America
permit the Lenders to contract for, take, reserve, charge or receive a higher
rate of interest than is allowed by the laws of the State of New York (whether
such federal laws directly so provide or refer to the law of any state), then
such federal laws shall to such extent govern as to the rate of interest which
the Lenders may contract for, take, reserve, charge or receive under the Loan
Documents.
 
Section 12.4Invalid Provisions.  If any provision of any Loan Document is held
to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.
 
 
99

--------------------------------------------------------------------------------

 
Section 12.5Approvals; Third Parties; Conditions.  All approval rights retained
or exercised by Administrative Agent and the Lenders with respect to leases,
contracts, plans, studies and other matters are solely to facilitate the
Lenders’ credit underwriting, and shall not be deemed or construed as a
determination that the Lenders have passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person.  This
Agreement is for the sole and exclusive use of Administrative Agent, the
Lenders, the Lead Borrower and Borrower and may not be enforced, nor relied
upon, by any Person other than Administrative Agent, the Lenders, the Lead
Borrower and Borrower.  All conditions of the obligations of Administrative
Agent and the Lenders hereunder, including the obligation to make advances, are
imposed solely and exclusively for the benefit of Administrative Agent and the
Lenders, their successors and assigns, and no other Person shall have standing
to require satisfaction of such conditions or be entitled to assume that the
Lenders will refuse to make advances in the absence of strict compliance with
any or all of such conditions, and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by Administrative Agent and the
Lenders at any time in their sole discretion.
 
Section 12.6Lenders and Administrative Agent Not in Control; No
Partnership.  None of the covenants or other provisions contained in this
Agreement shall, or shall be deemed to, give Administrative Agent or any Lender
the right or power to exercise control over the affairs or management of
Borrower, the powers of Administrative Agent and the Lenders being limited to
the rights to exercise the remedies referred to in the Loan Documents.  The
relationship between Borrower and the Lenders is, and at all times shall remain,
solely that of debtor and creditor.  No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Administrative Agent, the Lenders, Lead Borrower and
Borrower.  Administrative Agent and the Lenders neither undertake nor assume any
responsibility or duty to Borrower or to any other person with respect to the
Loans, the Project or the other collateral for the Loans, except as expressly
provided in the Loan Documents.  Notwithstanding any other provision of the Loan
Documents:  (1) neither Administrative Agent nor any Lender is, nor shall be
construed as, a partner, joint venturer, alter ego, manager, controlling person
or other business associate or participant of any kind of Borrower or any
Borrower Party or any of their respective stockholders, members, or partners,
and neither Administrative Agent nor any Lender intends to ever assume such
status; (2) no Lender or Administrative Agent shall in any event be liable for
any Debts, expenses or losses incurred or sustained by Borrower or any Borrower
Party; and (3) no Lender or Administrative Agent shall be deemed responsible for
or a participant in any acts, omissions or decisions of Borrower or any Borrower
Party or any of their respective stockholders, members, or
partners.  Administrative Agent, the Lenders and Borrower disclaim any intention
to create any partnership, joint venture, agency or common interest in profits
or income between Administrative Agent, the Lenders and Borrower, or to create
an equity in the Project or any other collateral for the Loan in Administrative
Agent or any Lender, or any sharing of liabilities, losses, costs or expenses.
 
Section 12.7Time of the Essence.  Time is of the essence with respect to this
Agreement.
 
 
100

--------------------------------------------------------------------------------

 
Section 12.8Successors and Assigns.  Subject to the provisions of Section 12.23,
this Agreement shall be binding upon and inure to the benefit of Administrative
Agent, the Lenders and Borrower and the respective successors and permitted
assigns.
 
Section 12.9Renewal, Extension or Rearrangement.  All provisions of the Loan
Documents shall apply with equal effect to each and all promissory notes and
amendments thereof hereinafter executed which in whole or in part represent a
renewal, extension, increase or rearrangement of the Loans.
 
Section 12.10Waivers.  No course of dealing on the part of Administrative Agent
or any Lender, their officers, employees, consultants or agents, nor any failure
or delay by Administrative Agent or any Lender with respect to exercising any
right, power or privilege of Administrative Agent or any Lender under any of the
Loan Documents, shall operate as a waiver thereof.
 
Section 12.11Cumulative Rights.  Rights and remedies of Administrative Agent and
the Lenders under the Loan Documents shall be cumulative, and the exercise or
partial exercise of any such right or remedy shall not preclude the exercise of
any other right or remedy.
 
Section 12.12Singular and Plural.  Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa.  The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa.
 
Section 12.13Phrases.  When used in this Agreement and the other Loan Documents,
the phrase “including” shall mean “including, but not limited to,” the phrases
“satisfactory to any Lender” or “satisfactory to Administrative Agent” shall
mean in form and substance satisfactory to such Lender or Administrative Agent,
as the case may be, in all respects, the phrases “with Lender’s consent,” “with
Lender’s approval,” “with Administrative Agent’s consent” or “with
Administrative Agent’s approval” shall mean such consent or approval at Lender’s
or Administrative Agent’s, as the case may be, discretion, and the phrases
“acceptable to Lender” or “acceptable to Administrative Agent” shall mean
acceptable to Lender or Administrative Agent, as the case may be, at such
party’s sole discretion.”
 
Section 12.14Exhibits and Schedules.  The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.
 
Section 12.15Titles of Articles, Sections and Subsections.  All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.
 
Section 12.16Promotional Material.  Borrower authorizes Administrative Agent and
each of the Lenders to issue press releases, advertisements and other
promotional materials in connection with Administrative Agent’s or such Lender’s
own promotional and marketing activities, and describing the Loans in general
terms or in detail and Administrative Agent’s or such Lender’s participation in
the Loans.  All references to Administrative Agent or any Lender contained in
any press release, advertisement or promotional material issued by Borrower
shall be approved in writing by Administrative Agent and such Lender in advance
of issuance.
 
 
101

--------------------------------------------------------------------------------

 
Section 12.17Survival.  All of the representations, warranties, covenants, and
indemnities of Borrower hereunder (including environmental matters under Article
5, the obligations under Sections 2.7(1), 2.7(5) 2.7(6)), and under the
indemnification provisions of the other Loan Documents shall survive (a) the
repayment in full of the Loans and the release of the Liens evidencing or
securing the Loans, (b) the transfer (by sale, foreclosure, conveyance in lieu
of foreclosure or otherwise) of any or all right, title and interest in and to
the Project to any party, whether or not an Affiliate of Borrower and (c) in the
case of any Lender that may assign any interest in its Commitment or Loans
hereunder in accordance with the terms of this Agreement, the making of such
assignment, notwithstanding that such assigning Lender may cease to be a
“Lender” hereunder.
 
Section 12.18WAIVER OF JURY TRIAL.  BORROWER, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION
OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER
THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOANS OR THE PROJECT
(INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT,
AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED
OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR
ADMINISTRATIVE AGENT AND EACH LENDER TO ENTER THIS AGREEMENT.
 
Section 12.19Remedies of Borrower.  It is expressly understood and agreed that,
notwithstanding any Applicable Law or any provision of this Agreement or the
other Loan Documents to the contrary, the liability of Administrative Agent and
each Lender (including their respective successors and assigns) and any recourse
of Borrower against Administrative Agent and each Lender shall be limited solely
and exclusively to their respective interests in the Loans and/or Commitments or
the Project.  Without limiting the foregoing, in the event that a claim or
adjudication is made that Administrative Agent, any of the Lenders, or their
agents, acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement or the other Loan Documents,
Administrative Agent, any Lender or any such agent, as the case may be, has an
obligation to act reasonably or promptly, or otherwise violated this Agreement
or the Loan Documents, Borrower agrees that none of Administrative Agent, the
Lenders or their agents shall be liable for any incidental, indirect, special,
punitive, consequential or speculative damages or losses resulting from such
failure to act reasonably or promptly in accordance with this Agreement or the
other Loan Documents.
 
 
102

--------------------------------------------------------------------------------

 
Section 12.20Governing Law.  This Agreement, the notes and the other Loan
Documents shall be governed by, and construed in accordance with the law of the
State of New York, except to the extent otherwise specified in any of the Loan
Documents.
 
THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
ADMINISTRATIVE AGENT AND LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO SHALL BE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROJECT IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS MAY AT ADMINISTRATIVE
AGENT’S OPTION (WHICH DECISION SHALL BE MADE BY THE MAJORITY LENDERS) BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT NATIONAL
REGISTERED AGENTS, INC., 875 AVENUE OF THE AMERICAS, SUITE 501, NEW YORK, NY
10001 AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (A) SHALL GIVE PROMPT
NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.]
 
 
103

--------------------------------------------------------------------------------

 
Section 12.21Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between Administrative Agent, the
Lenders and Borrower and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and
thereof.  Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.  If any conflict or
inconsistency exists between any term sheet, application or commitment letter
and this Agreement or any of the other Loan Documents, the terms of this
Agreement shall control.
 
Section 12.22Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
 
Section 12.23Assignments and Participations.
 
(1)           Assignments by the Lenders.  Each Lender may assign any of its
Loans, its Note and its Commitment (but only with the consent of Administrative
Agent); provided that:
 
(a)           no such consent by Administrative Agent shall be required in the
case of any assignment by any Lender to another Lender or an Affiliate of such
Lender or such other Lender(provided that in the case of an assignment to any
such Affiliate, the assigning Lender will not be released from its obligations
under the Loan Documents and the Administrative Agent may continue to deal only
with such assigning Lender);
 
(b)           except to the extent Administrative Agent shall otherwise consent,
any such partial assignment (other than to another Lender or an Affiliate of a
Lender) shall be in an amount at least equal to $10,000,000;
 
(c)           each such assignment (including an assignment to another Lender or
an Affiliate of a Lender) by a Lender of its Loans or Commitment shall be made
in such manner so that the same portion of its Loans and Commitment is assigned
to the respective assignee;
 
 
104

--------------------------------------------------------------------------------

 
(d)           subject to the applicable Lender’s compliance with the provisions
of clauses (b) and (c) above, no consent by Borrower shall be required and
Administrative Agent’s consent shall not be unreasonably withheld, delayed or
conditioned if such assignment is made to an Eligible Assignee, and the
provisions of clause (e) have been satisfied; and
 
(e)           upon execution and delivery by the assignee (even if already a
Lender) to Borrower and Administrative Agent of an Assignment and Assumption
pursuant to which such assignee agrees to become a “Lender” hereunder (if not
already a Lender) having the Commitment and Loans specified in such instrument,
and upon consent thereto by Administrative Agent to the extent required above,
the assignee shall have, to the extent of such assignment (unless otherwise
consented to by Administrative Agent), the obligations, rights and benefits of a
Lender hereunder holding the Commitment and Loans (or portions thereof) assigned
to it (in addition to the Commitment and Loans, if any, theretofore held by such
assignee) and the assigning Lender shall, to the extent of such assignment, be
released from the Commitment (or portion thereof) so assigned.  Upon each such
assignment the assigning Lender shall pay Administrative Agent a processing and
recording fee of $3,500 and the reasonable fees and disbursements of
Administrative Agent’s counsel incurred in connection therewith.
 
(2)           Approval by Borrower.  In the event Borrower’s consent to an
assignment is required under Section 12.23(1), such consent shall not be
unreasonably withheld, and shall be granted or denied in writing delivered to
Administrative Agent within five (5) Business Days from the date of
Administrative Agent’s or a Lender’s request therefor.  If Administrative Agent
does not receive such consent or a denial of such consent in writing within said
five (5) Business Days following delivery of a request for such consent,
Borrower’s consent shall be deemed to have been granted.  In the event Borrower
withholds its consent, Lead Borrower shall, concurrently with Borrower’s written
disapproval, provide written notice to Administrative Agent and such Lender of
the reasons for Borrower’s disapproval.
 
(3)           Participations.
 
(a)           A Lender may sell to one or more other Persons (each a
“Participant”) a participation in all or any part of any Loans held by it, or in
its Commitment, provided (A) such Lender’s obligations under this Agreement and
the other Loan Documents shall remain unchanged, (B) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (C) Borrower, Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents.  In no event shall a Lender that sells a participation agree with the
Participant to take or refrain from taking any action hereunder or under any
other Loan Document except that such Lender may agree with the Participant that
it will not, without the consent of the Participant, agree to (i) increase or
extend the term of such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the related Loan or Loans or any portion
of any fee hereunder payable to the Participant, (iii) reduce the amount of any
such payment of principal, (iv) reduce the rate at which interest is payable
thereon, or any fee hereunder payable to the Participant, to a level below the
rate at which the Participant is entitled to receive such interest or fee or (v)
consent to any modification, amendment or waiver hereof or of any of the other
Loan Documents to the extent that the same, under Section 12.2, requires the
consent of each Lender.  Borrower agrees that each Participant shall be entitled
to the benefits of Section 2.7(1), Section 2.7(5), and Section 2.7(6) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.23; provided, however, that a Participant that is a
non-U.S. Person that would become a Lender shall not be entitled to the benefits
of Section 2.7(6) unless Lead Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 2.7(6) as though it were a Lender.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 12.23
as though it were a Lender; provided that such Participant agrees to be subject
to Section 12.23 as though it were a Lender.
 
 
105

--------------------------------------------------------------------------------

 
(4)           Certain Pledges.  In addition to the assignments and
participations permitted under the foregoing provisions of this Section 12.23
(but without being subject thereto), any Lender may (without notice to Borrower,
Administrative Agent or any other Lender and without payment of any fee) assign
and pledge all or any portion of its Loans and its Note to any Federal Reserve
Bank as collateral security pursuant to Regulation A and any operating circular
issued by such Federal Reserve Bank, and such Loans and Note shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.
 
(5)           Provision of Information to Assignees and Participants.  A Lender
may furnish any information concerning Borrower, any Borrower Party or any of
their respective Affiliates or the Project in the possession of such Lender from
time to time to assignees and participants (including prospective assignees and
participants); provided that such assignee and participant agree to be bound by
the terms of Section 12.29.
 
(6)           No Assignments to Borrower or Affiliates.  Anything in this
Section 12.23 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan held by it hereunder to Borrower or any of
its Affiliates without the prior consent of each Lender.
 
Section 12.24Brokers.  Borrower hereby represents to Administrative Agent and
each Lender that Borrower has not dealt with any broker, underwriters, placement
agent, or finder in connection with the transactions contemplated by this
Agreement and the other Loan Documents.  Borrower hereby agrees to indemnify and
hold Administrative Agent and each Lender harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the transactions contemplated herein.
 
Section 12.25Right of Set-off.
 
(1)           Upon the occurrence and during the continuance of any Event of
Default, each of the Lenders is, subject (as between the Lenders) to the
provisions of subsection (3) of this Section 12.25, hereby authorized at any
time and from time to time, without notice to Borrower (any such notice being
expressly waived by Borrower) and to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other indebtedness at any time
owing, by such Lender in any of its offices, in Dollars or in any other
currency, to or for the credit or the account of Borrower against any and all of
the respective obligations of Borrower now or hereafter existing under the Loan
Documents, irrespective of whether or not such Lender or any other Lender shall
have made any demand hereunder and although such obligations may be contingent
or unmatured and such deposits or indebtedness may be unmatured.  Each Lender
hereby acknowledges that the exercise by any Lender of offset, set-off, banker’s
lien, or similar rights against any deposit or other indebtedness of Borrower
whether or not located in New York or any other state with certain laws
restricting lenders from pursuing multiple collection methods, could result
under such laws in significant impairment of the ability of all the Lenders to
recover any further amounts in respect of the Loan.  Therefore, each Lender
agrees that no Lender shall exercise any such right of set-off, banker’s lien,
or otherwise, against any assets of Borrower (including all general or special,
time or demand, provisional or other deposits and other indebtedness owing by
such Lender to or for the credit or the account of Borrower) without the prior
written consent of Administrative Agent.
 
 
106

--------------------------------------------------------------------------------

 
(2)           Each Lender shall promptly notify Lead Borrower and Administrative
Agent after any such set-off and application, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Lenders under this Section 12.25 are in addition to other rights
and remedies (including other rights of set-off) which the Lenders may have.
 
(3)           Each Lender agrees that it shall turn over to Administrative Agent
any payment (whether voluntary or involuntary, through the exercise of any right
of setoff or otherwise) on account of the Loans held by it in excess of its
ratable portion (in accordance with this agreement and any separate agreement
among Administrative Agent and the Lenders) of payments on account of the Loans
obtained by all the Lenders.
 
Section 12.26Limitation on Liability of Administrative Agent’s and the Lenders’
Officers, Employees, etc.  Any obligation or liability whatsoever of
Administrative Agent or any Lender which may arise at any time under this
Agreement or any other Loan Document shall be satisfied, if at all, out of
Administrative Agent’s or such Lender’s respective assets only.  No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, the property of any of Administrative Agent’s
or any Lender’s shareholders, directors, officers, employees or agents,
regardless of whether such obligation or liability is in the nature of contract,
tort or otherwise.
 
Section 12.27Cooperation with Syndication.  Borrower acknowledges that
Administrative Agent intends to syndicate a portion of the Commitments to one or
more Lenders (the “Syndication”) and in connection therewith, Borrower shall
take all actions as Administrative Agent may reasonably request to assist
Administrative Agent in its Syndication effort.  Without limiting the generality
of the foregoing, Borrower shall, at the request of Administrative Agent (i)
facilitate the review of the Loans, the Project and the other collateral for the
Loans by any prospective Lender; (ii) assist Administrative Agent and otherwise
cooperate with Administrative Agent in the preparation of information offering
materials (which assistance may include reviewing and commenting on drafts of
such information materials and drafting portions thereof); (iii) deliver updated
information on Borrower Parties, the Project and the other collateral for the
Loans; (iv) make representatives of Borrower available to meet with prospective
Lenders at tours of the Project and bank meetings; (v) facilitate direct contact
between the senior management and advisors of Borrower and any prospective
Lender; and (vi) provide Administrative Agent with all information reasonably
deemed necessary by it to complete the Syndication successfully.  Subject to the
provisions of Section 9.28, Borrower agrees to take such further reasonable
action, in connection with documents and amendments to the Loan Documents, as
may reasonably be required to effect such Syndication; provided, however, that
notwithstanding any other provision of this Section 12.27 or Section 12.28 to
the contrary, Borrower shall not be required to enter into any such documents
and amendments which would alter any of the material economic terms of the Loan
Documents or which would create new or greater obligations or liabilities on
Borrower Parties under the Loan Documents.
 
 
107

--------------------------------------------------------------------------------

 
Section 12.28Severance of Loan.
 
(1)           Loan Components.  The Administrative Agent shall have the right,
at any time, with respect to all or any portion of the Loan, to (a) cause the
Notes, the Mortgages and the other Security Documents to be severed and/or split
into two or more separate notes, mortgages and other security agreements, so as
to evidence and secure one or more senior and subordinate mortgage loans, (b)
create one more senior and subordinate notes (i.e., an A/B or A/B/C structure)
secured by the Mortgages and the other Security Documents, (c) create multiple
components of the Notes (and allocate or re-allocate the outstanding principal
amount of the Loan among such components) or (d) otherwise sever the Loan into
two or more loans secured by the Mortgages and the other Security Documents
(each of clauses (a) through (d), together with the Mezzanine Option described
below, a “Bifurcation”); in each such case, in whatever proportions and
priorities as Administrative Agent may so direct in its discretion to
Administrative Agent; provided, however, that in each such instance (i) the
outstanding principal amount of all the Notes evidencing the Loan (or components
of such Notes) immediately following such Bifurcation shall be equal to the
outstanding principal amount of the Loan immediately prior to such Bifurcation,
and (ii) the weighted average Applicable Margin and/or Base Rate, as applicable,
with respect to the new notes immediately after such Bifurcation and at all
times prior to the occurrence of any Event of Default shall not exceed the
weighted average Applicable Margin and/or Base Rate, as applicable, with respect
to the initial Notes delivered hereunder (as such interest rates are subject to
being adjusted from time to time in accordance herewith, including as a result
of the accrual of interest at the Default Rate).  If requested by Administrative
Agent in writing, Borrower shall execute within ten (10) days after such
request, a severance agreement, amendments to or amendments and restatements of
any one or more Loan Documents, and such documentation as Administrative Agent
may reasonably request to evidence and/or effectuate any such Bifurcation, all
in form and substance reasonably satisfactory to Administrative Agent.
 
(2)           Mezzanine Financing.  Administrative Agent shall have the right,
at any time, to divide the Loan into two or more parts (the “Mezzanine Option”):
a mortgage loan (the “Mortgage Loan”) and one or more Approved Mezzanine
Loans.  The principal amount of the Mortgage Loan plus the principal amount of
the Approved Mezzanine Loan(s) shall equal the outstanding principal balance of
the Loan immediately prior to the creation of the Mortgage Loan and the Approved
Mezzanine Loan(s).  In effectuating the foregoing, the Approved Mezzanine Lender
will make a loan to a borrower (the “Mezzanine Borrower(s)”); Mezzanine
Borrower(s) will contribute the amount of the Approved Mezzanine Loan(s) to
Borrower (in its capacity as Borrower under the Mortgage Loan, “Mortgage
Borrower”) and Mortgage Borrower will apply the contribution to pay down the
Loan to its Mortgage Loan amount (without prepayment premium).  The Mortgage
Loan and the Approved Mezzanine Loan(s) shall be on the same terms and subject
to the same conditions set forth in this Agreement, the Notes, the Mortgages and
the other Loan Documents except as follows:
 
 
108

--------------------------------------------------------------------------------

 
(a)           The Administrative Agent shall have the right, at any time, to
establish different interest rates and debt service payments for the Mortgage
Loan(s) and the Approved Mezzanine Loan and to require the payment of the
Mortgage Loan and the Approved Mezzanine Loan(s) in such order of priority as
may be designated by Administrative Agent; provided that (i) the total of the
loan amounts for the Mortgage Loan and the Approved Mezzanine Loan(s)
immediately following the creation of such Approved Mezzanine Loan(s) shall
equal the amount of the Loan immediately prior to the creation of the Mortgage
Loan and the Approved Mezzanine Loan(s), (ii) the weighted average Applicable
Margin and/or Base Rate, as applicable, with respect to the Mortgage Loans and
the Approved Mezzanine Loan immediately after such Bifurcation and at all times
prior to the occurrence of any Event of Default shall not exceed the weighted
average prior to such bifurcation, and (iii) there shall be no acceleration of
amortization and the initial debt service payments on the Mortgage Loan note and
the Approved Mezzanine Loan note(s) shall initially on the date created equal
the debt service payment which was due under the Loan immediately prior to such
bifurcation.  The Approved Mezzanine Loan(s) shall be subordinate to the
Mortgage Loan and shall be governed by the terms of an intercreditor agreement
between the holders of the Mortgage Loan and the Approved Mezzanine Loan(s).
 
(b)           Mezzanine Borrower(s) shall be a newly-formed special purpose,
bankruptcy remote entity satisfactory to Administrative Agent, and shall own
directly or indirectly one hundred percent (100%) of Mortgage Borrower.  The
security for the Approved Mezzanine Loan shall be a pledge of one hundred
percent (100%) of the direct and indirect ownership interests in Mortgage
Borrower.
 
(c)           Mezzanine Borrower and Mortgage Borrower shall cooperate with all
reasonable requests of Administrative Agent in order to convert the Loan into a
Mortgage Loan and one or more Approved Mezzanine Loan(s) and shall execute and
deliver such documents as shall reasonably be required by Administrative Agent
in connection therewith, including, without limitation, (i) the modification of
organizational documents and loan documents, (ii) documents authorizing
Administrative Agent to file any UCC 1 Financing Statements reasonably required
by Administrative Agent to perfect the security interest in the collateral for
the Approved Mezzanine Loan(s), (iii) execution of such other documents
reasonably required by Administrative Agent in connection with the creation of
the Approved Mezzanine Loan(s), including, without limitation, an environmental
indemnity substantially similar in form and substance to the Environmental
Indemnity Agreement delivered on the date hereof in connection with the Loan,
(iv) delivery of appropriate authorization and enforceability opinions with
respect to the Approved Mezzanine Loan(s), and (v) delivery of an “Eagle 9” or
equivalent UCC title insurance policy, satisfactory to Administrative Agent,
insuring the perfection and priority of the lien on the Approved Mezzanine Loan
collateral; provided, however, that notwithstanding any other provision of
Section 12.27 or this Section 12.28(2) to the contrary, Borrower shall not be
required to enter into any such documents and amendments which would alter any
of the material economic terms of the Loan Documents or which would create new
or greater obligations or liabilities Borrower or Borrower Parties under the
Loan Documents
 
 
109

--------------------------------------------------------------------------------

 
Section 12.29Confidentiality.  Each of Administrative Agent and the Lenders and
Borrower Parties and Sponsor agrees to maintain the confidentiality of the
Confidential Information, except that Confidential Information may be disclosed
(a) to it and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made shall be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority, (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) to any assignee or
pledgee of or Participant in, or any prospective assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (g) with the consent of
Borrower or Administrative Agent, as applicable, or (h) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section 12.29 or of arrangements entered into pursuant
hereto or (ii) becomes available to such party from a source other than Borrower
or its Affiliates or the Administrative Agent or the Lender or their Affiliates,
as applicable; provided, however, the obligation to maintain the confidentiality
of the Confidential Information provided hereunder shall expire twelve (12)
months after the date upon which the Loans hereunder are indefeasibly paid in
full.  Administrative Agent and each Lender, to the extent required to maintain
the confidentiality of Information as provided in this Section 12.29, shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as a commercial banker exercising reasonable and
customary business practices would accord to its own confidential
information.  Notwithstanding anything herein to the contrary, the information
subject to this Section 12.29 shall not include, and Administrative Agent and
each Lender may disclose without limitation of any kind, any information with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011 4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to Administrative Agent or such Lender relating
to such tax treatment and tax structure. For purposes of this Section 12.29, the
information that shall be treated as Confidential Information shall mean, in the
case of Administrative Agent and the Lenders, written non-public information
concerning the Project and, in the case of Borrower, information concerning the
terms and conditions set forth in the Loan Documents.
 
 
110

--------------------------------------------------------------------------------

 
ARTICLE 13

 
RECOURSE LIABILITY
 
Section 13.1Recourse Liability.  No past, present or future member, or any past,
present or future shareholder, partner, member, officer, employee, servant,
executive, director, agent, authorized representative or Affiliate of Borrower
or any member of Borrower, (each such Person, an “Exculpated Party”) shall be
personally liable for payments due hereunder or under any other Loan Document or
for the performance of any obligation, or breach of any representation or
warranty made by Borrower hereunder or thereunder.  The sole recourse of the
Lenders and Administrative Agent for satisfaction of the obligations of Borrower
hereunder and under any other Loan Document shall be against Borrower and its
assets and not against any assets or property of any such Exculpated Party other
than the direct or indirect ownership interest of such Exculpated Party in
Borrower.  In the event that a Potential Default or Event of Default occurs in
connection with such obligations, no action shall be brought against any such
Exculpated Party by virtue of its direct or indirect ownership interest in
Borrower.  In the event of foreclosure or other sale or disposition of the
Project, no judgment for any deficiency upon the obligations hereunder or under
any other Loan Document shall be obtainable by the Lenders or Administrative
Agent against any such Exculpated Party.  Notwithstanding the foregoing, nothing
in this Section 13.1 shall affect or diminish the obligations of Borrower or
Guarantors under or in respect of each Loan Document to which it is a party,
including Guarantor Documents (including the right to name any Guarantor in any
foreclosure action in connection with its obligations under the Guarantor
Documents) and the Co-Borrower Documents.  Notwithstanding the foregoing
provisions of this Section 13.1, each Exculpated Party shall be personally (and
on a full recourse basis) liable for and shall indemnify and defend
Administrative Agent and the Lenders from and against, and shall hold
Administrative Agent and the Lenders harmless of, from and against any
deficiency, liability, loss, damage, costs, and expenses (including legal fees
and disbursements) suffered by Administrative Agent and/or the Lenders and
caused by, or arising out of or as a result of any of the following:  (i) such
Person’s commission of a criminal act, (ii) such Person’s failure to comply with
the provisions of the Loan Documents prohibiting a transfer or Change of
Control; (iii) such Person’s misappropriation of any cash flow or other revenue
derived from or in respect of the Project, including security deposits,
insurance proceeds, condemnation awards, or any rental, sales or other income
derived directly or indirectly from the Project, or the misapplication of any of
the foregoing sums, in either event, in contravention of any provision of this
Agreement or the other Loan Documents; (iv) such Person’s fraud or
misrepresentation or inaccurate certification made at any time in connection
with the Loan Documents or the Loans; (v) such Person’s intentional interference
with Administrative Agent’s (or the Lenders’) exercise of its rights under any
of the Loan Documents; (vi) such Person’s intentional destruction or removal of
fixtures or personal property securing the Loans unless replaced by items of
equal value and utility; (vii) such Person’s misapplication or misappropriation
of funds disbursed from the Security Accounts or the Controlled Accounts; (viii)
such Person’s commissions of intentional waste to or of the Project or any
portion thereof or failure to maintain the Project in the manner required by the
Loan Documents; (ix) failure to maintain the insurance coverage required by the
Loan Documents; (x) failure to pay taxes, assessments and any other charges,
including, without limitation, charges for labor or materials, which could
result in prior liens against any portion of the Project; (xi) willful
misconduct; (xii) Borrower files a voluntary petition under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(xiii) such Person files or joins in the filing of, or solicits or acts in
concert with, or colludes or conspires with petitioning creditors with respect
to, an involuntary petition against Borrower under the Federal Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (xiv) Borrower files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (xv)
such Person consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Project; (xvi) Borrower makes an assignment for the benefit of
creditors, or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as the become due; or (xvii) Borrower violates any of
provisions set forth in the definition of Single Purpose Entity and such
violation results in a substantive consolidation of the Borrower or its assets
in the bankruptcy of an Affiliate.
 
 
111

--------------------------------------------------------------------------------

 
Section 13.2No Waiver of Certain Rights.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, (A) neither of
Administrative Agent nor the Lenders shall be deemed to have waived any right
which Administrative Agent or any Lender may have under Sections 506(a), 506(b),
1111(b) or any other provision of the Federal Bankruptcy Code, as such sections
may be amended, to file a claim for the full amount due to Administrative Agent
or such Lender under the Loan Documents or to require that all collateral shall
continue to secure the amounts due under the Loan Documents and (B)
Administrative Agent may pursue any power of sale, bring any foreclosure action,
any action for specific performance, or any other appropriate action or
proceedings against Borrower or any other Person for the purpose of enabling the
Administrative Agent and the Lenders to realize upon the collateral for the
Loans (including, without limitation, any Net Operating Income to the extent
provided for in the Loan Documents) or to obtain the appointment of a receiver.
 
ARTICLE 14

 
ADMINISTRATIVE AGENT
 
Section 14.1Appointment, Powers and Immunities.  Each Lender hereby appoints and
authorizes Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Administrative Agent (which term as used in this sentence and in
Section 14.5 and the first sentence of Section 14.6 shall include reference to
its Affiliates and its own and its Affiliates’ officers, directors, employees
and agents):
 
(a)           shall have no duties or responsibilities except those expressly
set forth in this Agreement and in the other Loan Documents, and shall not by
reason of this Agreement or any other Loan Document be a trustee for any Lender
except to the extent that Administrative Agent acts as an agent with respect to
the receipt or payment of funds, nor shall Administrative Agent have any
fiduciary duty to Borrower nor shall any Lender have any fiduciary duty to
Borrower or any other Lender;
 
(b)           shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
other Loan Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Loan Documents or any other document
referred to or provided for therein or for any failure by Borrower or any other
Person to perform any of its obligations thereunder; and
 
 
112

--------------------------------------------------------------------------------

 
(c)           shall not be responsible for any action taken or omitted to be
taken by it under any Loan Document or under any other document or instrument
referred to or provided for therein or in connection therewith, except to the
extent any such action taken or omitted violates Administrative Agent’s standard
of care set forth in the first sentence of Section 14.5.
 
(d)           shall not, except to the extent expressly instructed by the
Majority Lenders with respect to collateral security under the Security
Documents, be required to initiate or conduct any litigation or collection
proceedings hereunder or under any other Loan Document; and
 
(e)           shall not be required to take any action which is contrary to the
Loan Documents or Applicable Law.
 
The relationship between Administrative Agent and each Lender is a contractual
relationship only, and nothing herein shall be deemed to impose on
Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents.  Administrative Agent
may employ agents and attorneys, and may delegate all or any part of its
obligations hereunder, to third parties and shall not be responsible for the
negligence or misconduct of any such agents, attorneys in fact or third parties
selected by it in good faith.  Administrative Agent may deem and treat the payee
of a Note as the holder thereof for all purposes hereof unless and until a
notice of the assignment or transfer thereof shall have been filed with
Administrative Agent, any such assignment or transfer to be subject to the
provisions of Section 12.23.  Except to the extent expressly provided in Section
14.8, the provisions of this Article 14 are solely for the benefit of
Administrative Agent and the Lenders, and Borrower shall not have any rights as
a third-party beneficiary of any of the provisions hereof and the Lenders may
modify or waive such provisions of this Article 14 in their sole and absolute
discretion.
 
Section 14.2Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent.  As to any matters not expressly provided for
by this Agreement or any other Loan Document, Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Majority Lenders, and
such instructions of the Majority Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.
 
 
113

--------------------------------------------------------------------------------

 
Section 14.3Defaults.
 
(1)           Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of a Potential Default or Event of Default unless
Administrative Agent has received notice from a Lender or Lead Borrower
specifying such Potential Default or Event of Default and stating that such
notice is a “Notice of Default.”  In the event that Administrative Agent
receives such a notice of the occurrence of a Potential Default or Event of
Default, Administrative Agent shall give prompt notice thereof to the
Lenders.  Within ten (10) days of delivery of such notice of Potential Default
or Event of Default from Administrative Agent to the Lenders (or such shorter
period of time as Administrative Agent determines is necessary), Administrative
Agent and the Lenders shall consult with each other to determine a proposed
course of action.  Administrative Agent shall (subject to Section 14.7) take
such action with respect to such Potential Default or Event of Default as shall
be directed by the Majority Lenders, provided that, (A) unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, including decisions (1) to make protective advances that
Administrative Agent determines are necessary to protect or maintain the Project
and (2) to foreclose on any of the Project or exercise any other remedy, with
respect to such Potential Default or Event of Default as it shall deem advisable
in the interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of all of the Lenders and (B) no actions
approved by the Majority Lenders shall violate the Loan Documents or Applicable
Law.  Each of the Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents (including the Notes) other than through Administrative
Agent.  Administrative Agent shall advise the Lenders of all material actions
which Administrative Agent takes in accordance with the provisions of this
Section 14.3(1) and shall continue to consult with the Lenders with respect to
all of such actions.  Notwithstanding the foregoing, if the Majority Lenders
shall at any time direct that a different or additional remedial action be taken
from that already undertaken by Administrative Agent, including the commencement
of foreclosure proceedings, such different or additional remedial action shall
be taken in lieu of or in addition to, the prosecution of such action taken by
Administrative Agent; provided that all actions already taken by Administrative
Agent pursuant to this Section 14.3(1) shall be valid and binding on each
Lender.  All money (other than money subject to the provisions of Section 14.7)
received from any enforcement actions, including the proceeds of a foreclosure
sale of the Project, shall be applied, first, to the payment or reimbursement of
Administrative Agent for expenses incurred in accordance with the provisions of
Sections 14.3(2), (3) and (4) and 14.5 and to the payment of the Agency Fee to
the extent not paid by Borrower pursuant to Section 14.11, second, to the
payment or reimbursement of the Lenders for expenses incurred in accordance with
the provisions of Section 14.3(2), (3) and (4) and 14.5; third, to the payment
or reimbursement of the Lenders for any advances made pursuant to Section
14.3(2); and fourth, to the Lenders in accordance with their respective
Proportionate Shares (and, if applicable, to Eurohypo Counterparty under any
Hedge Agreement for its Additional Interest in accordance with Section 9.15),
unless an Unpaid Amount is owed pursuant to Section 14.12, in which event such
Unpaid Amount shall be deducted from the portion of such proceeds of the
Defaulting Lender and be applied to payment of such Unpaid Amount to the Special
Advance Lender.
 
(2)           All losses with respect to interest (including interest at the
Default Rate) and other sums payable pursuant to the Notes or incurred in
connection with the Loans shall be borne by the Lenders in accordance with their
respective proportionate shares of the Loans.  All losses incurred in connection
with the Loans, the enforcement thereof or the realization of the security
therefor, shall be borne by the Lenders in accordance with their respective
proportionate shares of the Loan, and the Lenders shall promptly, upon request,
remit to Administrative Agent their respective proportionate shares of (i) any
expenses incurred by Administrative Agent in connection with any Default to the
extent any expenses have not been paid by Borrower, (ii) any advances made to
pay taxes or insurance or otherwise to preserve the Lien of the Security
Documents or to preserve and protect the Project, whether or not the amount
necessary to be advanced for such purposes exceeds the amount of the Mortgages,
(iii) any other expenses incurred in connection with the enforcement of the
Mortgages or other Loan Documents, and (iv) any expenses incurred in connection
with the consummation of the Loans not paid or provided for by Borrower.  To the
extent any such advances are recovered in connection with the enforcement of the
Mortgages or the other Loan Documents, each Lender shall be paid its
proportionate share of such recovery after deduction of the expenses of
Administrative Agent and the Lenders.
 
 
114

--------------------------------------------------------------------------------

 
(3)           If, at the direction of the Majority Lenders or otherwise as
provided in Section 14.3(1), any action(s) is brought to collect on the Notes or
enforce the Security Documents or any other Loan Document, such action shall (to
the extent permitted under Applicable Law and the decisions of the court in
which such action is brought) be an action brought by Administrative Agent and
the Lenders, collectively, to collect on all or a portion of the Notes or
enforce the Security Documents or any other Loan Document and counsel selected
by Administrative Agent shall prosecute any such action on behalf of
Administrative Agent and the Lenders, and Administrative Agent and the Lenders
shall consult and cooperate with each other in the prosecution thereof.  All
decisions concerning the appointment of a receiver while such action is pending,
the conduct of such receivership, the conduct of such action, the collection of
any judgment entered in such action and the settlement of such action shall be
made by Administrative Agent.  The costs and expenses of any such action shall
be borne by the Lenders in accordance with each of their respective
proportionate shares.
 
(4)           If, at the direction of the Majority Lenders or otherwise as
provided in Section 14.3(1), any action(s) is brought to foreclose the
Mortgages, such action shall (to the extent permitted under Applicable Law and
the decisions of the court in which such action is brought) be an action brought
by Administrative Agent and the Lenders, collectively, to foreclose all or a
portion of the Mortgages and collect on the Notes.  Counsel selected by
Administrative Agent shall prosecute any such foreclosure on behalf of
Administrative Agent and the Lenders and Administrative Agent and the Lenders
shall consult and cooperate with each other in the prosecution thereof.  All
decisions concerning the appointment of a receiver, the conduct of such
foreclosure, the acceptance of a deed in lieu of foreclosure, the bid on behalf
of Administrative Agent and the Lenders at the foreclosure sale of the Project,
the manner of taking and holding title to the Project (other than as set forth
in subsection (5) below), the sale of the Project after foreclosure, and the
commencement and conduct of any deficiency judgment proceeding shall be made by
Administrative Agent.  The costs and expenses of foreclosure will be borne by
the Lenders in accordance with their respective proportionate shares.
 
(5)           If title is acquired to the Project after a foreclosure sale or by
a deed in lieu of foreclosure, title shall be held by Administrative Agent in
its own name in trust for the Lenders or, at Administrative Agent’s election, in
the name of a wholly owned subsidiary of Administrative Agent, on behalf of the
Lenders, or a subsidiary wholly owned by the Lenders and managed by the
Administrative Agent.
 
 
115

--------------------------------------------------------------------------------

 
(6)           If Administrative Agent (or its subsidiary) acquires title to the
Project or is entitled to possession of the Project during or after the
foreclosure, all material decisions with respect to the possession, ownership,
development, construction, control, operation, leasing, management and sale of
the Project shall be made by Administrative Agent.  All income or other money
received after so acquiring title to or taking possession of the Project with
respect to the Project, including income from the operation and management of
the Project and the proceeds of a sale of the Project, shall be applied (subject
to the terms of any separate agreement among Administrative Agent and the
Lenders), first, to the payment or reimbursement of Administrative Agent and the
expenses incurred in accordance with the provisions of this Article 14 and to
the payment of the Agency Fee to the extent not paid by Borrower pursuant to
Section 14.11, second, to the payment of operating expenses with respect to the
Project; third, to the establishment of reasonable reserves for the operation of
the Project; fourth, to the payment or reimbursement of the Lenders for any
advances made pursuant to Section 14.3(2); fifth, to fund any capital
improvement, leasing and other reserves; and sixth, to the Lenders in accordance
with their respective Proportionate Shares (and, if applicable, to Eurohypo
Counterparty under any Hedge Agreement for its Additional Interest in accordance
with Section 9.15), unless an Unpaid Amount is owed pursuant to Section 14.12,
in which event such Unpaid Amount shall be deducted from the portion of such
proceeds of the Defaulting Lender and be applied to payment of such Unpaid
Amount to the Special Advance Lender.
 
Section 14.4Rights as a Lender.  With respect to its Commitment and the Loans
made by it Eurohypo (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Administrative Agent in its individual
capacity.  Eurohypo (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of lending, trust or other
business with Borrower (and any of its Affiliates) as if it were not acting as
Administrative Agent, and Eurohypo and its Affiliates may accept fees and other
consideration from Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders.
 
Section 14.5Standard of Care; Indemnification.  In performing its duties under
the Loan Documents, Administrative Agent will exercise the same degree of care
as it normally exercises in connection with real estate loans that it syndicates
and administers, but Administrative Agent shall have no further responsibility
to any Lender except as expressly provided herein and except for its own gross
negligence or willful misconduct which resulted in actual loss to such Lender,
and, except to such extent, Administrative Agent shall have no responsibility to
any Lender for the failure by Administrative Agent to comply with any of
Administrative Agent’s obligations to Borrower under the Loan Documents or
otherwise.  Subject to the terms of any separate agreement among Administrative
Agent and the Lenders, the Lenders agree to indemnify Administrative Agent (to
the extent not reimbursed under Section 9.28, but without limiting the
obligations of Borrower under Section 9.28) ratably in accordance with the
aggregate principal amount of the Loans held by the Lenders (or, if no Loans are
at the time outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against Administrative Agent (including by any Lender) arising out of or by
reason of any investigation in or in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses that Borrower is
obligated to pay under Section 9.28, but excluding, unless an Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from Administrative Agent’s breach of its standard of care set forth in the
first sentence of this Section.
 
 
116

--------------------------------------------------------------------------------

 
Section 14.6Non Reliance on Administrative Agent and Other Lenders.  Each Lender
agrees that it has, independently and without reliance on Administrative Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and its Affiliates
and decision to enter into this Agreement and that it will, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.  Subject to the
provisions of the first sentence of Section 14.5, Administrative Agent shall not
be required to keep itself informed as to the performance or observance by
Borrower of this Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the Project
or the books of Borrower or any of its Affiliates.  Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by Administrative Agent hereunder or as otherwise agreed by
Administrative Agent and the Lenders, Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of Borrower
or any of its Affiliates that may come into the possession of Administrative
Agent or any of its Affiliates.
 
Section 14.7Failure to Act.  Except for action expressly required of
Administrative Agent hereunder, and under the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 14.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
 
Section 14.8Resignation of Administrative Agent.  Administrative Agent may
resign at any time by giving notice thereof to the Lenders and Lead
Borrower.  Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent that shall be a Person that meets
the qualifications of an Eligible Assignee.  If no successor Administrative
Agent shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, that shall be an institutional lender that meets the
requirements of the immediately preceding sentence.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this Section 14.8).  The fees payable by Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provision of this Article 14 and Section 9.28 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.
 
 
117

--------------------------------------------------------------------------------

 
Section 14.9Consents under Loan Documents.  Administrative Agent may (without
any Lender’s consent) give or withhold its agreement to any amendments of the
Loan Documents or any waivers or consents in respect thereof or exercise or
refrain from exercising any other rights or remedies which Administrative Agent
may have under the Loan Documents or otherwise provided that such actions do
not, in Administrative Agent’s reasonable judgment, materially adversely affect
the value of any collateral, taken as a whole, or represent a departure from
Administrative Agent’s standard of care described in Section 14.5, except that,
except as otherwise provided in any separate agreement entered into among
Administrative Agent and the Lenders, Administrative Agent shall not agree to
the following (provided that no Lender’s consent shall be required for any of
the following which are otherwise required or contemplated under the Loan
Documents):
 
(a)           increase the Commitment of any Lender without the consent of such
Lender;
 
(b)           reduce the principal amount of the Loans or reduce the interest
rate thereon without the consent of each Lender affected thereby;
 
(c)           extend any stated payment date for principal of or interest on the
Loans payable to any Lender without the consent of each Lender affected thereby;
 
(d)           release Borrower, any Guarantor or any other party from liability
under the Loan Documents (except for any assigning Lender pursuant to Section
12.23 and any resigning Administrative Agent pursuant to Section 14.8) without
the consent of each Lender (except that no such consent shall be required, and
Administrative Agent is hereby authorized, to release Borrower and Guarantors
(A) as expressly provided in the Loan Documents and (B) upon payment of the
Obligations in full in accordance with the terms of the Loan Documents);
 
(e)           release or subordinate in whole or in part any material portion of
the collateral given as security for the Loans without the consent of each
Lender (except that no such consent shall be required, and Administrative Agent
is hereby authorized, to release any Lien covering the collateral under the
Security Documents (A) as expressly provided in the Loan Documents and (B) upon
payment of the Obligations in full in accordance with the terms of the Loan
Documents);
 
(f)           modify any of the provisions of this Section 14.9, the definition
of “Majority Lenders” or any other provision in the Loan Documents specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder
without the consent of each Lender;
 
 
118

--------------------------------------------------------------------------------

 
(g)           modify the terms of any Event of Default without the consent of
each Lender; or
 
(h)           consent to (i) the sale, transfer or encumbrance of any portion of
the Project (or any interest therein) or any direct or indirect ownership
interest therein and (ii) the incurrence by Borrower of any additional
indebtedness secured by the Project, in each case to the extent such consent is
required under the Loan Documents (and subject to any standard of reasonability
set forth therein) without the consent of each Lender.
 
Notwithstanding anything to the contrary contained in this Agreement, (a) any
modification or supplement of Article 14, or of any of the rights or duties of
Administrative Agent hereunder, shall require the consent of Administrative
Agent and (b) in the case of Change Orders, the Lenders hereby authorize
Administrative Agent (on behalf of the Lenders) to modify the Loan Documents to
the extent reasonably necessary to comply with the requirements of the Lien Law
in connection therewith and (y) Administrative Agent is hereby authorized to
enter into modifications or amendments to the Loan Documents which are
ministerial in nature, including the preparation and execution of Uniform
Commercial Code forms, Assignments and Assumptions and subordination and
non-disturbance agreements with tenants at the Project.  If Administrative Agent
solicits any consents or approvals from the Lenders under any of the Loan
Documents, each Lender shall within ten (10) Business Days of receiving such
request, give Administrative Agent written notice of its consent or approval or
denial thereof; provided that, if any Lender does not respond within such ten
(10) Business Days, such Lender shall be deemed to have authorized
Administrative Agent to vote such Lender’s interest with respect to the matter
which was the subject of Administrative Agent’s solicitation as Administrative
Agent elects.  Any such solicitation by Administrative Agent for a consent or
approval shall be in writing and shall include a description of the matter or
thing as to which such consent or approval is requested and shall include
Administrative Agent’s recommended course of action or determination in respect
thereof.
 
Section 14.10Authorization.  Administrative Agent is hereby authorized by the
Lenders to execute, deliver and perform in accordance with the terms of each of
the Loan Documents to which Administrative Agent is or is intended to be a party
and each Lender agrees to be bound by all of the agreements of Administrative
Agent contained in such Loan Documents.  Borrower shall be entitled to rely on
all written agreements, approvals and consents received from Administrative
Agent as being that also of the Lenders, without obtaining separate
acknowledgment or proof of authorization of same.
 
Section 14.11Agency Fee.  So long as the Commitments are in effect and until
payment in full of all obligations under this Agreement, the Notes and the other
Loan Documents, Borrower shall pay to Administrative Agent, for its sole
account, the Agency Fee.  The Agency Fee shall be payable annually in advance
commencing on the Closing Date pursuant to the Fee Letter.
 
Section 14.12Defaulting Lenders.
 
(1)           If any Lender (a “Defaulting Lender”) shall for any reason fail to
(i) make any respective Loan required pursuant to the terms of this Agreement or
(ii) pay its proportionate share of an advance or disbursement to protect the
Project or the Lien of the Security Documents, any of the other Lenders may, but
shall not be obligated to, make all or a portion of the Defaulting Lender’s Loan
or proportionate share of such advance, provided that such Lender gives the
Defaulting Lender and Administrative Agent prior notice of its intention to do
so.  The right to make such advances in respect of the Defaulting Lender shall
be exercisable first by the Lender holding the greatest proportionate share and
thereafter to each of the Lenders in descending order of their respective
proportionate shares of the Loans or in such other manner as the Majority
Lenders (excluding the Defaulting Lender) may agree on.  Any Lender making all
or any portion of the Defaulting Lender’s proportionate share of the applicable
Loan or advance in accordance with the foregoing terms and conditions shall be
referred to as a “Special Advance Lender.”
 
 
119

--------------------------------------------------------------------------------

 
(2)           In any case where a Lender becomes a Special Advance Lender (i)
the Special Advance Lender shall be deemed to have purchased, and the Defaulting
Lender shall be deemed to have sold, a senior participation in the Defaulting
Lender’s respective Loan to the extent of the amount so advanced or disbursed
(the “Advanced Amount”) bearing interest (including interest at the Default
Rate, if applicable) and (ii) the Defaulting Lender shall have no voting rights
under this Agreement or any other Loan Documents so long as it is a Defaulting
Lender.  It is expressly understood and agreed that each of the respective
obligations under this Agreement and the other Loan Documents, including
advancing Loans, losses incurred in connection with the Loan, costs and expenses
of enforcement, advancing to preserve the Lien of the Mortgages or to preserve
and protect the Project, shall be without regard to any adjustment in the
proportionate shares occasioned by the acts of a Defaulting Lender.  The Special
Advance Lender shall be entitled to an amount (the “Unpaid Amount”) equal to the
applicable Advanced Amount, plus any unpaid interest due and owing with respect
thereto, less any repayments thereof made by the Defaulting Lender immediately
upon demand.  The Defaulting Lender shall have the right to repurchase the
senior participation in its Loan from the Special Advance Lender at any time by
the payment of the Unpaid Amount.
 
(3)           A Special Advance Lender shall (i) give notice to the Defaulting
Lender, Administrative Agent and each of the other Lenders (provided that
failure to deliver said notice to any party other than the Defaulting Lender
shall not constitute a default under this Agreement) of the Advance Amount and
the percentage of the Special Advance Lender’s senior participation in the
Defaulting Lender’s Loan and (ii) in the event of the repayment of any of the
Unpaid Amount by the Defaulting Lender, give notice to the Defaulting Lender and
Administrative Agent of the fact that the Unpaid Amount has been repaid (in
whole or in part), the amount of such repayment and, if applicable, the revised
percentage of the Special Advance Lender’s senior participation.  Provided that
Administrative Agent has received notice of such participation, Administrative
Agent shall have the same obligations to distribute interest, principal and
other sums received by Administrative Agent with respect to a Special Advance
Lender’s senior participation as Administrative Agent has with respect to the
distribution of interest, principal and other sums under this Agreement; and at
the time of making any distributions to the Lenders, shall make payments to the
Special Advance Lender with respect to a Special Advance Lender’s senior
participation in the Defaulting Lender’s Loan out of the Defaulting Lender’s
share of any such distributions.
 
 
120

--------------------------------------------------------------------------------

 
(4)           A Defaulting Lender shall immediately pay to a Special Advance
Lender all sums of any kind paid to or received by the Defaulting Lender from
Borrower, whether pursuant to the terms of this Agreement or the other Loan
Documents or in connection with the realization of the security therefor until
the Unpaid Amount is fully repaid.  Notwithstanding the fact that the Defaulting
Lender may temporarily hold such sums, the Defaulting Lender shall be deemed to
hold same as a trustee for the benefit of the Special Advance Lender, it being
the express intention of the Lenders that the Special Advance Lender shall have
an ownership interest in such sums to the extent of the Unpaid Amount.
 
(5)           Each Defaulting Lender shall indemnify, defend and hold
Administrative Agent and each of the other Lenders harmless from and against any
and all losses, damages, liabilities or expenses (including reasonable
attorneys’ fees and expenses and interest at the Default Rate) which they may
sustain or incur by reason of the Defaulting Lender’s failure or refusal to
abide by its obligations under this Agreement or the other Loan Documents,
except to the extent a Defaulting Lender became a Defaulting Lender due to the
gross negligence or willful misconduct of Administrative Agent and/or any
Lender.  Administrative Agent shall, after payment of any amounts due to any
Special Advance Lender pursuant to the terms of subsection (3) above, set-off
against any payments due to such Defaulting Lender for the claims of
Administrative Agent and the other Lenders pursuant to this indemnity.
 
(6)           In the event any Lender becomes a Defaulting Lender and none of
the other Lenders elects to be a Special Advance Lender pursuant to subsection
(1) above, Borrower shall have the right, at any time prior to the Completion
Date, provided that no Potential Default or Event of Default exists, to cause
another financial institution, reasonably acceptable to (x) the Majority Lenders
if such institution is not an Eligible Assignee or (y) Administrative Agent if
such institution is an Eligible Assignee, to assume Defaulting Lender’s
obligations with respect to the Advance Amount on the then-existing terms and
conditions of the Loan Documents (such replacement institution, a “Replacement
Lender”).  Such assumption shall be pursuant to a written instrument reasonably
satisfactory to administrative Agent.  Upon such assumption, the Replacement
Lender shall become a “Lender” for all purposes hereunder, with a Commitment in
an amount equal to the Advance Amount, and the Defaulting Lender’s Commitment
shall automatically be reduced by the Advance Amount.  In connection with the
foregoing, Borrower shall execute and deliver to the Replacement Lender and the
Defaulting Lender substitute notes substantially in the form of Exhibit C and
stating: “This Note is a substitute note as contemplated by Section 14.12 of the
Agreement; it replaces and is in lieu of that certain note made by Maker dated
[date of Note] to the order of [Defaulting Lender] in the principal sum of
[Defaulting Lender’s original Commitment].”  Such substitute notes shall be in
amounts equal to, in the case of the Replacement Lender’s note, the Advance
Amount and, in the case of the Defaulting Lender’s note, its Commitment as
reduced aforesaid.  Such substitute notes shall constitute “Notes” and the
obligations evidenced by such substitute notes shall be secured by the
Mortgages.  In connection with Borrower’s execution of substitute notes as
aforesaid, Borrower shall deliver to Administrative Agent evidence, satisfactory
to Administrative Agent, of all requisite partnership/limited liability
company/corporate action to authorize Borrower’s execution and delivery of the
substitute notes and any related documents.  Upon delivery of the foregoing
substitute notes, each Defaulting Lender shall return to Borrower its note which
was replaced, provided that the delivery of a substitute note to the Defaulting
Lender pursuant to this Section 14.12 shall operate to void and replace the note
previously held by the Defaulting Lender regardless of whether Defaulting Lender
returns the same as required hereby.  Borrower, Administrative Agent and Lenders
shall execute such modifications to the Loan Documents as shall, in the
reasonable judgment of Administrative Agent, be necessary or desirable in
connection with the substitution of Lenders in accordance with the foregoing
provisions of this Section.  Lenders shall reasonably cooperate with Borrower’s
attempts to obtain a Replacement Lender, but they shall not be obligated to
modify the Loan Documents in connection therewith, other than modifications
pursuant to the immediately preceding sentence.
 
 
121

--------------------------------------------------------------------------------

 
Section 14.13Liability of Administrative Agent.  Administrative Agent shall not
have any liabilities or responsibilities to Borrower on account of the failure
of any Lender (other than Administrative Agent in its capacity as a Lender) to
perform its obligations hereunder or to any Lender on account of the failure of
Borrower to perform its obligations hereunder or under any other Loan Document.
 
Section 14.14Transfer of Agency Function.  Without the consent of Borrower or
any Lender, Administrative Agent may at any time or from time to time transfer
its functions as Administrative Agent hereunder to any of its offices wherever
located in the United States; provided that Administrative Agent shall promptly
notify Lead Borrower and the Lenders thereof.
 
ARTICLE 15

 
CASH MANAGEMENT
 
Section 15.1Cash Management.  
 
(1)           Upon the occurrence of an Event of Default and continuing until
the Maturity Date, Borrower and Borrower’s Managing Member shall (a) enter into
and thereafter comply with the Cash Management Agreement and (b) continuing
until ninety (90) days after the date that such Event of Default has been cured,
cause all tenants in the Improvements to remit all rental and other payments due
under their respective leases into a sweep account established in accordance
with the Cash Management Agreement (the “Sweep Account”).  The insufficiency of
funds on deposit in any account established pursuant to the Cash Management
Agreement shall not absolve Borrower of the obligation to make any payments as
and when due pursuant to this Agreement or the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
 
(2)           Administrative Agent, in its sole discretion, may, on a monthly
basis, release from the Sweep Account an amount equal to the monthly Operating
Expenses pursuant to an Approved Annual Budget.  After such release of funds
described in the preceding sentence, Administrative Agent, may, in its sole
discretion, release any remaining funds to pay for interest on the Loans and for
Project Costs.
 
Section 15.2Security Accounts Generally.
 
(1)           Grant of Security Interest.  Borrower hereby grants a perfected
first priority security interest in favor of Administrative Agent for the
ratable benefit of the Lenders in each Security Account established by or for it
hereunder and all financial assets and other property and sums at any time held,
deposited or invested therein, and all security entitlements and investment
property relating thereto, together with any interest or other earnings thereon,
and all proceeds thereof, whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities (collectively, “Security
Account Collateral”), together with all rights of a secured party with respect
thereto (even if no further documentation is requested by Administrative Agent
or the Lenders or executed by Borrower).
 
 
122

--------------------------------------------------------------------------------

 
(2)           Borrower Covenants.  Borrower covenants and agrees:
 
(a)           to do all acts that may be reasonably necessary to maintain,
preserve and protect Security Account Collateral;
 
(b)           to pay promptly when due all material taxes, assessments, charges,
encumbrances and liens now or hereafter imposed upon or affecting any Security
Account Collateral;
 
(c)           to appear in and defend any action or proceeding which may
materially and adversely affect Borrower’s title to or Administrative Agent’s
interest in the Security Account Collateral;
 
(d)           following the creation of each Security Account established by or
for Borrower and the initial funding thereof, other than to Administrative Agent
pursuant to the Cash Management Agreement or this Agreement, not to transfer,
assign, sell, surrender, encumber, mortgage, hypothecate, or otherwise dispose
of any of the Security Account Collateral or rights or interests therein, and to
keep the Security Account Collateral free of all levies and security interests
or other liens or charges except the security interest in favor of
Administrative Agent granted hereunder;
 
(e)           to account fully for and promptly deliver to Administrative Agent,
in the form received, all documents, chattel paper, instruments and agreements
constituting the Security Account Collateral hereunder, endorsed to
Administrative Agent or in blank, as requested by Administrative Agent, and
accompanied by such powers as appropriate and until so delivered all such
documents, instruments, agreements and proceeds shall be held by Borrower in
trust for Administrative Agent, separate from all other property of Borrower;
and
 
(f)           from time to time upon request by Administrative Agent, to furnish
such further assurances of Borrower’s title with respect to the Security Account
Collateral, execute such written agreements, or do such other acts, all as may
be reasonably necessary to effectuate the purposes of this agreement or as may
be required by law, or in order to perfect or continue the first-priority lien
and security interest of Administrative Agent in the Security Account
Collateral.
 
(3)           Rights on Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent, at its option, may
withdraw the funds in any Security Account and apply such funds to the items for
which the Security Accounts were established or to payment of the Loans in such
order, proportion and priority as Administrative Agent may determine in its
discretion.  Administrative Agent’s right to withdraw and apply such funds shall
be in addition to all other rights and remedies provided to Administrative Agent
on behalf of the Lenders under the Cash Management Agreement and the other Loan
Documents.
 
 
123

--------------------------------------------------------------------------------

 
(4)           Prohibition Against Further Encumbrance.  Borrower shall not,
without the prior written consent of Administrative Agent, further pledge,
assign or grant any security interest in the Security Account Collateral or
permit any Lien to attach thereto, or any levy to be made thereon, or any
Uniform Commercial Code financing statements, except those naming Administrative
Agent on behalf of the Lenders as the secured party, to be filed with respect
thereto.
 
(5)           Release of Funds in Security Accounts.  Any amount remaining in
the Security Accounts after the Loans have been paid in full shall promptly be
returned to the Lead Borrower.
 
ARTICLE 16

 
CONTROLLED ACCOUNTS
 
Section 16.1Controlled Accounts.  Borrower hereby agrees with Administrative
Agent, as to any Controlled Account into which this Agreement requires Borrower
to deposit funds, as follows:
 
(1)           Establishment and Maintenance of the Controlled Account.
 
(a)           Each Controlled Account (i) shall be established at, and a
separate and identifiable account from all other funds held by, a Depository
Bank and (ii) shall contain only funds required to be deposited pursuant to this
Agreement or any other Loan Document.  Any interest which may accrue on the
amounts on deposit in a Controlled Account shall be added to and shall become
part of the balance of such Controlled Account.  Borrower, Administrative Agent
and the applicable Depository Bank shall enter into an agreement (a “Controlled
Account Agreement”), substantially in the form of Exhibit G attached hereto
(with such changes thereto as may be required by such Depository Bank and
satisfactory to Administrative Agent) which shall govern such Controlled Account
and the rights, duties and obligations of each party to such Controlled Account
Agreement.
 
(b)           Each Controlled Account shall be established in the name of
Administrative Agent, as agent for the Lenders and shall be subject to the sole
dominion, control and discretion of Administrative Agent, provided, however that
Administrative Agent shall act in accordance with the provisions of this
Agreement.  Neither Borrower nor any other Person, including, without
limitation, any Person claiming on behalf of or through Borrower, shall have any
right or authority, whether express or implied, to make use of or withdraw, or
cause the use or withdrawal of, any proceeds from any Controlled Account or any
of the other proceeds deposited therein, except as expressly provided in this
Agreement or in the applicable Controlled Account Agreement.
 
(2)           Deposits to and Disbursements from the Controlled Account.  All
deposits to and disbursements of all or any portion of the deposits to any
Controlled Account shall be in accordance with this Agreement and the applicable
Controlled Account Agreement.  Borrower shall pay any and all fees charged by
Depository Bank in connection with the maintenance of each Controlled Account
required to be established by or for it hereunder, and the performance of the
Depository Bank’s duties.
 
 
124

--------------------------------------------------------------------------------

 
(3)           Security Interest.
 
(a)           Borrower hereby grants a perfected first priority security
interest in favor of Administrative Agent for the ratable benefit of the Lenders
in each Controlled Account established by or for it hereunder and all financial
assets and other property and sums at any time held, deposited or invested
therein, and all security entitlements and investment property relating thereto,
together with any interest or other earnings thereon, and all proceeds thereof,
whether accounts, general intangibles, chattel paper, deposit accounts,
instruments, documents or securities (collectively, “Controlled Account
Collateral”), together with all rights of a secured party with respect thereto
under the Uniform Commercial Code, as security for the obligations of Borrower
under the Loan Documents.
 
(b)           All interest earned on any Controlled Account shall be retained in
such Controlled Account.  Borrower shall treat all interest earned on its
Controlled Account as its income for federal income tax purposes.
 
(c)           While any Event of Default exists, Administrative Agent shall be
entitled to exercise all rights of a secured party under the Uniform Commercial
Code with respect to each Controlled Account, and (without limiting the
foregoing) may apply the Controlled Account Collateral to the unpaid obligations
of Borrower under the Loan Documents in such order as Administrative Agent may
elect in its sole discretion, without liability for any loss, and Borrower
hereby consents to any such withdrawal and application as a commercially
reasonable disposition of such funds and agrees that such withdrawal shall not
result in satisfaction of such obligations except to the extent the proceeds are
applied to such sums.
 
ARTICLE 17

 
CONDOMINIUM PROVISIONS
 
Section 17.1Establishment; Covenants
 
(1)           Subject to the terms and conditions hereof, including without
limitation, Section 17.2, Lead Borrower shall have the right, with the prior
written approval of the Administrative Agent, to establish a condominium regime
with respect to its ownership of the Project.
 
 
125

--------------------------------------------------------------------------------

 
(2)           Lead Borrower covenants and agrees with the Lenders and
Administrative Agent that, in the event that it establishes a condominium regime
pursuant to Section 17.1, Lead Borrower shall:
 
(a)           Submit the Project, together with all of the Improvements
constructed or to be constructed thereon, to the provisions of the Condominium
Act and satisfy all of the requirements thereof and of any other Applicable Law
necessary to create a valid condominium regime inclusive of all of the Units;
and obtain any required approval of the Condominium Documents from the Attorney
General of the State of New York.  Any Condominium Documents and any
modifications or amendments thereto shall be reasonably approved by
Administrative Agent prior to the recording, filing or effectiveness thereof,
provided that in the case of any such amendment which shall increase the number
of condominium units, in the event that a casualty or condemnation has occurred
and the provisions of Article 3 prevent restoration in connection with such
casualty or condemnation, then prior to the recording, filing or effectiveness,
as applicable, of such amendment, Lead Borrower, at Administrative Agent's
option, shall be prohibited from recording, filing or otherwise causing the
amendment to become effective and Administrative Agent, at the Majority Lenders'
election, shall be permitted to vote, on Lead Borrower's behalf in accordance
with the Voting Proxy delivered to Administrative Agent, or require Lead
Borrower to vote, to terminate and dissolve the Condominium.  In connection with
such amendment, Lead Borrower shall provide updates of the documents and opinion
provided herein in the event that the Condominium Declaration has been modified
or amended or any of the officers, managers or directors have changed as a
result of such amendment;
 
(b)           Duly perform or cause to be duly performed, in all material
respects, all obligations of the developers or sponsors under the Condominium
Documents, and do or cause to be done all things necessary to operate and
maintain the Project and the Condominium as a retail condominium project, that
are required to be done by the developers or sponsors and comply with all
Applicable Laws applicable to the Condominium, and furnish such evidence of
compliance therewith as Administrative Agent may reasonably request;
 
(c)           Subject to Administrative Agent’s approval in its reasonable
discretion, not cancel, terminate or revoke, or modify, or in any way alter or
permit the alteration of, any of the material provisions of the Condominium
Documents or grant any consents or waivers thereunder, and not to exercise any
right it may have under the Condominium Documents to cancel, terminate or revoke
the same.  Any request for approval by Administrative Agent pursuant to this
paragraph shall be made to, and approved by, Administrative Agent prior to, if
necessary, submitting such request to the Attorney General of the State of New
York; and
 
Section 17.2Subordination of Lien to Project Condominium Declarations.  Provided
there exists no Potential Default or Event of Default, Administrative Agent
shall, on Lead Borrower’s written request, subordinate the liens of the
Mortgages to the Condominium Declaration and shall execute the appropriate
instruments (reasonably satisfactory to the Administrative Agent in all
respects) in recordable form to effect such subordination, upon the satisfaction
of the following conditions:
 
(1)           The Administrative Agent shall have received and approved the
Condominium Documents, which shall be in proper form for recording or filing, as
necessary, in the appropriate offices, and certified by an officer of Lead
Borrower as true, correct and complete copies of the Condominium Documents;
 
(2)           The Title Policies insuring the Mortgages shall have been endorsed
to provide a condominium endorsement and non-impairment of lien endorsement (or
equivalent affirmative coverage) (which endorsements and affirmative coverage,
if applicable, shall not extend the effective date of the Title Policies);
 
 
126

--------------------------------------------------------------------------------

 
(3)           The Lead Borrower shall have caused to be duly executed and
delivered to Administrative Agent (i) an Assignment of Declarant’s Rights in the
form of Exhibit H, (ii) conditional resignations of the officers and managers of
the Board of Directors of the applicable condominium association in the form of
Exhibits I and J, respectively, to the extent designated by the Lead Borrower,
(iii) a proxy from the Lead Borrower and each representative of the Lead
Borrower on such Board of Directors in the form of Exhibit K and (iv) a letter
from all the members of such Board of Directors with respect to common charges
substantially in the form of Exhibit L;
 
(4)           Administrative Agent shall have received an opinion from the
Condominium’s counsel to the effect that (i) the Condominium Documents satisfy
all applicable requirements of Governmental Authorities, (ii) all requirements
of any Applicable Law have been duly satisfied with respect to the creation of
the Condominium by the Lead Borrower in New York State and (iii) the documents
referred to in this Section 17.2(4) have each been duly authorized, executed and
delivered by the respective parties thereto and are enforceable against said
parties in accordance with their respective terms subject to customary
limitations; and
 
(5)           The condominium association which shall be created by the
Condominium Documents shall have furnished to Administrative Agent at no cost or
expense to Administrative Agent, insurance policies for the insurance required
hereunder and under the Condominium Documents, with extended coverage naming
Administrative Agent, said condominium association, and Borrower (as owner of
the Units), as their respective interests may appear, as the insureds, covering
all of the Improvements; said insurance shall at all times be an amount equal to
100% of the insurable value of the Improvements and shall otherwise comply with
the applicable conditions contained in the Mortgages and elsewhere in this
Agreement.
 
Section 17.3Transfer of Collateral.  The Lead Borrower will, upon the creation
of the condominium regime, transfer its ownership interest in the Unit
containing the Office Component (a “Property Transfer”) to Fordham Office.  Lead
Borrower shall only affect such a transfer after Lead Borrower has provided
written notice to Administrative Agent that each of the following conditions
precedent has been satisfied with respect to such Property Transfer
(hereinafter, singly and collectively, the “Property Transfer Conditions”):
 
(1)           The Lead Borrower shall have provided Administrative Agent with at
least ten (10) Business Days’ notice of the intended Property Transfer;
 
(2)           The construction of the Improvements shall have commenced and
shall have proceeded in accordance with the terms and conditions hereof to a
sufficient stage of completion acceptable to Administrative Agent, in its
reasonable discretion;
 
(3)           The Borrower shall have executed and delivered, or caused the
execution and delivery of, any and all easements and any other matters as to
which the Unit is either the servient or the dominant estate, that are necessary
for the ownership, construction, use or operation of the Improvements;
 
(4)           The Borrower and Guarantor shall have executed and delivered to
Administrative Agent such instruments, documents, agreements, and certifications
as Administrative Agent shall have reasonably requested to effectuate, evidence
or confirm the Property Transfer and the Administrative Agent’s rights or
remedies under the Loan Documents, including without limitation an amendment to
each of the Mortgages, but in no way expanding or modifying the obligations of
such Borrower or Guarantor hereunder or under the Loan Documents;
 
 
127

--------------------------------------------------------------------------------

 
(5)           Borrower shall have delivered to the Administrative Agent such
documents, instruments, materials and further estoppels and certifications as
Administrative Agent shall have determined are reasonably required to approve or
consent to, to the extent required, the applicable Property Transfer and any
requested endorsement(s) to the Title Policies delivered to Administrative Agent
pursuant to Schedule 4 – Part A, Paragraph 10; and
 
(6)           Borrower shall have paid all costs and expenses incurred by
Administrative Agent in connection with any Property Transfer, including,
without limitation, Administrative Agent’s reasonable attorneys’ fees and costs.
 


 
[Signature Pages Follow]
 
 
 
 
128

--------------------------------------------------------------------------------

 
EXECUTED as of the date first written above.
 
LENDER:
EUROHYPO AG, NEW YORK BRANCH
     
By:
/s/ Mark A. Fisher
   
Name: Mark A. Fisher
   
Title: Executive Director
       
By:
/s/ John Hayes
   
Name: John Hayes
   
Title: Vice President
        Address for Notices to Eurohypo AG, New York Branch:         Eurohypo
AG, New York Branch   1114 Avenue of the Americas, 29th Floor   New York, New
York 10036   Attention: Legal Director   Telecopier No.:  866 267 7680        
With copies to:         Eurohypo AG, New York Branch   1114 Avenue of the
Americas, 29th Floor   New York, New York 10036   Attention: Head of Portfolio
Operations   Telecopier No.:  866 267 7680          
– and –
        Riemer & Braunstein LLP   Times Square Tower, Suite 2506   Seven Times
Square   New York, New York 10036   Attention:  Steven J. Weinstein, Esq.  
Telecopier No.: (617) 692-3503

 
 
 
129

--------------------------------------------------------------------------------

 
 
BORROWER:
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
  a Delaware limited liability company        
By:
/s/ Robert Masters
   
Name: Robert Masters
   
Title:   Senior Vice President
       
Address for Notices:
     
c/o Acadia Realty Trust
 
1311 Mamaroneck Avenue, Suite 260
 
White Plains, NY  10605
 
Attention: Robert Masters
 
Telecopier No.:  914-428-3646
     
FORDHAM PLACE OFFICE, LLC,
 
a Delaware limited liability company
     
By:
/s/ Robert Masters
   
Name: Robert Masters
   
Title:   Senior Vice President
       
Address for Notices:
     
c/o Acadia Realty Trust
 
1311 Mamaroneck Avenue, Suite 260
 
White Plains, NY  10605
 
Attention: Robert Masters
 
Telecopier No.:  914-428-3646

 
 
130

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
EUROHYPO AG, NEW YORK BRANCH,
 
as Administrative Agent
     
By:
/s/ Mark A. Fisher
   
Name: Mark A. Fisher
   
Title: Executive Director
       
By:
/s/ John Hayes
   
Name: John Hayes
   
Title: Vice President
       
Address for Notices to Eurohypo AG, New York Branch:
     
Eurohypo AG, New York Branch
 
1114 Avenue of the Americas, 29th Floor
 
New York, New York 10036
 
Attention: Legal Director
 
Telecopier No.:  866 267 7680
     
With copies to:
     
Eurohypo AG, New York Branch
 
1114 Avenue of the Americas, 29th Floor
 
New York, New York 10036
 
Attention: Head of Portfolio Operations
 
Telecopier No.:  866 267 7680
  – and –        
Riemer & Braunstein LLP
 
Times Square Tower, Suite 2506
 
Seven Times Square
 
New York, New York 10036
 
Attention:  Steven J. Weinstein, Esq.
 
Telecopier No.: (617) 692-3503

 
 
131

--------------------------------------------------------------------------------

 
LEGAL DESCRIPTION OF PROJECT


PARCEL I - (f/k/a LOT 8, Now Part of LOT 9)


ALL THAT CERTAIN piece or parcel of land, together with any improvements thereon
situate, lying and being in the Borough of the Bronx, City and State of New
York, bounded and described as follows:


BEGINNING at a point on the easterly side of Webster Avenue (100 feet in width),
said point being distant south 08 degrees 26 minutes 11 seconds west, a distance
of 254.35 feet from a point formed by the intersection of said easterly side of
Webster Avenue with the southerly side of East Fordham Road (a/k/a Pelham Avenue
variable in width) and from said point of beginning


RUNNING THENCE along the common dividing line between said Lot 8 and Lot 9 south
85 degrees 39 minutes 56 seconds east, a distance of 108.97 feet to a point;


THENCE along the common dividing line between said Lot 8 and Lot 12 south 04
degrees 33 minutes 31 seconds west, a distance of 24.68 feet to a point;


THENCE along the common dividing line between said Lots 8 and Lot 4 (lands now
or formerly of Automotive Realty Corporation) north 85 degrees 39 minutes 56
seconds west, a distance of 110.65 feet to a point; on the aforementioned
easterly side of Webster Avenue;


THENCE along the easterly side of said Webster Avenue, north 08 degrees 26
minutes 11 seconds east, a distance of 24.74 feet to the point or place of
BEGINNING.
 
 


PARCEL II - LOT 9:


ALL THAT CERTAIN piece or parcel of land, together with any improvements thereon
situate, lying and being in the Borough of the Bronx, City and State of New
York, and as further bounded and described as follows:


BEGINNING at a point on the easterly side of Webster Avenue (100 feet wide),
said point being distant south 08 degrees 26 minutes 11 seconds west, a distance
of 228.81 feet from a point formed by the intersection of said easterly side of
Webster Avenue with the southerly side of East Fordham Road (a/k/a Pelham
Avenue, variable width) and from said point of beginning;


RUNNING THENCE the following two (2) courses along the dividing line between Lot
9 (n/f reputed owner Acadia-PA East Fordham Acquisitions, LLC and Lot 12 (n/f
reputed owner Acadia-PA East Fordham Acquisitions, LLC), Block 3033;


1.   South 85 degrees 39 minutes 56 seconds east, a distance of 115.24 feet to a
point; thence


2.   South 03 degrees 58 minutes 56 seconds west, a distance of 25.48 feet to a
point; thence


 
 

--------------------------------------------------------------------------------

 
3.   Along the common dividing line between the aforementioned Lot 9 and Lots 12
& 8 (n/f Acadia-PA East Fordham Acquisitions LLC), Block 3033 north 85 degrees
39 minutes 56 seconds west, a distance of 117.22 feet to a point on the
aforementioned easterly side of Webster Avenue; thence


4.   Along said easterly side of Webster Avenue, north 08 degrees 26 minutes 11
seconds east, a distance of 25.54 feet to the point or place of BEGINNING.


This description is prepared in accordance with a Survey made by Control Point
Associates Inc. dated 8/30/07 and last revised 9/18/07 by Gregory A. Gallas NY
P.L.S. (Control Point Associates Inc.)


PARCEL III - LOT 12:


ALL THAT CERTAIN plot, piece or parcel of land, together with any improvements
thereon situate, situate, lying and being in the Borough and County of Bronx,
City and State of New York, bounded and described as follows:


BEGINNING at a point formed by the intersection of the easterly side of Webster
Avenue (100 feet wide) with the southerly side of East Fordham Road (A.K.A.
Pelham Avenue, Variable Width) and from said point of beginning.


RUNNING THENCE the following three (3) courses along said southerly side of East
Fordham Road;


1.   South 84 degrees 34 minutes 46 seconds east, a distance of 43.27 feet to a
point, THENCE


2.   South 54 degrees 01 minute 22 seconds east, a distance of 29.77 feet to   a
point; THENCE;


3.   South 40 degrees 09 minutes 32 seconds east, a distance of 85.32 feet to a
point on the westerly side of Park Avenue (Variable Width) THENCE


4.   Along said westerly side of Park Avenue, south 00 degrees 10 minutes 48
seconds east, a distance of 201.71 feet to a point THENCE


5.   Along the dividing line between Lot 12 (Lands now or formerly of Acadia-PA
East Fordham Acquisitions LLC) and Lot 4 (Lands now or formerly of Automotive
Realty Corporation), Block 3033, North 85 degrees 39 minutes 56 seconds west, a
distance of 53.59 feet to a point, THENCE


6.   Along the common dividing line between the aforementioned Lot 12, Lot 8
(Land now or formerly of Acadia-PA East Fordham Acquisitions LLC) and Lot 9
(lands now or formerly of Acadia-PA East Fordham Acquisitions LLC) Block 3033,
North 04 degrees 33 minutes 31 seconds east, a distance of 24.68 feet to a
point, THENCE, The following three (3) courses along the dividing line between
the aforementioned Lots 12 and 9;


 
 

--------------------------------------------------------------------------------

 
7.   South 85 degrees 39 minutes 56 seconds east, a distance of 8.25 feet to a
point, THENCE


8.   North 03 degrees 58 minutes 56 seconds east, a distance of 25.48 feet to a
point, THENCE


9.   North 85 degrees 39 minutes 56 seconds west, a distance of 115.24 feet to a
point on the aforementioned easterly side of Webster Avenue, THENCE


10.  Along said easterly side of Webster Avenue, north 08 degrees 26 minutes 11
seconds east, a distance of 228.81 feet to the point and place of BEGINNING.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
BUDGET
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067exb.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067exb2.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-1
 
FORM OF PROJECT LOAN NOTE

 
PROJECT LOAN NOTE
 
 

$___________  
___________, 200_
New York, New York

 
FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a Delaware limited
liability company and FORDHAM PLACE OFFICE LLC (individually and collectively,
jointly and severally, the “Borrower”), hereby promises to pay to
________________________(the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Agreement referred to below, at the
principal office of EUROHYPO AG, NEW YORK BRANCH, at 1114 Avenue of the
Americas, 29th Floor, New York, New York 10036, the principal sum of
______________ and ________ Dollars ($___________) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to Borrower under the Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Agreement.
 
With respect to the definition of “Borrower”, except where the context otherwise
provides, (i) any representations contained herein of Borrower shall be
applicable to each Borrower, (ii) any affirmative covenants contained herein
shall be deemed to be covenants of each Borrower and shall require performance
by all Borrowers, (iii) any negative covenants contained herein shall be deemed
to be covenants of each Borrower, and shall be breached if any Borrower fails to
comply therewith, (iv) the occurrence of any Event of Default with respect to
any Borrower shall be deemed to be an Event of Default hereunder, and (v) any
Indebtedness and/or obligations of Borrower shall be deemed to include any
Indebtedness and/or obligations of the Borrowers, or any Indebtedness and/or
obligations of any one of them.
 
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.
 
This Project Loan Note is one of the Notes referred to in the Acquisition and
Project Loan Agreement dated as of the date hereof (as modified, supplemented,
extended and in effect from time to time, the “Agreement”) among Borrower, the
lenders party thereto (including the Lender) and Eurohypo AG, New York Branch,
as Administrative Agent, and evidences Loans made by the Lender
thereunder.  Terms used but not defined in this Note have the respective
meanings assigned to them in the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
The Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein.
 
Except as permitted by Sections 12.8 and 12.23 of the Agreement, this Note may
not be assigned by the Lender to any other Person.
 
This Note shall be governed by, and construed in accordance with, the law of the
State of New York without regard to conflicts of laws principles other than
Section 5-1401 of the General Obligations Law of the State of New York.
 
As long as a Hedge Agreement with the Eurohypo Counterparty is in effect, the
interest payable under this Note shall be increased or decreased from time to
time in accordance with such Hedge Agreement.  Therefore, this Note also
evidences such amounts as may become due and payable by Borrower under the Hedge
Agreement with the Eurohypo Counterparty, including, without limitation, any
amount payable upon or in connection with termination of such Hedge Agreement,
all of which sums shall be deemed to constitute “Additional Interest” evidenced
hereby and payable pursuant to this Note and in accordance with the terms and
provisions of the Hedge Agreement with a Eurohypo Counterparty.
 


 
[No further text on this page]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.
 


 
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a Delaware limited liability company
 
By:__________________________
      Name:  Robert Masters
      Title:    Senior Vice President




FORDHAM PLACE OFFICE LLC, a Delaware limited liability company
 
By:__________________________
  Name:  Robert Masters
  Title:    Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-2
 
FORM OF BUILDING LOAN NOTE

 
BUILDING LOAN NOTE
 
 

$___________  
  ____________, 2007
New York, New York

 
FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a Delaware limited
liability company and FORDHAM PLACE OFFICE LLC (individually and collectively,
jointly and severally, the “Borrower”), hereby promises to pay to
______________________ (the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Agreement referred to below, at the
principal office of EUROHYPO AG, NEW YORK BRANCH, at 1114 Avenue of the
Americas, 29th Floor, New York, New York 10036, the principal sum of
______________ and _______ Dollars ($___________) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to Borrower under the Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Agreement.
 
With respect to the definition of “Borrower”, except where the context otherwise
provides, (i) any representations contained herein of Borrower shall be
applicable to each Borrower, (ii) any affirmative covenants contained herein
shall be deemed to be covenants of each Borrower and shall require performance
by all Borrowers, (iii) any negative covenants contained herein shall be deemed
to be covenants of each Borrower, and shall be breached if any Borrower fails to
comply therewith, (iv) the occurrence of any Event of Default with respect to
any Borrower shall be deemed to be an Event of Default hereunder, and (v) any
Indebtedness and/or obligations of Borrower shall be deemed to include any
Indebtedness and/or obligations of the Borrowers, or any Indebtedness and/or
obligations of any one of them.
 
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.
 
This Building Loan Note is one of the Notes referred to in the Acquisition and
Project Loan Agreement dated as of the date hereof (as modified, supplemented,
extended and in effect from time to time, the “Agreement”) and the Building Loan
Agreement, each among Borrower, the lenders party thereto (including the Lender)
and Eurohypo AG, New York Branch, as Administrative Agent, and evidences Loans
made by the Lender thereunder.  Terms used but not defined in this Note have the
respective meanings assigned to them in the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
The Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein.
 
Except as permitted by Sections 12.8 and 12.23 of the Agreement, this Note may
not be assigned by the Lender to any other Person.
 
This Note shall be governed by, and construed in accordance with, the law of the
State of New York without regard to conflicts of laws principles other than
Section 5-1401 of the General Obligations Law of the State of New York.
 
As long as a Hedge Agreement with the Eurohypo Counterparty is in effect, the
interest payable under this Note shall be increased or decreased from time to
time in accordance with such Hedge Agreement.  Therefore, this Note also
evidences such amounts as may become due and payable by Borrower under the Hedge
Agreement with the Eurohypo Counterparty, including, without limitation, any
amount payable upon or in connection with termination of such Hedge Agreement,
all of which sums shall be deemed to constitute “Additional Interest” evidenced
hereby and payable pursuant to this Note and in accordance with the terms and
provisions of the Hedge Agreement with a Eurohypo Counterparty.
 


 
[No further text on this page]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.
 


 
ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC, a Delaware limited
liability company
 
By:__________________________
      Name:  Robert Masters
      Title:    Senior Vice President




FORDHAM PLACE OFFICE LLC, a
Delaware limited liability company
 
By:__________________________
      Name:  Robert Masters
      Title:    Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-3
 
FORM OF ACQUISITION LOAN NOTE

 
ACQUISITION LOAN NOTE
 
 
 
 

$___________  
  ____________, 2007
New York, New York

 
FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a Delaware limited
liability company and FORDHAM PLACE OFFICE LLC (individually and collectively,
jointly and severally, the “Borrower”), hereby promises to pay to
_________________ (the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Agreement referred to below, at the
principal office of EUROHYPO AG, NEW YORK BRANCH, at 1114 Avenue of the
Americas, 29th Floor, New York, New York 10036, the principal sum of
______________ and __________ Dollars ($_________) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to Borrower under the Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Agreement.
 
With respect to the definition of “Borrower”, except where the context otherwise
provides, (i) any representations contained herein of Borrower shall be
applicable to each Borrower, (ii) any affirmative covenants contained herein
shall be deemed to be covenants of each Borrower and shall require performance
by all Borrowers, (iii) any negative covenants contained herein shall be deemed
to be covenants of each Borrower, and shall be breached if any Borrower fails to
comply therewith, (iv) the occurrence of any Event of Default with respect to
any Borrower shall be deemed to be an Event of Default hereunder, and (v) any
Indebtedness and/or obligations of Borrower shall be deemed to include any
Indebtedness and/or obligations of the Borrowers, or any Indebtedness and/or
obligations of any one of them.
 
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.
 
This Acquisition Loan Note is one of the Notes referred to in the Acquisition
and Project Loan Agreement dated as of the date hereof (as modified,
supplemented, extended and in effect from time to time, the “Agreement”) among
Borrower, the lenders party thereto (including the Lender) and Eurohypo AG, New
York Branch, as Administrative Agent, and evidences Loans made by the Lender
thereunder.  Terms used but not defined in this Note have the respective
meanings assigned to them in the Agreement.
 
 

--------------------------------------------------------------------------------

 
 
The Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein.
 
Except as permitted by Sections 12.8 and 12.23 of the Agreement, this Note may
not be assigned by the Lender to any other Person.
 
This Note shall be governed by, and construed in accordance with, the law of the
State of New York without regard to conflicts of laws principles other than
Section 5-1401 of the General Obligations Law of the State of New York.
 
As long as a Hedge Agreement with the Eurohypo Counterparty is in effect, the
interest payable under this Note shall be increased or decreased from time to
time in accordance with such Hedge Agreement.  Therefore, this Note also
evidences such amounts as may become due and payable by Borrower under the Hedge
Agreement with the Eurohypo Counterparty, including, without limitation, any
amount payable upon or in connection with termination of such Hedge Agreement,
all of which sums shall be deemed to constitute “Additional Interest” evidenced
hereby and payable pursuant to this Note and in accordance with the terms and
provisions of the Hedge Agreement with a Eurohypo Counterparty.
 


 
[No further text on this page]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.
 


 
ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC, a Delaware limited
liability company
 
By:__________________________
      Name:  Robert Masters
      Title:    Senior Vice President




FORDHAM PLACE OFFICE LLC, a
Delaware limited liability company
 
By:__________________________
      Name:  Robert Masters
      Title:    Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreements identified below (as amended, the
“Loan Agreements”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreements, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreements and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Loan Agreements, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
   
[and is an Approved Fund or an Affiliate of [identify Lender]1]
3.
Borrower:
       
4.
Administrative Agent:
Eurohypo, AG, New York Branch, as administrative agent under the Loan Agreements
     
5.
Construction Loan Agreement:
The (i) $__________ Acquisition and Project Loan Agreement and (ii) $__________
Building Loan Agreement, each dated as of ______ __, 200__, among Borrower, the
Lenders parties thereto, and Eurohypo, AG, New York Branch, as Administrative
Agent




--------------------------------------------------------------------------------

1 Select as applicable.
 
6.
Assigned Interest:

 
Commitment/
Loans Assigned
Aggregate Amount
of
Commitment/Loans
for all Lenders
Amount of
Loans
Assigned
Amount of
Unused
Commitment
Assigned
Percentage
Assigned of
Commitment
and Loans2
Acquisition Loan
$
$
$
%
Project Loan
$
$
$
%
Building Loan
$
$
$
%

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

   
ASSIGNOR
         
[NAME OF ASSIGNOR]
         By:
___________________________________
   
Name:
   
Title:
         
ASSIGNEE
         
[NAME OF ASSIGNEE]
         By:
___________________________________
   
Name:
   
Title:
         
Applicable Lending Office
         
Address for Notices:
   
Telephone No.: (   )
   
Telecopier No.: (   )

 

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and]3 Accepted:
 
EUROHYPO AG, NEW YORK BRANCH, as
  Administrative Agent
By:____________________________________
     Name:
    Title:
By____________________________________
    Name:
    Title:




--------------------------------------------------------------------------------

3 To be added only if the consent of Administrative Agent is required by the
terms of the Loan Agreements.
 
 
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreements or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreements, (ii) it
satisfies the requirements, if any, specified in the Loan Agreements that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreements as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreements, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreements, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.    From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF NOTICE OF CONVERSION/CONTINUATION
 
_______________, 200_
 
Eurohypo AG, New York Branch, as Administrative Agent
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attn: ___________________________
 
Re:
(i) Acquisition and Project Loan Agreement dated as of October __, 2007 (as the
same may be amended, modified or supplemented from time to time, the
“Agreement”) and (ii) Building Loan Agreement, dated as of October __, 2007,
each by and among ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a Delaware limited
liability company and FORDHAM PLACE OFFICE LLC, a Delaware limited liability
company (jointly and severally, individually and collectively the “Borrower”),
the lenders from time to time party to the Agreement (the “Lenders”), and
EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent on behalf of the Lenders
(the “Administrative Agent”)

 
 
Ladies and Gentlemen:

 
Reference is made to the Agreement.  Capitalized terms used in this Notice of
Conversion/Continuation without definition have the meanings specified in the
Agreement.
 
Pursuant to Section 2.2 of the Agreement, Borrower hereby elects to convert or
continue the loans described in attached Schedule 1 (the “Loans”).  In
connection therewith, Borrower and the undersigned authorized officer of
Borrower hereby certify that:
 
(1)           Representations and Warranties.  All representations and
warranties of Borrower contained in the Loan Documents, including those
contained in Article 7 of the Agreement, are true and correct as of the date
hereof and shall be true and correct on the date of the continuation/conversion
of the Loans, both before and after giving effect to such
continuation/conversion; and
 
(2)           No Event of Default.  No Event of Default exists as of the date
hereof or will result from the continuation/conversion of the Loans.
 

 
ACADIA-PA EAST FORDHAM ACQUISITIONS,
LLC, a Delaware limited liability company
 
By: ________________________________
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1
 
to Notice of Conversion/Continuation
 
LOAN(S) TO BE CONVERTED OR CONTINUED
 
A.
All conversions and continuations must be of a Loan, or portion thereof, in a
principal amount of $1,000,000 or a multiple of $100,000 in excess thereof.

 
B.
Conversions/continuations to a Eurodollar Loan under paragraphs C(1) and (2)
below are not permitted if, after giving effect to thereto, (a) there would be
more than four (4) different Eurodollar Loans in effect, or (b) the aggregate
outstanding principal amount of all Eurodollar Loans would be reduced to be less
than $1,000,000.

 
C.
Pursuant to Section 2.2 of the Agreement, Borrower elects to Continue or Convert
Loans as follows:

 
 
(1)
Effective Date of Election:
_________ __, 200_

 
 
(2)
Amount, Type and Interest Period of Eurodollar Loans to be Continued as
Eurodollar Loans:

 
 
(i)
Eurodollar Loans in the aggregate amount of $____________ to be Continued as
Eurodollar Loans with an Interest Period of ___ months, such Eurodollar Loans
consisting of the following Loans:

 
Project Loans:                                   $___________
Building Loans:                                $___________
Acquisition Loans:                          $___________
 
 
(3)
Amount, Type and Interest Period of Alternate Base Rate Loans to be Converted to
Eurodollar Loans:

 
 
(i)
Alternate Base Rate Loans in the aggregate amount of $____________ to be
Converted to Eurodollar Loans with an Interest period of ___ months, such
Alternate Base Rate Loans consisting of the following Loans:

 
Project Loans:                                   $___________
Building Loans:                                $___________
Acquisition Loans:                          $___________
 
 
(4)
Amount and Type of Eurodollar Loans to be Converted to Alternate Base Rate
Loans:

 
 
(i)
Eurodollar Loans in the aggregate amount of $____________ to be Converted to
Alternate Base Rate Loans, such Eurodollar Loans consisting of the following
Loans:

 
Project Loans:                                   $___________
Building Loans:                                $___________
Acquisition Loans:                          $___________
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F-1
 
FORM OF REQUEST FOR LOAN ADVANCE (PROJECT LOANS)
 
REQUEST FOR LOAN ADVANCE (PROJECT LOANS)
 
_______________, 200_
 
Eurohypo AG, New York Branch, as Administrative Agent
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attn: __________________________
 
Re:
Eurohypo AG, New York Branch, as Administrative Agent, Loans in the aggregate
amount of $__________ to _______________

 
Project:
 
Ladies and Gentlemen:
 
Reference is made to that certain (i) Acquisition and Project Loan Agreement
dated October ____, 2007 among Eurohypo AG, New York Branch, as Administrative
Agent, certain lenders thereto, Fordham Place Office LLC and the undersigned
(the “Loan Agreement”) and (ii) Building Loan Agreement, dated October _____,
2007 among Eurohypo AG, New York Branch, as Administrative Agent, certain
lenders thereto, Fordham Place Office LLC and the undersigned (the “Building
Loan Agreement”).  Terms not defined in this Request for Loan Advance shall have
the same meaning as in the Loan Agreement.
 
This Request for Loan Advance (Project Loans) (i) is request No. __________
under the Loan Agreement with respect to Project Loans, (ii) constitutes
Borrower’s request to borrow Project Loans in the amounts and in the manner set
forth below and (iii) is otherwise subject to the terms of the Loan
Agreement.  The information relating to the proposed Project Loans is as
follows:
 
 
1.
The date of the proposed Project Loans is __________, _____.

 
 
2.
The aggregate amount of the proposed Project Loans (after deducting an aggregate
Retainage of $__________) is 
$__________.

 
 
3.
The aggregate amount of the proposed Project Loans which are to bear interest as
Base Rate Loans is 
$__________.

 
 
4.
The aggregate amount of the proposed Project Loans which are to bear interest as
Eurodollar Loans is 
$__________.

 
 
5.
The Interest Periods and the aggregate amount of the proposed Eurodollar Loans
with respect to each such Interest Period are as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
– 1 month                      $__________.
– 2 month                      $__________.
– 3 month                      $__________.
– 6 month                      $__________.
– 9 month                      $__________.
– 12 month                    $__________.
 
6.           The aggregate amount of Project Loans requested hereunder, when
added to prior (if any) Project Loans funded under the Loan Agreement, will
result in total Project Loans outstanding under the Loan Agreement of
$__________.  Funds undrawn under the aggregate Project Loan Commitments after
giving effect to the Project Loans requested hereunder will then be $__________.
 
Attached to this Request for Loan Advance are the following items:
 
 
A.
To the extent not previously delivered to Administrative Agent, for funds due
under the Construction Management Agreement, copies of the Construction
Manager’s invoices relating to payments requested under this Request for Loan
Advance, together with paid invoices evidencing payment of funds previously
advanced to the Construction Manager pursuant to Project Loans;

 
 
B.
To the extent not previously delivered to Administrative Agent, for funds paid
directly by Borrower, copies of all invoices relating to payments requested
under this Request for Loan Advance, together with paid invoices evidencing
payment of funds previously advanced to Borrower pursuant to Project Loans;

 
 
C.
Copy of the Budget attached as Schedule 1 hereto, showing the portion of each
budget line item comprising the aggregate Project Loans subject to this request
and any Retainage with respect thereto, and the total of all Project Loans to
date, inclusive of the Project Loans subject to this request;

 
 
D.
If this Request for Loan Advance covers any stored materials under Section 4.8
of the Building Loan Agreement, a Stored Materials Statement in the form of
Schedule 2 attached thereto.

 
 
E.
Copies of sworn unconditional lien wavers from each trade contractor,
subcontractor, materialman, supplier and vendor who is to be paid from the
proceeds of this Advance, to the extent not previously delivered to
Administrative Agent;

 
 
F.
Borrower’s Architect’s Certificate for Payment in accordance with AIA Document G
702;

 
 
G.
Requisition form duly executed by the Construction Manager; and

 
 
H.
Copies of all other documents required pursuant to Article IV and Schedule 4 of
the Loan Agreement.

 
 
 

--------------------------------------------------------------------------------

 
In connection with this advance, Borrower hereby certifies that the following
are true and correct:
 
 
I.
To the best of its knowledge, the facts set forth in the Construction Manager’s
invoices and in Schedule 1 and Schedule 2;

 
 
II.
Except for contractors, subcontractors, materialmen, suppliers or vendors who
are to be paid from proceeds of the Project Loans requested hereunder, there is
no outstanding Indebtedness of the undersigned for labor, wages or materials in
connection with the construction of the Improvements which is currently due,
excluding work that is being contested in good faith, and which could become the
basis of a Lien on the Project;

 
 
III.
All sums previously requisitioned have been applied to the payment of the Hard
Costs and the Soft Costs, excluding work that is being contested in good faith,
heretofore incurred;

 
 
IV.
All Change Orders have been submitted to Administrative Agent and the
Construction Consultant and all Change Orders for which a Project Loan is
requested hereby have been approved by Administrative Agent and the Construction
Consultant to the extent required by the Loan Agreement;

 
 
V.
In the judgment of Borrower, the Improvements are _____% complete; and

 
 
VI.
To the best of its knowledge, Borrower is not in Potential Default or Event of
Default under any of the terms and conditions of the Loan Documents;

 
 
VII.
After giving effect to this advance, the Loans will remain In Balance, in
accordance with Section 4.3 of the Loan Agreement, and all conditions to this
advance have been satisfied in accordance with Section 4.1 of the Loan
Agreement;

 
 
VIII.
Each representation and warranty of Borrower set forth in the Loan Agreement
remains true and correct in all material respects as of the date of this Request
for Loan Advance and will be so on the date of disbursement of the requested
Loan, except with respect to (a) matters which have been disclosed in writing to
and approved by Administrative Agent (subject, however, to the terms of the Loan
Agreement) or (b) liens of mechanics and materialmen (subject to Schedule 4 –
Part A, [paragraph 3]) and matters addressed in Section 3.1 of the Loan
Agreement, which would not, if adversely decided, have a Material Adverse
Effect;

 
 
IX.
No litigation or arbitral proceedings are pending or, to the best of Borrower’s
knowledge, threatened against Borrower, Guarantor or the Property Manager, which
is likely to (1) affect the validity or priority of the liens of the Mortgages
or (2) or, if adversely decided, have a Material Adverse Effect; and

 
 
X.
All Government Approvals, to the extent then required for the construction of
the Construction Work, have been obtained and that all Applicable Laws relating
to the construction and operation of the Project have been and will continue to
be complied with.

 
The undersigned requests that the requested Project Loans be advanced by
depositing the same into Borrower’s account to be designated by Borrower
(Account No. __________).  The person signing this Request for Loan Advance
(Project Loans) on behalf of Borrower represents and warrants to you that such
person is authorized to execute this letter on behalf of Borrower.
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 
 

 
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
 
By:
_____________________________                                                               
Name:
Title:
 
 

 
RECEIVED:
 
EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent
 
By: _______________________________________
       Name:
       Title:
 
By: _______________________________________
       Name:
       Title:
 
cc:           [CONSTRUCTION CONSULTANT] (with attachments)
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 – to Request for Loan Advance
 
[Attach form of Budget Outline to be Used]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Page _____ of _____ Pages
 
SCHEDULE 2 – to Request for Loan Advance
 
STORED MATERIALS STATEMENT NO.
 
Borrower:  _______________                                                                                                                                          Period
Covered (PC):  From _______ To ________
 
Project: _______________                                                    
Date:  ______________
 
Address:  _______________
 
ITEM NO.
DESCRIPTION OF MATERIALS STORED (ATTACH INVOICES, LISTINGS AND/OR OTHER PRICE
SUPPORTING DOCUMENTATION
LOCATION WHERE STORED
NAME OF SUB-CONTRACTOR/SUPPLIER
OPENING INVENTORY
ADDITIONS TO INVENTORY
USAGE OF INVENTORY
CLOSING INVENTORY
RETAINED AMOUNT NOT YET DUE
                                   

 
   TOTALS OR SUBTOTALS
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F-2
 
FORM OF REQUEST FOR LOAN ADVANCE (BUILDING LOANS)
 
REQUEST FOR LOAN ADVANCE (BUILDING LOANS)
 
_______________, 200_
 
Eurohypo AG, New York Branch, as Administrative Agent
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attn: __________________________
 
 
Re:
Eurohypo AG, New York Branch, as Administrative Agent, Loans in the aggregate
amount of $__________ to Acadia-PA East Fordham Acquisitions, LLC and Fordham
Place Office LLC

 
Project:
 
Ladies and Gentlemen:
 
Reference is made to that certain (i) Acquisition and Project Loan Agreement
dated October ____, 2007 among Eurohypo AG, New York Branch, as Administrative
Agent, certain lenders thereto, Fordham Place Office LLC and the undersigned
(the “Loan Agreement”) and (ii) Building Loan Agreement, dated October _____,
2007 among Eurohypo AG, New York Branch, as Administrative Agent, certain
lenders thereto, Fordham Place Office LLC and the undersigned (the “Building
Loan Agreement”).  Terms not defined in this Request for Loan Advance shall have
the same meaning as in the Loan Agreement.
 
This Request for Loan Advance (Building Loans) (i) is request No. __________
under the Loan Agreement with respect to Building Loans, (ii) constitutes
Borrower’s request to borrow Building Loans in the amounts and in the manner set
forth below and (iii) is otherwise subject to the terms of the Loan Agreement
and the Building Loan Agreement.  The information relating to the proposed
Building Loans is as follows:
 
 
1.
The date of the proposed Building Loans is _________, ____.

 
 
2.
The aggregate amount of the proposed Building Loans (after deducting an
aggregate Retainage of $__________) is 
$__________.

 
 
3.
The aggregate amount of the proposed Building Loans which are to bear interest
as Base Rate Loans is 
$__________.

 
 
4.
The aggregate amount of the proposed Building Loans which are to bear interest
as Eurodollar Loans is 
$__________.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
The Interest Periods and the aggregate amount of the proposed Eurodollar Loans
with respect to each such Interest Period are as follows:

 
– 1 month                      $__________.
– 2 month                      $__________.
– 3 month                      $__________.
– 6 month                      $__________.
– 9 month                      $__________.
– 12 month                    $__________.
 
 
6.
The aggregate amount of Building Loans requested hereunder, when added to prior
(if any) Building Loans funded under the Building Loan Agreement, will result in
total Building Loans outstanding under the Building Loan Agreement of
$__________.  Funds undrawn under the aggregate Building Loan Commitments after
giving effect to the Building Loans requested hereunder will then be
$__________.

 
Attached to this Request for Loan Advance (Building Loans) are the following
items:
 
 
A.
To the extent not previously delivered to Administrative Agent, for funds due
under the Construction Management Agreement, copies of the Construction
Manager’s invoices relating to payments requested under this Request for Loan
Advance (Building Loans), together with paid invoices evidencing payment of
funds previously advanced to the Construction Manager pursuant to Building
Loans;

 
 
B.
To the extent not previously delivered to Administrative Agent, for funds paid
directly by Borrower, copies of all invoices relating to payments requested
under this Request for Loan Advance (Building Loans), together with paid
invoices evidencing payment of funds previously advanced to Borrower pursuant to
Building Loans;

 
 
C.
Copy of the Budget attached as Schedule 1 hereto, showing the portion of each
budget line item comprising the aggregate Building Loans subject to this request
and any Retainage with respect thereto, and the total of all Building Loans to
date, inclusive of the Building Loans subject to this request;

 
 
D.
If this Request for Loan Advance (Building Loans) covers any stored materials
under Section 4.8 of the Building Loan Agreement, a Stored Materials Statement
in the form of Schedule 2 attached thereto.

 
 
E.
Copies of sworn unconditional lien wavers from each trade contractor,
subcontractor, materialman, supplier and vendor who is to be paid from the
proceeds of this Advance, to the extent not previously delivered to
Administrative Agent;

 
 
 

--------------------------------------------------------------------------------

 
 
 
F.
Borrower’s Architect’s Certificate for Payment in accordance with AIA Document G
702;

 
 
G.
Requisition form duly executed by the Construction Manager; and

 
 
H.
Copies of all other documents required pursuant to Article IV and Schedule 4 of
the Loan Agreement.

 
In connection with this advance, Borrower hereby certifies that the following
are true and correct:
 
 
I.
To the best of its knowledge, the facts set forth in the Construction Manager’s
invoices and in Schedule 1 and Schedule 2;

 
 
II.
Except for contractors, subcontractors, materialmen, suppliers or vendors who
are to be paid from proceeds of the Building Loans requested hereunder, there is
no outstanding Indebtedness of the undersigned for labor, wages or materials in
connection with the construction of the Improvements which is currently due,
excluding work that is being contested in good faith, and which could become the
basis of a Lien on the Project;

 
 
III.
All sums previously requisitioned have been applied to the payment of the Hard
Costs and the Soft Costs, excluding work that is being contested in good faith,
heretofore incurred;

 
 
IV.
All Change Orders have been submitted to Administrative Agent and the
Construction Consultant and all Change Orders for which a Building Loan is
requested hereby have been approved by Administrative Agent and the Construction
Consultant to the extent required by the Loan Agreement;

 
 
V.
In the judgment of Borrower, the Improvements are _____% complete; and

 
 
VI.
To the best of its knowledge, Borrower is not in Potential Default or Event of
Default under any of the terms and conditions of the Loan Documents;

 
 
VII.
After giving effect to this advance, the Loans will remain In Balance, in
accordance with Section 4.3 of the Loan Agreement, and all conditions to this
advance have been satisfied in accordance with Section 4.1 of the Loan
Agreement;

 
 
VIII.
Each representation and warranty of Borrower set forth in the Loan Agreement
remains true and correct in all material respects as of the date of this Request
for Loan Advance and will be so on the date of disbursement of the requested
Loan, except with respect to (a) matters which have been disclosed in writing to
and approved by Administrative Agent (subject, however, to the terms of the Loan
Agreement) or (b) liens of mechanics and materialmen (subject to Schedule 4 –
Part A, [paragraph 3]) and matters addressed in Section 3.1 of the Loan
Agreement, which would not, if adversely decided, have a Material Adverse
Effect;

 
 
IX.
No litigation or arbitral proceedings are pending or, to the best of Borrower’s
knowledge, threatened against Borrower, Guarantor or the Property Manager, which
is likely to (1) affect the validity or priority of the liens of the Mortgages
or (2) or, if adversely decided, have a Material Adverse Effect; and

 
 
X.
All Government Approvals, to the extent then required for the construction of
the Construction Work, have been obtained and that all Applicable Laws relating
to the construction and operation of the Project have been and will continue to
be complied with.

 
The undersigned requests that the requested Building Loans be advanced by
depositing the same into Borrower’s account to be designated by Borrower
(Account No. __________).  The person signing this Request for Loan Advance
(Building Loans) on behalf of Borrower represents and warrants to you that such
person is authorized to execute this letter on behalf of Borrower.
 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
 
By:
_____________________________                                                               
Name:
Title:
 
 

 
RECEIVED:
 
EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent
 
By: _______________________________________
       Name:
       Title:
 
By: _______________________________________
       Name:
       Title:
 
cc:           [CONSTRUCTION CONSULTANT] (with attachments)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 – to Request for Loan Advance
 
[Attach form of Budget Outline to be Used]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Page _____ of _____ Pages
 
SCHEDULE 2 – to Request for Loan Advance
 
STORED MATERIALS STATEMENT NO.
 
Borrower:  _______________                                                                                                                                          Period
Covered (PC):  From ________ To ________
 
Project:
_______________                                                           
Date:  _______________
 
Address:  _______________
 
ITEM NO.
DESCRIPTION OF MATERIALS STORED (ATTACH INVOICES, LISTINGS AND/OR OTHER PRICE
SUPPORTING DOCUMENTATION
LOCATION WHERE STORED
NAME OF SUB-CONTRACTOR/SUPPLIER
OPENING INVENTORY
ADDITIONS TO INVENTORY
USAGE OF INVENTORY
CLOSING INVENTORY
RETAINED AMOUNT NOT YET DUE
                                   

 
   TOTALS OR SUBTOTALS
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
 
CONTROLLED ACCOUNT AGREEMENT
 
See Attached
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
 
ASSIGNMENT OF DECLARANT’S RIGHTS
 
Acadia PA East Fordham Acquisitions, LLC, a Delaware limited liability company,
and Fordham Place Office, LLC, a Delaware limited liability company, each having
an address c/o Acadia Realty Trust, 1311 Mamoroneck Avenue, Suite 260, White
Plains, New York (collectively the “Assignor”), for Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, does hereby grant, assign, transfer and set over unto
EUROHYPO AG, NEW YORK BRANCH (“Administrative Agent”), all of Assignor’s right
and privileges (the “Declarant’s Rights”) arising under (i) the Declaration (as
defined below), and (ii) the by-laws and articles of incorporation relating to
the condominium (the “Condominium”) created by the Declaration (said by-laws and
articles of incorporation, together with the Declaration, collectively called
the “Condominium Documents”).
 
So long as no Default or Event of Default shall exist under the Mortgages (as
defined below), Assignor may exercise the Declarant’s Rights and Administrative
Agent may not exercise the Declarant’s Rights, except that Assignor may not (i)
transfer or encumber any of the Declarant’s Rights, except as permitted in the
Mortgages, (ii) except as permitted under the Loan Agreement (as defined below)
cause or allow any of the Condominium Documents that require the consent or
approval of declarant to amend or which Assignor has the right to amend
independently to be modified without Administrative Agent’s prior written
consent or (iii) allow any of the officers or managers of the association of the
Condominium which Assignor has appointed to resign or be removed from office,
unless Assignor shall have caused to be delivered to Administrative Agent (A)
duly executed letter of resignation from each such officer or director being
added to said association in the form attached as Exhibits I and J,
respectively, to the Acquisition and Project Loan Agreement, dated as of October
___, 2007, among Administrative Agent, certain lenders and Assignor, as borrower
(the “Loan Agreement”) and (B) a proxy from each director in the form attached
as Exhibit K to the Loan Agreement.
 
Upon the full payment and performance of all obligations secured by the
Mortgage, the Declarant’s Rights shall automatically be reassigned to Assignor
by Administrative Agent and this Assignment shall terminate.
 
For the purposes of this Assignment, “Declaration” shall mean the Declaration of
Condominium for _______________, a condominium, dated __________, 200__, and
recorded on __________, 200__, in the Public Records of __________ County,
__________ in Book _____, page _____, together with all amendments thereto, if
any; “Mortgages” shall mean, collectively, the mortgages dated October ____,
2007 from Assignor to Administrative Agent which secure a $__________
acquisition loan, a $__________ project loan and a $__________ building loan and
which were recorded on __________, 2007 in the aforesaid Public Records in Book
_____, page _____.
 
This Assignment shall be construed and enforced in accordance with the laws of
the State of New York.
 
 

--------------------------------------------------------------------------------

 
 
The rights and privileges of Administrative Agent hereunder shall inure to the
benefit of its successors and assigns.
 
IN WITNESS WHEREOF, Assignor and Administrative Agent have each duly executed
and delivered this Assignment this _____ day of __________, 200__.
 

   
ACADIA PA EAST FORDHAM ACQUISITIONS, LLC,
   
a Delaware limited liability company
       
By:
___________________________________
   
Name:
   
Title:
         
FORDHAM PLACE OFFICE LLC, a Delaware limited liability company
       
By:
___________________________________
   
Name:
   
Title:
         
EUROHYPO AG, NEW YORK BRANCH,
   
as Administrative Agent
       
By:
___________________________________
   
Name:
   
Title:
 
By:
___________________________________
   
Name:
   
Title:

 
[add acknowledgements]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 
CONDITIONAL RESIGNATION OF OFFICERS
 
_____________ CONDOMINIUM
 
(Resignation of Officers)
 
____________, 200__
 
Eurohypo AG, New York Branch
 as administrative agent
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:
 
Re:           _____________ Condominium
 
Ladies and Gentlemen:
 
The undersigned _______________, _______________, _______________,
________________ and _______________, being all of the officers of the Owner’s
Association of the referenced Condominium which were appointed by
_____________________________________________________, hereby tender their
respective resignations as officers hereof.  Said resignations may not be
rescinded or revoked by any of the undersigned so long as you are the holder of
any mortgage or deed of trust encumbering any of the unsold condominium units of
said Condominium.  Said resignations shall be effective upon your acceptance
thereof, without notice to the undersigned, at any time during the existence of
an Event of Default under any such mortgage or deed of trust.
 

 
Very truly yours,
 
____________________________________
 
____________________________________
 
____________________________________

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
CONDITIONAL RESIGNATION OF MANAGERS
 
______________ CONDOMINIUM
 
(Resignation of Managers)
 
_____________, 200__
 
Eurohypo AG, New York Branch
 as administrative agent
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:
 
Re:           Condominium
 
Ladies and Gentlemen:
 
The undersigned _______________, _______________, _______________,
________________ and _______________, being all of the managers of the Board of
Managers of the Owner’s Association of the referenced Condominium which were
appointed by ____________________________________________________, hereby tender
their respective resignations as managers thereof.  Said resignations may not be
rescinded or revoked by any of the undersigned so long as you are the holder of
any mortgage or deed of trust encumbering any of the unsold condominium units of
said Condominium.  Said resignations shall be effective upon your acceptance
thereof, without notice to the undersigned, at any time during the existence of
an Event of Default under any such mortgage or deed of trust.
 
 

 
Very truly yours,
 
____________________________________
 
____________________________________
 
____________________________________

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT K
 
VOTING PROXY
 
_____________ CONDOMINIUM
 
(Proxy)
 
____________, 200__
 
Eurohypo AG, New York Branch
 as administrative agent
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:
 
Re:           ___________Condominium
 
Ladies and Gentlemen:
 
Reference is made to that certain (i) Acquisition and Project Loan Agreement,
dated as of October ___, 2007 (as same may hereafter be amended, modified or
supplemented, the “Agreement”) and (ii) Building Loan Agreement, dated as of
October ___, 2007, each among Acadia-PA East Fordham Acquisitions, LLC, and
Fordham Place Office LLC, both as borrowers (collectively the “Borrower”), the
lenders party thereto (collectively, together with their successors and assigns,
“Lenders”) and Eurohypo AG, New York Branch, as administrative agent (in such
capacity, together with its successors and assigns, “Administrative Agent”)
relating to the development of the above referenced Condominium.  All
capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Agreement.
 
Each of (a) Borrower, being the owner of the Units under the Condominium
Documents, and (b) the undersigned representatives of Borrower on the board of
managers of the Condominium (collectively, the “Board Members”), hereby grants
to Administrative Agent (on behalf of the Lenders) this proxy to take all
actions and to exercise all rights and privileges of Borrower and the Board
Members pursuant to the Condominium Documents, or any of them, but only if and
for so long as an Event of Default shall occur and be continuing.  Borrower and
each Board Member hereby irrevocably appoints Administrative Agent as its true
and lawful attorney-in-fact, which appointment is together with an interest, to
execute all documents and take all actions necessary to effectuate such proxy,
provided that such appointment is being made on the understanding that
Administrative Agent shall only exercise the rights and powers provided in this
proxy following the occurrence and during the continuance of an Event of
Default.
 
This proxy may be executed in one or more counterparts, each of which shall be
an original and all of which when taken together shall constitute one and the
same proxy.  Nothing contained in this proxy shall impose or subject Lender to
any liability or obligations or shall obligate Administrative Agent to take any
actions with the powers conveyed by this proxy.  This proxy shall,
notwithstanding anything to the contrary in the Condominium Documents, be
irrevocable prior to the repayment in full of all of the Indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
 

   
ACADIA PA EAST FORDHAM ACQUISITIONS, LLC,
   
a Delaware limited liability company
       
By:
___________________________________
   
Name:
   
Title:
         
FORDHAM PLACE OFFICE LLC, a Delaware limited liability company
       
By:
___________________________________
   
Name:
    Title:          
___________________________________
   
Name:
         
___________________________________
   
Name:
         
___________________________________
   
Name:

 
This Proxy and the powers granted and designation made hereby are acknowledged
by the undersigned.
 

         
_____________  CONDOMINIUM
             
By:
___________________________________
   
Name:
   
Title:

 
[add acknowledgements]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT L
 
COMMON CHARGES LETTER
 
_____________ CONDOMINIUM
(Condominium Charges)
 
____________, 200__
 
Eurohypo AG, New York Branch
as administrative agent
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:
 
Re:           _____________ Condominium
 
Ladies and Gentlemen:
 
Reference is made to that certain (i) Acquisition and Project Loan Agreement,
dated as of October ___, 2007 (as same may hereafter be amended, modified or
supplemented, the “Agreement”) and (ii) Building Loan Agreement, dated as of
October ___, 2007, each among Acadia PA East Fordham Acquisitions, LLC, and
Fordham Place Office LLC, both as borrowers (collectively, the “Borrower”), the
lenders party thereto (collectively, together with their successors and assigns,
“Lenders”) and Eurohypo AG, New York Branch, as administrative agent (in such
capacity, together with its successors and assigns, “Administrative Agent”)
relating to the development of the above referenced Condominium.  All
capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Agreement.
 
In connection with the Loans, recognizing that Lenders and Administrative Agent
will rely on the matters set forth herein in making the Loans to Borrowers,
__________ hereby represent, warrant, certify and agree as follows:
 
1.           All initially capitalized terms used herein without definition and
which are defined in that certain [DESCRIBE DECLARATION] (the “Declaration”), or
in the By-Laws referred to therein, shall have the meanings set forth for such
terms in the Declaration, or in such By-Laws (as applicable)1.  A true, correct
and complete copy of the Declaration (including the By-Laws attached thereto)
and all rules and regulations adopted by the Board pursuant to Section _____ of
the By-Laws or otherwise (all such items being collectively referred to herein
as the “Condominium Documents”) are attached hereto as Exhibit A.  Except as
indicated in Exhibit A, the Condominium Documents have not been modified,
altered or amended and are in full force and effect.
 
2.           The Board hereby recognizes Administrative Agent (on behalf of the
Lenders) as, and Administrative Agent shall be deemed to be, a [Recognized
Mortgagee] of Unit Nos. ___, ____ and ____ (collectively, the “Units”) and that
the lien of Administrative Agent’s [Registered Mortgage(s)] are first priority
liens for purposes of the Condominium Documents.  Administrative Agent’s current
address is as set forth above.
 

--------------------------------------------------------------------------------

 
1 Definitions must be amended accordingly.
 
 

--------------------------------------------------------------------------------

 
3.           All [Common Charges] and all other charges and assessments, if any,
assessed against any of the Units or otherwise payable under any of the
Condominium Documents by the Unit Owners have been paid in full through the date
hereof.  No special assessments have been levied or assessed by the Board which
are payable.
 
4.           No Unit, Unit Owner or Occupant is in violation or breach of, or in
default under, any of the Condominium Documents, and the Board knows of no (a)
event or condition which, with the passage of time or the giving of notice or
both, would constitute such a violation, breach or default by any Unit, Unit
Owner or Occupant or (b) claims, demands, causes of action or proceedings,
pending or threatened, against the Board or any Unit Owner or Occupant which
would entitle the Board or any Unit Owner or Occupant to indemnification by any
other Unit Owner or Occupant pursuant to any of the Condominium Documents
(including, without limitation, pursuant to Section ___ of the Declaration).
 
5.           There are no mortgages, deed of trust, liens or other security
interests encumbering any Unit (including liens for unpaid Common Charges),
except those in favor of Administrative Agent.
 
6.           The Board has not engaged or employed any managing agent or
employees pursuant to Section ___ of the By-Laws.
 
7.           A budget has not yet been adopted by the Board.  The Board will
deliver a true, correct and complete copy of each budget (and any amendments
thereto) to Administrative Agent promptly following the date on which each of
such items is adopted pursuant to Section ______ of the By-Laws.
 
8.           The officers of the Condominium are as follows:
 
President:                                           _____________
 
Vice President/Treasurer:                _____________
 
Vice President/Secretary:                _____________
 
9.           In addition to the Board’s obligations under Section ___ of the
By-Laws, the Board agrees to execute and deliver to Administrative Agent, as
soon as is reasonably practical, and in any event within ten (10) days after
Administrative Agent’s written request, a letter dated as of the then current
date, in the form of this letter (with such changes as may be necessary due to
changes in the applicable facts and circumstances) and addressing any other
facts and circumstances pertaining to the Condominium Documents and the
operation of the Project as may reasonably be requested by Administrative Agent
at such time.
 
10.           The Board hereby acknowledges and consents to the powers granted
and the designation made by [__________] and the officers of the Condominium to
Administrative Agent pursuant to that certain Proxy given by [__________] and
the officers of the Condominium to the Lenders in connection with the Loans.
 
 
 

--------------------------------------------------------------------------------

 
This letter may be executed in one or more counterparts, each of which shall be
an original and all of which when taken together shall constitute one and the
same letter.
 



   
___________________________________
   
Name:
         
___________________________________
   
Name:
         
___________________________________
    Name:

 
The undersigned, being the Unit Owner of the Units hereby consents to,
acknowledges and agrees with the foregoing with the same force and effect as if
it were the Board.
 

   
ACADIA PA EAST FORDHAM ACQUISITIONS, LLC,
   
a Delaware limited liability company
       
By:
___________________________________
   
Name:
   
Title:
         
FORDHAM PLACE OFFICE LLC, a Delaware limited liability company
       
By:
___________________________________
   
Name:
    Title:      

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Condominium Documents
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
 
Project Loan Commitments:
 
Lender
Commitment
Eurohypo AG, New York Branch
$1,930,757.00
 
$
 
$
 
$
Total
$1,930,757.00

 
Building Loan Commitments:
 
Lender
Commitment
Eurohypo AG, New York Branch
$75,339,243.00
 
$
 
$
 
$
Total
$75,339,243.00

 
Acquisition Loan Commitments:
 
Lender
Commitment
Eurohypo AG, New York Branch
$18,000,000.00
 
$
 
$
 
$
Total
$18,000,000.00

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(130)
LEASING GUIDELINES
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(193)
PROPORTIONATE SHARE


Lender
Percentage
Eurohypo AG, New York Branch
100%
Total
100%


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.4(1)
WIRE INSTRUCTIONS
 


 
 
Bank of New York, NY
 
 
ABA 021 000 018
 
 
Account No.: 8900513497
 
 
Account Name:  Eurohypo AG, NY
 
 
Ref:  400 E. Fordham Road
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.1(1)(J)
 
INSURANCE REQUIREMENTS FOR CONSTRUCTION MANAGERS,
 
MAJOR CONTRACTORS, ARCHITECTS AND DESIGN PROFESSIONALS
 
A.           Minimum Insurance Requirements For Contractors
 
1.           Workers Compensation and Employers Liability Coverage.
 
•           Statutory Workers Compensation coverage
•           Employers Liability – $1 million policy limit
•           Thirty (30) days notice of cancellation
 
2.           General Liability Coverage
 
Limits of Liability:  $1 million combined single limit for bodily injury,
personal injury or property damage per occurrence/$2 million aggregate per
project or location.  General Liability Insurance shall also include an
endorsement providing that the insurance afforded under the contractor’s policy
is primary insurance and without contribution from any other insurance
maintained by Borrower.
 
“Occurrence” form, including:
 
•           Premises/Operations Liability
 
 
•
Blanket Contractual Liability, including coverage for all liability assumed
under this contract

 
•           Products & Completed Operations
 
•           Pollution coverage for losses arising out of a hostile fire
 
•           “XCU” Hazards must be covered
 
 
•
Thirty (30) days notice of cancellation to Borrower as a condition of
cancellation

 
3.           Business Automobile Coverage
 
 
•
Limit of Liability: $1 million combined single limit per accident for bodily
injury or property damage

 
 
•
Business Auto policy form, including:

 
 
– coverage for “any auto” which includes autos owned, hired, and non-owned autos

 
 
– Thirty (30) days notice of cancellation

 
 
 

--------------------------------------------------------------------------------

 
4.           Umbrella Liability Coverage
 
 
•
Limit of Liability: Not less than $100 million.

 
5.           Property Insurance
 
All contractors and subcontractors shall be responsible for all loss or damage
to contractors’ tools, equipment sheds, and any other materials or supplies
which do not become part of the finished project.  Borrower and its agents take
no responsibility for said equipment.
 
Additional Requirements
 
 
•
Insurances specified in items 2, 3, and 4 shall name Borrower and Administrative
Agent (on behalf of the Lenders) as additional insureds, binders or endorsements
to insurance policies may be required.

 
 
•
All insurances shall contain a provision allowing insured to waive subrogation
rights against other parties prior to loss except workers’ compensation.

 
 
•
All insurances shall be secured from financially responsible insurance carriers
qualified to do business in the state in which this operation is located.

 
 
•
Certificates of insurance in form and substance acceptable to Borrower and
Administrative Agent and evidencing all insurances must be presented to Borrower
prior to the commencement of any work of operations at the project and upon
request. Such certificates shall provide that the insurer shall not cancel or
terminate coverage without thirty (30) days’ prior written notice to Borrower
and Administrative Agent.

 
 
•
All notices will be received by the following:

 
For Administrative Agent:
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:  Legal Director
Facsimile No.:  866 267 7680
 
With copies to:
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:  Head of Portfolio Operations
Facsimile No.:  866 267 7680
 
 

--------------------------------------------------------------------------------

 
 
– and –
 
Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, New York 10036
Attention:  Steven J. Weinstein, Esq.
Telecopier No.: (617) 692-3503
 
B.           Minimum Insurance Requirements For Major Contractors
 
1.           Workers Compensation and Employer-Liability Coverage
 
 
•
Statutory Workers Compensation coverage

 
 
•
Employers Liability – $1 million policy limit

 
 
•
Thirty (30) days notice of cancellation

 
2.           General Liability Coverage
 
Limits of Liability: $1 million combined single limit for bodily injury,
personal injury or property damage per occurrence, $2 million aggregate per
project or location, $2 million Products & Completed Operations
 
“Occurrence” form, including:
 
 
•
Premises/Operations Liability

 
 
•
Blanket Contractual Liability, including coverage for all liability assumed
under this contract

 
 
•
Products & Completed Operations

 
 
•
Pollution coverage for losses arising out of a hostile fire

 
 
•
“XCU” Hazards must be covered

 
 
•
Thirty (30) days notice of cancellation to Borrower and Administrative Agent as
a condition of cancellation

 
3.           Business Automobile Coverage
 
 
•
Limit of Liability-. $1 million combined single limit per accident for bodily
injury or property damage

 
 
•
Business Auto policy form, including:

 
 
– coverage for “any auto” which includes autos owned, hired, and non-owned autos

 
 
– Thirty (30) days notice of cancellation

 
 
 

--------------------------------------------------------------------------------

 
 
4.           Umbrella Liability Coverage
 
 
•
Limit of Liability: Not less than $5 million, except steel erectors, crane
operators, and other high hazard operations, not less than $20 million.

 
5.           Property Insurance
 
All contractors and subcontractors shall be responsible for all loss or damage
to contractors’ tools, equipment sheds, and any other materials or supplies
which do not become part of the finished project.
 
Additional Requirements
 
 
•
Insurances specified in items 2, 3, and 4 shall name Borrower and Administrative
Agent (on behalf of the Lenders) as additional insureds.

 
 
•
All insurances shall contain a provision allowing insured to waive subrogation
rights against other parties prior to loss.

 
 
•
All insurances shall be secured from financially responsible insurance carriers
qualified to do business in the state in which this operation is located.

 
 
•
Certificates of insurance in form and substance acceptable to Borrower and
Administrative Agent and evidencing all insurances must be presented to the
owner prior to the commencement of any work of operations at the project and
upon request.  Such certificates shall provide that the insurer shall not cancel
or terminate coverage without thirty (30) days’ prior written notice to the
owner and lender.

 
All notices will be received by the following:
 
For Administrative Agent:
 
Address for Notices to
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:  Legal Director
Facsimile No.:  866 267 7680
 
 
 

--------------------------------------------------------------------------------

 
With copies to:
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York  10036
Attention:
Facsimile No.:  866 267 7680
 
– and –
 
Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, New York 10036
Attention:  Steven J. Weinstein, Esq.
Telecopier No.: (617) 692-3503
 
C.           Owner Controlled Insurance Program (“OCIP”) or Wrap-Up Program
 
 
Borrower may satisfy the on site Commercial General Liability Workers
Compensation and Umbrella Liability insurance requirements of Section 3.1(1) and
this Schedule for Borrower, Construction Manager and Major Contractors by and
through placement of a Wrap Up or OCIP Insurance Program.
 
If this type of Liability insurance program is selected by Borrower, it shall
meet all of the requirements of coverage as set forth elsewhere in Section
3.1(1) and this Schedule.
 
The overall limits of insurance required under this form of insurance program
shall include Umbrella Liability insurance with a $100 million per occurrence
and Annual Aggregate Minimum Limit, and shall contain Products and Completed
Operations liability discovery period of not less than 24 months.
 
This Wrap-Up Program shall contain Cross Suits coverage and allow for separation
of insured.
 
All other coverage required of contractors shall continue to be required.
 
D.           Minimum Insurance Requirements For Architects & Engineers
 
1.           Workers Compensation and Employers Liability Coverage
 
* Statutory Workers Compensation coverage
 
* Employers Liability – $1 million policy limit
 
* Thirty (30) days notice of cancellation
 
 
 

--------------------------------------------------------------------------------

 
2.           General Liability Coverage
 
Limits of Liability: $1 million combined single limit for bodily injury,
personal injury or property damage per occurrence, $2 million aggregate per
project or location, $2 million Products & Completed Operations
 
“Occurrence” form, including:
 
 
•
Premises/Operations Liability

 
 
•
Blanket Contractual Liability, including coverage for all liability assumed
under this contract

 
 
•
Products & Completed Operations

 
 
•
Pollution coverage for losses arising out of a hostile fire

 
 
•
“XCU” Hazards must be covered

 
 
•
Thirty (30) days notice of cancellation to owner and lender as a condition of
cancellation

 
3.           Business Automobile Coverage
 
 
•
Limit of Liability:  $1 million combined single limit per accident for bodily
injury or property damage

 
 
•
Business Auto policy form, including:

 
 
–
coverage for “any auto” which includes autos owned, hired, and non-owned autos

 
 
–
Thirty (30) days notice of cancellation

 
4.           Professional Liability
 
 
•
Architects & Engineers Professional Liability covering errors and/or omissions
in the performance of professional services in conjunction with this project.

 
 
•
Limits of $20 million each claim and annual aggregate are required.  Coverage
must continue throughout the term of the job and continue until the project is
accepted by the owner.  The coverage shall provide for a five (5)-year discovery
period after acceptance in which claims can be made. coverage may be provided
through an Owner Protective Policy.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4
 
ADVANCE CONDITIONS
 
Part A – Initial Advance
 
Part B – General Conditions
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
PART A.
CONDITIONS PRECEDENT TO EFFECTIVENESS OF ACQUISITION LOAN COMMITMENTS AND
PROJECT LOAN COMMITMENTS AND TO INITIAL ACQUISITION LOANS AND PROJECT LOANS.

 
The effectiveness of the Commitments and the obligation of the Lenders to make
the initial Loans are subject the Administrative Agent’s receipt, review,
approval and/or confirmation of the following, at Borrower’s cost and expense,
each in form and content satisfactory to the Administrative Agent in its sole
discretion (such conditions not to be duplicative to the extent they are the
same matters required as conditions precedent to the effectiveness of the
Building Loans that are being advanced concurrently therewith under the Building
Loan Agreement):
 
ORGANIZATIONAL AND AUTHORIZATION DOCUMENTS; OPINIONS; OTHER DOCUMENTATION
RELATING TO BORROWER, BORROWER PARTIES AND OTHER PERSONS
 
1.           All documents evidencing the formation, organization, valid
existence, good standing of and for Borrower and each Borrower Party, and the
authorization, execution, delivery and performance of the Loan Documents and
Project Documents by Borrower and each Borrower Party, including a certified
organizational chart for Borrower and Borrower Parties.
 
2.           Legal opinions issued by counsel for Borrower and each Borrower
Party, opining as to the due organization, valid existence and good standing of
Borrower and each Borrower Party; as to the due authorization, execution,
delivery, enforceability and validity of the Loan Documents with respect to
Borrower and each Borrower Party (and including opinions with respect to
non-contravention, perfection, choice of law and usury); and as to such matters
concerning the zoning and entitlements for the Project, compliance with
Applicable Law (including the Affordable Housing Requirements) and such other
matters as Administrative Agent and Administrative Agent’s counsel reasonably
may specify.
 
3.           Current Uniform Commercial Code searches, and litigation,
bankruptcy and judgment reports, as requested by Administrative Agent, with
respect to Borrower and Borrower Parties.
 
4.           Copies of the most recent financial statements of Borrower
certified by an officer of the Borrower and each Borrower Party, if applicable,
and copies of the most recent audited annual financial statement of Guarantor,
and certificates dated the Closing Date and signed by an Authorized Officer of
Borrower and each Borrower Party stating that (i) such financial statements are
true, complete and correct and (ii) no change shall have occurred in the
financial condition of Borrower or any Borrower Party which would have a
Material Adverse Effect on the Project, or on Borrower’s or any Borrower Party’s
ability to repay the Loans or otherwise perform its obligations under the Loan
Documents.  Further, there shall not exist any material default by Borrower or
any Borrower Party under any loan, financing or similar arrangement with any
lender.
 
 
 

--------------------------------------------------------------------------------

 
5.           Satisfactory financial review and background checks (including such
background checks as deemed necessary by Administrative Agent and Lenders to
comply with the Patriot Act) of Borrower and Borrower Parties.
 
6.           Opening balance sheet for Borrower.
 
LOAN DOCUMENTS; CLOSING CERTIFICATES; APPRAISAL
 
7.           The Loan Documents, executed by Borrower and, as applicable, each
Borrower Party.
 
8.           A certificate of an Authorized Officer of Borrower, dated as of the
Closing Date, certifying that:  (i) the representations and warranties of
Borrower and each Borrower Party contained in the Loan Documents are true and
correct in all material respects on and as of such date as if made on and as of
such date (or, if stated to have been made solely as of an earlier date, were
true and correct in all material respects as of such date), and (ii) no
Potential Default or Event of Default has occurred and is continuing on such
date.
 
9.           An Appraisal, such that the aggregate amount of the Commitments
shall not exceed seventy percent (70%) of the aggregate value of the
Project.  The Appraisal shall run in favor of “Eurohypo AG, New York Branch or
its designee, as Administrative Agent on behalf of the lenders in its lending
syndicate from time to time, and the successors and assigns of each of the
foregoing, all of whom may rely thereon.”
 
TITLE; SURVEY
 
10.           An ALTA policy or policies of title insurance satisfactory to
Administrative Agent with respect to the Acquisition Loans, the Project Loans
and the Building Loans (collectively, the “Title Policies”), issued by the Title
Insurer together with evidence of the payment of all premiums due thereon, (a)
insuring Administrative Agent for the benefit of the Lenders, in an amount equal
to the aggregate amount of the Commitments, that Borrower is lawfully seized and
possessed of a valid and subsisting fee simple interest in the Land and
Improvements and that the Mortgages constitute valid fee simple mortgages or
deeds of trust liens on the Land and Improvements subject to no Liens other than
the Permitted Encumbrances applicable thereto and (b) providing (i) affirmative
insurance or endorsements for coverage against all mechanics’ and materialmen’s
liens, (ii) a pending disbursements clause, (iii) such other affirmative
insurance, endorsements and reinsurance as Administrative Agent may require, and
(iv) evidence of payment of real estate and other municipal charges through the
Closing Date.  The form of the Title Policies and all endorsements thereto shall
be approved by Administrative Agent in its sole discretion.  The Title Policies
shall name as the insured “Eurohypo AG, New York Branch or its designee, as
Administrative Agent on behalf of the lenders in its lending syndicate from time
to time, and the successors and assigns of each of the foregoing, all of whom
may rely thereon”
 
11.           A survey of the Project (the “Survey”) in form and content, and
prepared by a registered land surveyor, satisfactory to Administrative
Agent.  The Survey shall be certified to “Eurohypo AG, New York Branch or its
designee, as Administrative Agent on behalf of the lenders in its lending
syndicate from time to time, and the successors and assigns of each of the
foregoing, all of whom may rely thereon” in accordance with a surveyor’s
certificate in form and substance satisfactory to Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
12.           Evidence that all of the land parcels required to develop the
Project per the final Plans and Specifications are owned by Borrower and are
encumbered by the Mortgages and insured by the Title Policies.
 
INSURANCE
 
13.           A certified copy of, or certificates of insurance with respect to,
the insurance policies required under Section 3.1(1) of this Agreement
(inclusive of the insurance policies required under Schedule 3.1(1)(J)),
together with evidence of the payment of all premiums therefor.
 
GOVERNMENT APPROVALS; COMPLIANCE WITH LAW
 
14.           Originals (or copies certified by an Authorized Officer of
Borrower to be true copies) of all Government Approvals referred to in the
Permitting Schedule, other than those expressly provided for in said Schedule to
be obtained at a later time (together with, if requested by Administrative
Agent, an opportunity to review (or certified copies of) all correspondence
referred to in such Government Approvals and all applications for such
Government Approvals).
 
15.           Evidence satisfactory to Administrative Agent of final approval
from Borrower’s Architect and the New York City Department of Buildings of
Project design and specifications.
 
16.           Evidence satisfactory to Administrative Agent that the Land is
and, upon completion thereof, the Improvements will be in compliance with all
Applicable Law (including zoning laws) and any applicable covenants, conditions
and restrictions affecting the Land.
 
17.           Receipt, review and acceptance by Administrative Agent of a Phase
I environmental report and, if applicable, a Phase II environmental report for
the Project.
 
PROJECT DOCUMENTS; CONSENTS AND AGREEMENTS; GOVERNMENT APPROVALS
 
18.           Copies of the Construction Management Agreement, certified by
Borrower as being true, correct and complete, and in each case in form and
substance satisfactory to Administrative Agent.
 
19.           True and correct copies of each of the Project Documents
(including all amendments thereto), certified as such by an Authorized Officer
of Borrower, together with evidence that (a) each of the Project Documents has
been duly executed and delivered by each Person that is a party thereto and is
in full force and effect; (b) neither Borrower nor, to the best of Borrower’s
knowledge, any other Person which is party to any of the Project Documents, is
in default thereunder beyond any applicable cure and notice periods; (c) no term
or condition thereof shall have been amended, modified or waived without the
prior consent of Administrative Agent.  The form and substance of each of the
Project Documents shall be satisfactory to Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
20.           A true and correct copy of the Construction Management Agreement
certified as such by an Authorized Officer of Borrower and evidence that no term
or condition of such contract shall have been modified, amended, supplemented
and/or waived without the prior consent of Administrative Agent, together with
financial statements for the Construction Manager.  The form and substance of
the Construction Management Agreement, and the financial statements of the
Construction Manager, shall be satisfactory to Administrative Agent.
 
21.           A certificate of the Construction Manager in favor of
Administrative Agent (on behalf of the Lenders) certifying that the Construction
Schedule and the Budget (as its relates to Hard Costs) are realistic and can be
adhered to in completing the Construction Work for the Improvements in
accordance with the Plans and Specifications.
 
22.           A true and correct copy of Borrower’s Architect’s Agreement
certified as such by an Authorized Officer of Borrower and evidence that no term
or condition of Borrower’s Architect’s Agreement shall have been modified,
amended, supplemented and/or waived without the prior consent of Administrative
Agent.  The form and substance of Borrower’s Architect’s Agreement shall be
satisfactory to Administrative Agent.
 
23.           A schedule of the identity of the Major Contractors for the
Improvements representing at least eighty percent (80%) of the cost of the
completion of the Project Completion Work for the Improvements (including the
Major Contracts for the mechanical, electrical and plumbing work and any other
Major Contractors deemed reasonably appropriate by Administrative Agent), and
copies of the executed Major Contracts entered into with such Major Contractors
and all modifications, amendments and/or supplements thereto with respect
thereto, together with a certificate of an Authorized Officer of Borrower
certifying that (A) the copies of the Major Contracts attached to such
certificate are true, correct and complete in all respects; (B) such Major
Contracts attached to such certificate are in full force and effect; and (C)
neither Borrower, nor the Construction Manager nor the applicable Major
Contractor is in default thereunder. The form and substance of the Major
Contracts shall be satisfactory to Administrative Agent.
 
24.           Evidence satisfactory to the Administrative Agent that the Project
is eligible to obtain and receive a partial exemption of real property taxes for
the Improvements for a twenty-five (25) year period under the Industrial and
Commercial Incentive Program, as of right.
 
PLANS AND SPECIFICATIONS; BUDGET; CONSTRUCTION SCHEDULE; REPORTS AND STUDIES
 
25.           Receipt, review, and approval by Administrative Agent and the
Construction Consultant of the final Plans and Specifications for the
Improvements, including any construction, architectural and engineering
drawings, sealed by the applicable Design Professionals.
 
26.           The delivery by the Construction Consultant to Administrative
Agent of the Construction, Cost and Plan Review in form and substance
satisfactory to Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
27.           The Budget as approved by Administrative Agent, which shall
include all Project Costs for the Improvements and shall be sufficient to
complete the Improvements and carry the Project through the Maturity Date based
on the final Plans and Specifications.  The Budget shall be such that the
aggregate amount of the Commitments shall not exceed eighty percent (80%) of the
aggregate Project Costs for the entire Project reflected on the Budget.  To the
extent that the Commitments would exceed any of the limits described in this
section, they shall be automatically reduced to an amount not in excess of the
limits described in this section.
 
28.           The Construction Schedule, together with (if any Construction Work
has been commenced prior to the Closing Date) evidence satisfactory to
Administrative Agent that the development of the Construction Work is proceeding
in accordance with the Construction Schedule and the Budget.
 
29.           Receipt, review, and acceptance by Administrative Agent of (i)
Site Assessments relating Project; (ii) seismic studies showing a probable
maximum loss of less than 20% for the Project; and (iii) soils reports,
engineering reports, geotechnical reports and other reports and studies in each
case as required by Administrative Agent and prepared in accordance with
Administrative Agent’s scope and by consultants engaged by Administrative Agent
or, if consented to by Administrative Agent, engaged by Borrower with reliance
rights with respect to such reports and studies expressly granted in writing to
Administrative Agent and its on behalf of the Lenders and the respective
successors and assigns of each of the foregoing.  All such reports and studies
shall be in a form approved by Administrative Agent, and shall be certified to
Administrative Agent (on behalf of the Lenders and their successors and assigns)
in a form reasonably requested by Administrative Agent which may include
certification to additional participants, co-lenders and/or investors.  Such
reports and studies shall run in favor of “Eurohypo AG, New York Branch or its
designee, as Administrative Agent on behalf of the lenders in its lending
syndicate from time to time, and the successors and assigns of each of the
foregoing, all of whom may rely thereon”.
 
PAYMENT OF INITIAL EQUITY CONTRIBUTION, FEES, EXPENSES AND COSTS
 
30.           There shall have been made by Borrower unreimbursed equity
contributions to the Project in an aggregate amount equal to the Initial Equity
Contribution, and Borrower shall have delivered to Administrative Agent evidence
satisfactory to it that Borrower has made such contribution, including, without
limitation, a certificate of an Authorized Officer of Borrower certifying
thereto and itemizing the uses of such contributions, such certificate to be
accompanied by backup materials documenting the amount of such contributions and
the use of same; provided, however, the Administrative may, in its sole
discretion, waive this requirement for the closing of the Loan, as long as such
requirement is satisfied prior to or contemporaneously with the initial advance
of proceeds of the Loan.
 
31.           Payment to Administrative Agent in accordance with the Fee Letters
of the upfront fee and arrangement fee described therein.
 
32.           Payment of all fees and commissions payable to real estate
brokers, mortgage brokers, or any other brokers or agents in connection with the
Loans, such evidence to be accompanied by any waivers or indemnifications deemed
necessary by Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
33.           Payment of Administrative Agent’s costs and expenses in
underwriting, documenting, and closing the transaction, including fees and
expenses of Administrative Agent’s inspecting engineers, consultants, and
outside counsel.
 
34.           Payment of all expenses and premiums in connection with the
issuance of the Title Policy and all recording charges, mortgage taxes and
filing fees payable in connection with recording the Mortgages and the filing of
the Uniform Commercial Code financing statements related thereto in the
appropriate offices.
 
35.           Payment of any due and payable real estate taxes and assessments
with respect to the Project remaining unpaid on the Closing Date.
 
LEASES:
 
36.           Receipt, review, and acceptance by Administrative Agent of (i) the
leases with the Existing Tenants, and (ii) for each of the leases with the
Existing Tenants, (1) written estoppels in form and substance reasonably
satisfactory to Administrative Agent, executed by the Existing Tenants and
confirming the term, rent, and other provisions and matters relating to the
leases and (2) written subordination and attornment agreements, in form and
substance satisfactory to Administrative Agent, executed by the Existing
Tenants, whereby, among other things, such tenants subordinate their interest in
the Project to the Loan Documents and agree to attorn to Administrative Agent
(on behalf of the Lenders) and its successors and assigns upon foreclosure or
other transfer of the Project after an Event of Default.
 
37.           Evidence satisfactory to Administrative Agent that, as of the
Closing Date, the aggregate fixed minimum rent of the retail leases shall be no
less than $5,150,000.
 
OTHER
 
38.           Such other documents or items as Administrative Agent or its
counsel reasonably may require, including, without limitation the delivery of
such documents or items as may be indicated on a closing checklist distributed
to Borrower by Administrative Agent or its counsel.
 
39.           No material change shall have occurred in the financial markets
which would have, in Administrative Agent’s judgment, a material adverse affect
on the Project or any obligor’s ability to repay the Loans or otherwise perform
its obligations under the Loan Documents. No condemnation or adverse zoning or
usage change shall have occurred or shall have been proposed with respect to the
Project; no law, regulation, ordinance, moratorium, injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter shall
have been enacted, adopted, or threatened by any third Person or Governmental
Authority, which would have, in the Administrative Agent’s judgment, a Material
Adverse Effect on the Borrower and/or the Project.
 
40.           Evidence that the other conditions set forth in Article 4 have
been satisfied.
 
41.           Evidence that all of the conditions precedent to the effectiveness
of the initial Building Loans under the Building Loan Agreement shall have been
satisfied.
 
 
 

--------------------------------------------------------------------------------

 
PART B.                      GENERAL CONDITIONS TO ALL LOANS
 
The obligation of the Lenders to make any Loans shall be subject to
Administrative Agent’s receipt, review, approval and/or confirmation of the
following, each in form and content satisfactory to Administrative Agent in its
sole discretion:
 
1.           There shall exist no Potential Default or Event of Default (both
before and after giving effect to the requested advance).
 
2.           The representations and warranties contained in this Agreement and
in all other Loan Documents shall be true and correct in all material respects
on and as of the date of the making of such Loan with the same force and effect
as if made on and as of such date.
 
3.           Such advance shall be secured by the Mortgages and the other
Security Documents, subject only to the Permitted Encumbrances, as evidenced by
a Date Down Endorsement satisfactory to Administrative Agent.
 
4.           Borrower shall have paid Administrative Agent’s costs and expenses
in connection with such advance (including title charges and attorneys’ fees and
expenses).
 
5.           No change shall have occurred in the financial condition of
Borrower or any Borrower Party or in the Project which would have a Material
Adverse Effect.
 
6.           No proceeding with respect to condemnation, adverse possession,
zoning change or usage change proceeding shall have occurred or shall have been
threatened against the Project the Project shall not have suffered any damage by
fire or other casualty which has not been repaired or is not being restored in
accordance with this Agreement; no Applicable Law or  injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter shall
have been enacted, adopted, or threatened by any Governmental Authority, which
would have, in Administrative Agent’s judgment, a material adverse effect on the
Project or Borrower’s or any Borrower Party’s ability to perform its obligations
under the Loan Documents.
 
7.           The Construction Work (or such part thereof as may have been
constructed at the time of any borrowing) shall have been constructed
substantially in accordance with the Plans and Specifications and the
Construction Schedule (as each may have been modified in accordance with this
Agreement) and all applicable Government Approvals; and there shall exist no
Unsatisfactory Work.
 
8.           The Construction Consultant shall have reviewed and approved the
disbursement requested in the Request for Loan Advance delivered by Lead
Borrower with respect to such Loan.  Such Request for Loan Advance shall include
copies of all documents, contracts, invoices, bills, construction records, lien
waivers, Change Orders, and drawings, plans and specifications as the
Construction Consultant shall reasonably require, to enable the Construction
Consultant to timely review each Request for Loan Advance.
 
9.           Borrower shall have provided the Construction Consultant,
Administrative Agent and the Lenders, or their representatives, prompt and
reasonable access to the Project, in order to inspect the Construction Work then
completed.
 
 
 

--------------------------------------------------------------------------------

 
10.           Administrative Agent shall have received the following items in
connection with each Loan:
 
(a)           A Request for Loan Advance as provided in Section 2.6(4) and
4.24.2 duly executed by an Authorized Officer of Borrower, together with the
required attachments thereto;
 
(b)           Such invoices, contracts and other supporting data as
Administrative Agent may reasonably require to evidence that all Project Costs
for which disbursement is sought have been incurred and are then due and
payable;
 
(c)           Except for Liens insured against pursuant to the Title Policies,
(i) sworn unconditional waivers of lien from contractors, subcontractors,
materialmen, suppliers and vendors, covering all work for which funds have been
advanced pursuant to a prior disbursement and (ii) at Administrative Agent’s
election, sworn conditional waivers of lien from contractors, subcontractors,
materialmen, suppliers and vendors, covering all work of such Persons for which
funds are being advanced pursuant to the then current Request for Loan Advance,
all in compliance with the Lien Law;
 
(d)           Copies of any Change Orders which have not been previously
furnished to Administrative Agent and the Construction Consultant, all of which
shall be subject to Administrative Agent’s review and approval in accordance
with this Agreement;
 
(e)           Copies of all subcontracts and purchase orders which have been
executed or modified, amended and/or supplemented since the last Loan, together
with (i) any Bonds or Subguard Polices relating to such subcontracts (to the
extent required under this Agreement), (ii) a certificate by an Authorized
Officer of Borrower certifying that the delivered items are true, accurate and
complete copies of the originals thereof, and (iii) Consents and Agreements in
the applicable form attached to the General Assignment from each Major
Contractors who has entered into a Major Contract but has not previously
delivered a Consent and Agreement;
 
(f)           Inventory of materials and equipment stored on the Project and
evidence that Borrower has complied with all of the requirements of Section 4.8
relating to such stored materials;
 
(g)           Copies of all Government Approvals (to the extent required as of
such date) not previously delivered to Administrative Agent, certified by an
Authorized Officer of Borrower;
 
(h)           If any material dispute arises between or among Borrower, the
Construction Manager or any Major Contractor, a written summary of the nature of
such dispute;
 
(i)           If the Budget shall have been modified, copies of all such
modifications, all of which shall be subject to Administrative Agent’s review
and approval in accordance with this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
(j)           Copies of all amendments to the Construction Schedule not
previously delivered to Administrative Agent, all of which shall be subject to
Administrative Agent’s review and approval in accordance with this Agreement;
 
(k)           Promptly after the completion of the construction of the
foundation or other support elements for the Construction Work, Borrower shall
provide to Administrative Agent a current survey of the Land showing all
improvements located thereon and complying with the requirements set forth in
Part A, paragraph 11 and shall obtain a foundation endorsement to the Title
Policies in form satisfactory to Administrative Agent insuring that all
foundations and other support elements are located within applicable property
and setback lines and do not encroach upon any easements or rights of way; and
 
(l)           To the extent not previously delivered to Administrative Agent,
evidence showing compliance with the insurance provisions of Section 3.1.
 
 
11.           All of the conditions set forth in Part A above shall remain
satisfied and all applicable conditions in Article 4 shall have been satisfied,
including the application of all Operating Revenues in accordance with Section
4.6.
 
12.           The Loans shall be In Balance, and all material actions required
to have been undertaken or obtained prior to the date of such disbursement
pursuant to the Permitting Schedule and the Marketing Plan and Schedule shall
have been undertaken or obtained as applicable.
 
13.           Operating Revenues shall have been applied in accordance with
Sections 4.1(1) and 4.6(1).
 
14.           To the extent not previously delivered to Administrative Agent,
Borrower shall provide evidence of the payment of all costs, expenses and other
charges covered by previous Requests for Loan Advances for which advances of
Loans have previously been made.
 
15.           Administrative Agent has reasonably determined withholding such
disbursement in whole or in part is not required by the Lien Law.
 
16.           Such other documents and items as Administrative Agent may
reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.6
 
PERMITTING SCHEDULES


(See Attached)
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067sch76.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.27
 
ORGANIZATIONAL CHART
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.67 Schedule 7.27a [a1067sc727a.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[a1067sc727b.jpg]
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.32
 
TENANT IMPROVEMENT ALLOWANCES


(See Attached)
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [exhibit1067sch732.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [exhibit1067sch1.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_1.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_2.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_3.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_4.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_5.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_6.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_7.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_8.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_9.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_10.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_11.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_12.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_13.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_14.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_15.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex1067_16.jpg]
 